Exhibit 10.2


 


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of December 3, 2012
 
among


MISSION BROADCASTING, INC.,
as the Borrower,




 
BANK OF AMERICA, N.A.,
 
as Administrative Agent and Collateral Agent,
 


 


 
UBS SECURITIES LLC,
 
as Syndication Agent
 


 
RBC CAPITAL MARKETS,
 
as Documentation Agent
 


 
and
 
The Other Lenders Party Hereto
 


 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
UBS SECURITIES LLC
 
RBC CAPITAL MARKETS
 
as Joint Lead Arrangers and Joint Book Managers
 


 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 
Section
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
59
1.03
Accounting Terms; Calculation of Financial Covenants and other Financial Ratios
and Terms
60
1.04
Rounding
61
1.05
Timing of Payment or Performance
61
1.06
Times of Day
62
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
62
2.01
The Loans
62
2.02
Borrowings, Conversions and Continuations of Loans
63
2.03
Intentionally Left Blank
65
2.04
Intentionally Left Blank
65
2.05
Prepayments
65
2.06
Termination or Reduction of Commitments
73
2.07
Repayment of Loans
73
2.08
Interest
74
2.09
Fees
75
2.1
Computation of Interest and Fees
76
2.11
Evidence of Debt
77
2.12
Payments Generally; Administrative Agent's Clawback
77
2.13
Sharing of Payments by Lenders
79
2.14
Incremental Credit Extensions
80
2.15
Extensions of Term Loans and Revolving Credit Commitments
83
2.16
Defaulting Lenders
86
2.17
Intentionally Left Blank
87
2.18
Designation of Subsidiaries
87
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
88
3.01
Taxes
88
3.02
Illegality
93
3.03
Inability to Determine Rates
94
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
94
3.05
Compensation for Losses
96
3.06
Mitigation Obligations; Replacement of Lenders
96
3.07
Survival
97
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
97
4.01
Conditions of Initial Credit Extension
97
4.02
Conditions to all Credit Extensions
100
4.03
Additional Conditions to CCA Funding Date
101
ARTICLE V REPRESENTATIONS AND WARRANTIES
102
5.01
Existence, Qualification and Power; Compliance with Laws
102
5.02
Authorization; No Contravention
103
5.03
Governmental Authorization; Other Consents
103
5.04
Binding Effect
103
5.05
Financial Statements; No Material Adverse Effect
104
5.06
Litigation
104
5.07
Ownership of Property; Liens
105
5.08
Environmental Compliance
105
5.09
Taxes
106
5.1
ERISA Compliance
106
5.11
Subsidiaries; Equity Interests; Nexstar Entities
107
5.12
Margin Regulations; Investment Company Act
107
5.13
Disclosure
107
5.14
Intellectual Property; Licenses, Etc
107
5.15
Solvency
108
5.16
Security Documents
108
5.17
Use of Proceeds
108
5.18
Intentionally Omitted
108
5.19
Insurance
108
5.2
Labor Matters
108
5.21
OFAC; Anti Money Laundering and Economic Sanctions Laws
109
5.22
FCC Licenses
109
5.23
Nexstar/Mission Agreements
110
5.24
Cross Collateralization, Cross Default and Cross Guaranties of the Nexstar and
Mission Entities
110
ARTICLE VI AFFIRMATIVE COVENANTS
111
6.01
Financial Statements
111
6.02
Certificates; Other Information
112
6.03
Notices
115
6.04
Preservation of Existence, Etc
116
6.05
Maintenance of Properties
116
6.06
Maintenance of Insurance
116
6.07
Compliance with Laws
116
6.08
Books and Records
117
6.09
Inspection Rights
117
6.1
Maintenance of First Lien Priority
117
6.11
Covenant to Guarantee the Obligations and Give Security
117
6.12
Use of Proceeds
122
6.13
Compliance with Environmental Laws
122
6.14
Further Assurances; Post Closing Conditions
123
6.15
Designation as Senior Debt
124
6.16
Payment of Taxes
124
ARTICLE VII NEGATIVE COVENANTS
124
7.01
Liens
124
7.02
Indebtedness
128
7.03
Investments
133
7.04
Fundamental Changes
137
7.05
Dispositions
138
7.06
Prepayments, Etc. of Indebtedness; Amendments
141
7.07
Use of Proceeds
142
7.08
Transactions with Affiliates
142
7.09
Restricted Payments
144
7.1
Intentionally Left Blank
145
7.11
Change in Nature of Business
145
7.12
Burdensome Agreements
145
7.13
Amendments and Other Documents
147
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
148
8.01
Events of Default
148
8.02
Remedies Upon Event of Default
151
8.03
Exclusion of Immaterial Subsidiaries
152
8.04
Application of Funds
152
ARTICLE IX ADMINISTRATIVE AGENT
153
9.01
Appointment and Authority
153
9.02
Rights as a Lender
154
9.03
Exculpatory Provisions
154
9.04
Reliance by Agents
155
9.05
Delegation of Duties
155
9.06
Resignation of Administrative Agent and Collateral Agent
156
9.07
Non Reliance on Administrative Agent and Other Lenders
157
9.08
No Other Duties, Etc
157
9.09
Administrative Agent May File Proofs of Claim
158
9.1
Collateral and Guarantee Matters
158
9.11
Cash Management Obligations and Secured Hedge Agreements
159
ARTICLE X MISCELLANEOUS
160
10.01
Amendments, Etc
160
10.02
Notices; Effectiveness; Electronic Communications
162
10.03
No Waiver; Cumulative Remedies; Enforcement
165
10.04
Expenses; Indemnity; Damage Waiver
165
10.05
Payments Set Aside
168
10.06
Successors and Assigns
168
10.07
Treatment of Certain Information; Confidentiality
175
10.08
Right of Setoff
176
10.09
Interest Rate Limitation
176
10.1
Counterparts; Integration; Effectiveness
176
10.11
Survival of Representations and Warranties
177
10.12
Severability
177
10.13
Replacement of Lenders
177
10.14
Governing Law; Jurisdiction; Etc
178
10.15
Waiver of Jury Trial
179
10.16
No Advisory or Fiduciary Responsibility
179
10.17
Electronic Execution of Assignments and Certain Other Documents
180
10.18
Termination
180
10.19
USA PATRIOT Act
181
10.2
Amendment and Restatement
181
10.21
Pro Rata Nature of the Loans and Nexstar Loans; Administrative Agent Right to
Adjust
181
10.22
Intentionally Omitted
183
10.23
Keepwell
183
10.24
Time of the Essence
183
10.25
ENTIRE AGREEMENT
183

 
 
SIGNATURES S-1
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULES
     
1.01(a)
Nexstar/Mission Agreements
1.01(b)
Stations
1.01(c)
Description of Permitted Revolver Reallocation and Permitted Term A Reallocation
1.01(d)
Immaterial Subsidiaries
1.01(e)
Unrestricted Subsidiaries
2.01
Commitments and Applicable Percentages
2.01(a)
Term A Commitments and Applicable Percentages
2.01(b)
Term B 2 Commitments and Applicable Percentages
2.01(c)
Tranche A Revolving Commitments and Applicable Percentages
2.01(d)
Additional Term B 2 Commitments
5.06
Litigation
5.07
Real Properties (including Mortgaged Properties)
5.11
Subsidiaries; Equity Interests; Loan Parties
5.22
FCC Licenses and Television Stations
5.22(c)
FCC Disclosure
7.01(b)
Existing Liens
7.02(s)
Surviving Indebtedness
7.03(g)
Existing Investments
7.08
Transactions with Affiliates
10.02
Administrative Agent's Office, Certain Addresses for Notices
       
EXHIBITS
     
A
Form of Loan Notice
B
Intentionally Left Blank
C 2
Form of Revolving Credit Note
C 3
Form of Term A Note
C 4
Form of Term B 2 Note
D
Form of Compliance Certificate
E
Form of Assignment and Assumption
F
Form of Discounted Prepayment Option Notice
G
Form of Lender Participation Notice
H
Form of Discounted Voluntary Prepayment Notice
I 1
Form of U.S. Tax Compliance Certificate
I 2
Form of U.S. Tax Compliance Certificate
I 3
Form of U.S. Tax Compliance Certificate
I 4
Form of U.S. Tax Compliance Certificate
J
Representations Related to the Nexstar Entities


 
 
 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 


 
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT ("Agreement") is entered into
as of December 3, 2012, among Mission Broadcasting, Inc., a Delaware corporation
(the "Borrower"), each lender from time to time party hereto (collectively, the
"Lenders" and individually, a "Lender"), and BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent.
 
PRELIMINARY STATEMENTS:
 
1.           The Borrower intends to make certain acquisitions and has requested
that the Lenders extend credit to the Borrower in the form of (a) Term B Loans
in an initial aggregate principal amount equal to $44,000,000, with one
subsequent draw availability of $60,000,000 within the first six months after
the Closing Date, and (b) Revolving Credit Commitments in an initial aggregate
principal amount of up to $35,000,000.
 
2.           The proceeds of the Term B Loans and the Initial Revolving
Borrowing, together with cash of the Borrower, will be used to finance such
acquisitions and the expenses of the transaction and the Refinancing and to
consummate the Refinancing.  The proceeds of Revolving Credit Loans made after
the Closing Date will be used for working capital and other general corporate
purposes of the Borrower and its Subsidiaries, including Capital Expenditures
and the financing of Permitted Acquisitions.
 
3.           The applicable Lenders have indicated their willingness to lend on
the terms and subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I                      
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
 "ABRY Fund" means ABRY L.P. II, ABRY L.P. III, or any investment entity
controlled by, controlling, or under common control with ABRY L.P. II and/or
ABRY L.P. III.
 
 "ABRY L.P. II" means ABRY Broadcast Partners II, L.P., a limited partnership
organized under the Laws of the State of Delaware.
 
 "ABRY L.P. III" means ABRY Broadcast Partners III, L.P., a limited partnership
organized under the Laws of the State of Delaware.
 
 "ABRY Partners" means ABRY Partners LLC, a limited liability company organized
under the Laws of the State of Delaware.
 
 "Acceptable Discount" has the meaning specified in Section 2.05(e)(iii).
 
 "Acceptance Date" has the meaning specified in Section 2.05(e)(ii).
 
 "Acquisition Agreements" means the Nexstar Acquisition Agreement and the
Mission Acquisition Agreement, and "Acquisition Agreement" means the applicable
agreement in the context used.
 
 "Acquisition Documents" means the Nexstar Acquisition Documents and Mission
Acquisition Documents.
 
"Act" has the meaning specified in Section 10.19.
 
"Additional Lender" has the meaning specified in Section 2.14(c).
 
"Additional Term B-2 Commitment" means, as to any Person, such Person's
obligation to make on the Third Amendment Closing Date  an Additional Term B-2
Loan to the Borrower pursuant to Section 2.01(f), in an aggregate amount not to
exceed the amount set forth opposite such Person's name on Schedule 2.01(d)
under the caption "Additional Term B-2 Commitment", as such amount may be
adjusted from time to time in accordance with this Agreement.  The initial
aggregate amount of the Additional Term B-2 Commitments is $108,480,000.
 
"Additional Term B-2 Lender" means, at any time, any Person that has an
Additional Term B-2 Commitment or an Additional Term B-2 Loan.
 
"Additional Term B-2 Loan" means a Loan made pursuant to Section 2.01(f).
 
 "Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.
 
 "Administrative Agent Fee Letter" means the letter agreement, dated July 18,
2012, among the Borrower, the Nexstar Borrower, the Nexstar Parent Guarantors
and the Administrative Agent.
 
 "Administrative Agent's Office" means the Administrative Agent's address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
 "Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
 "Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
 "Affiliate Transaction" has the meaning specified in Section 7.08.
 
 "Affiliated Debt Fund" means any Affiliate of the Sponsor (a) that is a bona
fide diversified debt fund or other entity that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its business and (b) with
respect to which any ABRY Partners equity fund, does not, nor does any ABRY Fund
that owns Equity Interests directly or indirectly in any Nexstar Entity, possess
the power to direct or cause the direction of investment policies of such fund.
 
 "Agents" means, collectively, the Administrative Agent and the Collateral
Agent.
 
 "Aggregate Available Revolving Credit Commitment" means the sum of the
Available Revolving Credit Commitments of all Revolving Credit Lenders.
 
 "Aggregate Commitments" means the Commitments of all the Lenders.
 
 "Agreement" means this Credit Agreement.
 
 "Anti-Money Laundering Laws" means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Nexstar Entity, a Mission Entity or any of their
Subsidiaries related to terrorism financing or money laundering, including any
applicable provision of the Act and The Currency and Foreign Transactions
Reporting Act (also known as the "Bank Secrecy Act," 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
 
 "Applicable Discount" has the meaning specified in Section 2.05(e)(iii).
 
 "Applicable Percentage" means (a)  in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the First Amendment Closing Date, such Term A Lender's Term A Commitment at such
time, and (ii) thereafter, the principal amount of such Term A Lender's Term A
Loans at such time, (b) in respect of the Term B-2 Facility, with respect to any
Term B-2 Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term B-2 Facility represented by, on or after the Third Amendment
Closing Date, the principal amount of such Term B-2 Lender's Term B-2 Loans at
such time, (c) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender's Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16 and (d) in respect of each Incremental Facility
under this Agreement, with respect to any Lender under each such Incremental
Facility at any time, the percentage (carried out to the ninth decimal place) of
the aggregate Commitments (or Loans, in the case of Incremental Term Loans) in
respect of such Incremental Facility represented by such Lender's Commitment (or
Loans, in the case of Incremental Term Loans) at such time.  If the commitment
of each Revolving Credit Lender to make Revolving Credit Loans have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender (other
than Term A Lenders and Term B-2 Lenders) in respect of each Facility (other
than the Term A Facility and the Term B-2 Facility) is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.  The
initial Applicable Percentage of each Term A Lender in respect of the Term A
Facility is set forth opposite the name of such Lender on Schedule 2.01(a) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.  As of the Third Amendment Closing Date, after taking
into account the reallocation of the Term B-2 Loans and the Nexstar Term B-2
Loans pursuant to Section 10.21, the Applicable Percentage of each Term B-2
Lender in respect of the Term B-2 Facility is set forth in the records of the
Administrative Agent or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
 
 
 "Applicable Rate" means
 
(a) in respect of the Revolving Credit Facility, from and after the Second
Incremental Amendment Closing Date the applicable percentage per annum set forth
below determined by reference to the Consolidated Total Net Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):
 
Applicable Rate
     
Pricing Level
Consolidated Total Net Leverage Ratio
Eurodollar Rate
Loans and Letter of Credit Fees
Base Rate Loans
       
1
< 3.50:1.00
1.75%
0.75%
2
>3.50:1.00 but <  4.50:1.00
2.00%
1.00%
3
>4.50:1.00 but  < 5.50:1.00
2.25%
1.25%
4
>5.50:1.00
2.50%
1.50%
       

(b) in respect of the Term A Facility, (i) from the First Amendment Closing Date
through and including the date that a Compliance Certificate is received by the
Administrative Agent pursuant to Section 6.02(a) for the first fiscal quarter
ending after the First Amendment Closing Date, 1.25% per annum for Base Rate
Loans and 2.25% per annum for Eurodollar Rate Loans, and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Total Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
 
Applicable Rate
     
Pricing Level
Consolidated Total Net Leverage Ratio
Eurodollar Rate
Loans
Base Rate Loans
       
1
< 3.50:1.00
1.75%
0.75%
2
>3.50:1.00 but <  4.50:1.00
2.00%
1.00%
3
>4.50:1.00 but  < 5.50:1.00
2.25%
1.25%
4
>5.50:1.00
2.50%
1.50%
       

(c) in respect of the Term B-2 Facility, 1.75% per annum for Base Rate Loans and
2.75% per annum for Eurodollar Rate Loans.
 
 
 Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then, (i)
upon the request of the Required Term A Lenders, Pricing Level 4 shall apply in
respect of the Term A Facility, in each case as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered, and (ii) upon the request of the Required
Revolving Credit Lenders, Pricing Level 4 shall apply in respect of the
Revolving Credit Facility, in each case as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the date on which such Compliance
Certificate is delivered.
 
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
 
 Further, notwithstanding the foregoing, the Applicable Rate in respect of any
tranche of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Credit Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer.
 
 "Applicable Revolving Credit Percentage" means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender's Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
 "Applicable Term A Percentage" means with respect to any Term A Lender at any
time, such Term A Lender's Applicable Percentage in respect of the Term A
Facility at such time.
 
 "Applicable Term B-2 Percentage" means with respect to any Term B-2 Lender at
any time, such Term B-2 Lender's Applicable Percentage in respect of the
Term B-2 Facility at such time.
 
 "Application Date" has the meaning specified in Section 2.05(d).
 
 "Appropriate Lender" means, at any time, (a) with respect to Commitments of any
Class, Lenders that have Commitments with respect to such Class and (b) with
respect to Loans of any Class, the Lenders of such Class.
 
 "Approved Fund" means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender; provided that in no event shall an Affiliated Debt Fund
be an "Approved Fund" hereunder.
 
 "Arranger Fee Letter" means the letter agreement, dated July 18, 2012, among
the Borrower, the Nexstar Borrower, the Nexstar Parent Guarantors, the Arrangers
and the Initial Lenders.
 
"Arrangers" means, collectively (a) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, (b) UBS Securities LLC and (c) RBC Capital Markets in their
capacities as joint lead arrangers and joint book managers.
 
 "Asset Swap" has the meaning specified in Section 7.05(m).
 
 "Assignment and Assumption" means an assignment and assumption entered into by
a Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 10.06(b)), and acknowledged by the Administrative Agent,
substantially in the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent and the Borrower.
 
 "Attorney Costs" means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
 
 "Attributable Indebtedness" means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
 
"Auction Manager" means (a) the Administrative Agent (or its designated
Affiliate) or (b) any other financial institution or advisor employed by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Discounted Voluntary Prepayment pursuant to
Section 2.05(e); provided that the Borrower shall not designate the
Administrative Agent or any Affiliate of the Administrative Agent as the Auction
Manager without the written consent of the Administrative Agent or such
Affiliate, as applicable (it being understood that the Administrative Agent
shall not, nor shall any Affiliate of the Administrative Agent, be under any
obligation to agree to act as the Auction Manager); provided, further, that no
Nexstar Entity or Mission Entity, or any Affiliate of any Nexstar Entity or
Mission Entity, may act as the Auction Manager.
 
 "Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
 "Availability Period" means in respect of the Revolving Credit Facility, the
period from and including the Second Incremental Amendment Closing Date to the
earliest of (a) the Maturity Date for the Revolving Credit Facility, (b) the
date of termination of the Revolving Credit Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans pursuant to Section 8.02.
 
 "Available Amount" means, at any time (the "Available Amount Reference Time"),
an amount (which shall not be less than zero) equal to the sum of:
 
(a) $50,000,000; plus
 
(b) the cumulative amount of Excess Cash Flow of the Borrower and its Restricted
Subsidiaries and the Nexstar Borrower and the Nexstar Restricted Subsidiaries
for all fiscal years completed after the Closing Date (commencing with the first
full fiscal year ending after the Closing Date) and prior to the Available
Amount Reference Time, minus the portion of such Excess Cash Flow that has been
(or is required to be) applied after the Closing Date and prior to the Available
Amount Reference Time to (i) the prepayment of Term Loans in accordance with
Section 2.05(b)(i), and (ii) the prepayment of Nexstar Term Loans in accordance
with Section 2.05(b)(i) of the Nexstar Credit Agreement; plus
 
(c) the amount of any capital contributions or Net Cash Proceeds from any
Permitted Equity Issuance (or issuance of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than (i) any
Specified Equity Contribution or (ii) any other capital contributions or equity
or debt issuances to the extent utilized in connection with other transactions
permitted pursuant to Section 7.03, 7.06 or 7.09, or Section 7.03, 7.06 or 7.09
of the Nexstar Credit Agreement) received by the Nexstar Ultimate Parent and the
Borrower during the period from and including the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time, but only to the extent (A) such capital contributions or Net Cash Proceeds
received by the Nexstar Ultimate Parent have been contributed by the Nexstar
Ultimate Parent in cash to the Nexstar Borrower as common equity on or prior to
the Available Amount Reference Time and (B) such capital contributions or Net
Cash Proceeds received by the Borrower were received in cash as common equity on
or prior to the Available Amount Reference Time; plus
 
(d) the aggregate amount of Retained Declined Proceeds retained by the Borrower
and Nexstar Retained Declined Proceeds retained by the Nexstar Borrower during
the period from the Business Day immediately following the Closing Date through
the Available Amount Reference Time; plus
 
(e) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Nexstar Borrower and the Nexstar Restricted Subsidiaries or
(ii) already reflected as a return of capital with respect to such Investment
for purposes of determining the amount of such Investment, the aggregate amount
of all cash dividends and other cash distributions received by the Borrower or
any Restricted Subsidiary or the Nexstar Borrower or any Nexstar Restricted
Subsidiary (without duplication) during the period from the Business Day
immediately following the Closing Date through the Available Amount Reference
Time from Investments made using the Available Amount pursuant to
Section 7.03(n) or pursuant to Section 7.03(n) of the Nexstar Credit Agreement
in an aggregate amount not to exceed the amount by which the Available Amount
was reduced when making such Investments; plus
 
(f) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Nexstar Borrower and the Nexstar Restricted Subsidiaries, (ii)
already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, (iii) used to prepay Term
Loans or otherwise applied in accordance with Section 2.05(b)(ii) or
Section 2.05(b)(ii) of the Nexstar Credit Agreement or (iv) constituting
Retained Declined Proceeds or Nexstar Retained Declined Proceeds, the aggregate
amount of all Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary or the Nexstar Borrower or any Nexstar Restricted Subsidiary (without
duplication) during the period from the Business Day immediately following the
Closing Date through the Available Amount Reference Time in connection with the
sale, transfer or other disposition of Investments made using the Available
Amount pursuant to Section 7.03(n) or Section 7.03(n) of the Nexstar Credit
Agreement in an aggregate amount not to exceed the amount by which the Available
Amount was reduced when making such Investments; plus
 
(g) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary or the Nexstar Borrower or a Nexstar Restricted
Subsidiary, the fair market value of the Investments of the Borrower and the
Restricted Subsidiaries and the Nexstar Borrower and the Nexstar Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), in each case to the extent such Investments correspond to the
designation of a Subsidiary as an Unrestricted Subsidiary pursuant to
Section 2.18 or Section 2.18 of the Nexstar Credit Agreement and were originally
made using the Available Amount pursuant to Section 7.03(n) or Section 7.03(n)
of the Nexstar Credit Agreement in an aggregate amount not to exceed the amount
by which the Available Amount was reduced when making such Investments; minus
 
(h) the aggregate amount of (i) any Investments made pursuant to Section 7.03(n)
and Section 7.03(n) of the Nexstar Credit Agreement, (ii) any Restricted
Payments made pursuant to Section 7.09(j) and Section 7.09(j) of the Nexstar
Credit Agreement and (iii) any payments made pursuant to Section 7.06(a)(iii)
and Section 7.06(a)(iii) of the Nexstar Credit Agreement (other than $11,279,000
in purchases of Senior Second Lien Notes prior to the Third Amendment Closing
Date), in each case, during the period from the Business Day immediately
following the Closing Date through the Available Amount Reference Time (and, for
purposes of this clause (h), without taking account of the intended usage of the
Available Amount at such Available Amount Reference Time).
 
 "Available Revolving Credit Commitment" means, at any time as to any Lender, an
amount equal to the excess, if any, of the amount of the Revolving Credit
Commitment of such Lender at such time, over the Revolving Credit Exposure of
such Revolving Credit Lender.
 
 "Bank of America" means Bank of America, N.A. and its successors.
 
 "Bankruptcy Code" means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.
 
 "Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate," and (c) the Eurodollar Rate plus 1.00%.  The "prime rate" is a
rate set by Bank of America based upon various factors including Bank of
America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
 "Base Rate Loan" means a Loan that bears interest at a rate based on the Base
Rate.
 
 "Borrower" has the meaning specified in the introductory paragraph to this
Agreement.
 
 "Borrower Materials" has the meaning specified in Section 6.02.
 
 "Borrowing" means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.
 
 "Broadcast Licenses" means, with respect to the Mission Entities, all FCC
Licenses granted, assigned or issued to a Mission Entity to construct, own or
operate the Stations, together with all extensions, additions and renewals
thereto or thereof, together with all extensions, additions and renewals thereto
or thereof.
 
 "Business Day" means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent's
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.
 
 "Capital Expenditures" means, for any period, the aggregate of, without
duplication, all expenditures (whether paid in cash or accrued as liabilities)
by the Borrower and its Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as additions during
such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries.
 
 "Capitalized Leases" means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
 
 "Cash Collateral Account" means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.
 
 "Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, and the Revolving Credit Lenders, as collateral, cash or deposit account
balances or, if the Administrative Agent shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent. "Cash Collateral"
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
 
 "Cash Equivalents" means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries:
 
(a) (i) Dollars or (ii) any other foreign currency held by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;
 
(b) securities issued or directly and fully guaranteed or insured by the United
States or Canadian governments or, in each case, any agency or instrumentality
of thereof (provided that the full faith and credit of such country is pledged
in support thereof), having maturities of not more than two years from the date
of acquisition;
 
(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers' acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any Lender or by any bank or
trust company (1) whose commercial paper is rated at least "A-2" or the
equivalent thereof by S&P or at least "P-2" or the equivalent thereof by Moody's
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or
(2) (in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of $100 million;
 
(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any bank meeting the qualifications
specified in clause (c) above;
 
(e) commercial paper issued by any Person organized under the Laws of any state
of the United States of America (other than any Nexstar Entity, Mission Entity,
other Loan Party or Subsidiary of a Loan Party, or any Affiliate of any Nexstar
Entity, Mission Entity or any other Loan Party) and rated at the time of
acquisition thereof at least "A-2" or the equivalent thereof by S&P or "P-2" or
the equivalent thereof by Moody's or carrying an equivalent rating by a
Nationally Recognized Statistical Rating Organization, if both of the two named
rating agencies cease publishing ratings of investments or, if no rating is
available in respect of the commercial paper, the issuer of which has an
equivalent rating in respect of its long-term debt, and in any case maturing
within one year after the date of acquisition thereof;
 
(f) readily marketable direct obligations issued by any state of the United
States of America, any province of Canada or any political subdivision thereof,
in each case, having one of the two highest rating categories obtainable from
either Moody's or S&P (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization) with maturities of not more than two years from the date of
acquisition; and
 
(g) interests in any investment company, money market or enhanced high yield
fund which invests 95% or more of its assets in instruments of the type
specified in clauses (a) through (f) above.
 
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
"Cash Management Bank" means (a) Bank of America and its Affiliates, and
(b) each other Person that, at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender.
 
"Cash Management Obligations" means obligations owed by any Mission Entity to
any Cash Management Bank in respect of any Cash Management Agreement and any
overdraft and related liabilities arising from treasury, depository, credit or
debit card, purchasing card or cash management services or any automated
clearing house transfers of funds.
 
"Casualty Event" means any event that gives rise to the receipt by any of the
Mission Entities of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.
 
"CCA Acquisition" means the acquisition by the Borrower, directly or indirectly,
from Malara Enterprises, LLC, of all of the equity interests of White Knight
Holdings, Inc. and its subsidiaries.
 
"CCA Acquisition Agreement" means that certain Stock Purchase Agreement, dated
as of April 24, 2013, by and among Communications Corporation of America, the
parties listed on Schedule 1.1 thereto, the Borrower, the Nexstar Borrower and
SPComCorp, LLC.
 
"CCA Acquisition Documents" means the CCA Acquisition Agreement and any other
document ancillary thereto or designated as "CCA Acquisition Documents" by the
Administrative Agent and the Borrower.
 
"CCA Funding Date" means the date that all the conditions set forth in Sections
4.02 and 4.03 are satisfied and the Borrower makes a Term A Borrowing to fund
the CCA Acquisition.
 
 "CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
 "CERCLIS" means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
 "Change in Law" means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.
 
 "Change of Control" means an event or series of events by which:
 
(a) 100% of the voting and economic interest of the Borrower shall cease to be
subject to a Mission Borrower Equity Pledge Agreement; or
 
(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or
 
(c) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, consolidation or other business combination transaction), in one
or a series of related transactions, of all or substantially all of the assets
of the Borrower and its Restricted Subsidiaries taken as a whole to a Person
other than a Restricted Subsidiary; or
 
(d) a "change of control" or any comparable term under, and as defined in, any
Indenture Documentation shall have occurred.
 
"Class" (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term A Commitments, Additional Term B-2 Commitments, Term B-2
Commitments, Extended Revolving Credit Commitments, Incremental Revolving
Commitments or Commitments in respect of any Incremental Term Loans and (c) when
used with respect to Loans or a Borrowing, refers to whether such Loans, or the
Loans comprising such Borrowing, are Revolving Credit Loans, Term A Loans,
Term B-2 Loans, Extended Term Loans or Incremental Term Loans.  Incremental Term
Loans and Extended Term Loans that have different terms and conditions (together
with the Commitments in respect thereof) shall be construed to be in different
Classes.
 
 "Closing Date" means the date that all the conditions precedent in Section 4.01
are satisfied in accordance with their terms or waived in accordance with
Section 10.01.
 
 "Code" means the Internal Revenue Code of 1986.
 
 "Collateral" means all of the "Collateral," "Security Agreement Collateral,"
"Pledged Collateral" and "Mortgaged Property" referred to in the Security
Documents and all of the other property that is or is intended under the terms
of the Security Documents to be subject to Liens for the benefit of the Secured
Parties.
 
 "Collateral Agent" means Bank of America, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 9.06.
 
 "Collateral and Guarantee Requirement" means, at any time on and after the
Closing Date, the requirement that:
 
(a) the Collateral Agent shall have received each Security Document required to
be delivered on the Closing Date pursuant to Section 4.01 and Section 4.01 of
the Nexstar Credit Agreement, or to be delivered after the Closing Date pursuant
to Section 6.11 or Section 6.14, and Section 6.11 or Section 6.14 of the Nexstar
Credit Agreement, duly executed by each Nexstar Entity and Mission Entity that
is a party thereto;
 
(b) all Obligations shall have been unconditionally guaranteed by each
Guarantor;
 
(c) the Obligations and the Guaranties shall have been secured pursuant to the
Pledge Agreements by a first-priority security interest in all the Equity
Interests of (i) the Nexstar Intermediate Parent, (ii) the Borrower, (iii) the
Nexstar Borrower and each other Nexstar Entity (other than the Nexstar Ultimate
Parent) and (iv) each of the Restricted Subsidiaries of the Borrower held
directly by the Borrower or any Guarantor, other than Equity Interests of any JV
Entity if and for so long as the terms of any Contractual Obligation existing on
the Closing Date prohibit the creation of any other Lien on such Equity
Interests (or with respect to any JV Entity acquired after the Closing Date, as
of the date of such acquisition; provided such Contractual Obligation was not
entered into in connection with or anticipation of such acquisition) (limited,
in the case of Equity Interests of any Foreign Subsidiary, to 65% of the issued
and outstanding Equity Interests of each such Foreign Subsidiary);
 
(d) except to the extent otherwise provided hereunder or under any Security
Document, the Obligations and the Guaranties shall have been secured by a
perfected security interest in the United States (other than in the case of
mortgages, to the extent such security interest may be perfected by delivering
certificated securities, filing personal property financing statements or making
any necessary filings with the United States Patent and Trademark Office or
United States Copyright Office) in, and mortgages on, substantially all tangible
and intangible assets of the Borrower and each other Guarantor (including,
without limitation, accounts receivable, inventory, equipment, investment
property, intellectual property, other general intangibles (including contract
rights), intercompany notes, owned real property, and proceeds of the
foregoing), in each case, with the priority required by the Security Documents;
provided that security interests in real property shall be limited to the
Material Real Properties;
 
(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and
 
(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 or Section 6.14, as the case may be, or Section 6.11 or
Section 6.14 of the Nexstar Credit Agreement, as the case may be, duly executed,
acknowledged and delivered by the record owner of, or appropriate party with
respect to, such Material Real Property, (ii) a Mortgage Policy insuring the
Lien of each such Mortgage in an amount not to exceed the fair market value of
each such Material Real Property (as reasonably determined by the Borrower),
(iii) a completed Life of Loan Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Nexstar Entity or Mission
Entity relating thereto) and if any improvements on any Mortgaged Property are
located in an area designated as a "special flood hazard area," evidence of such
flood insurance as may be required under Section 6.11(c)(v) and
Section 6.11(c)(v) of the Nexstar Credit Agreement, (iv) such other documents
and items as may be required under Section 6.11 or Section 6.14, as the case may
be, or Section 6.11 or Section 6.14 of the Nexstar Credit Agreement, as the case
may be, and (v) such existing surveys, existing abstracts, existing appraisals,
legal opinions and other documents as the Collateral Agent may reasonably
request with respect to any such Material Real Property.
 
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the Borrower agree in writing that the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom.
 
The Administrative Agent may grant extensions of time for creation or the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the
Mission Entities and the Nexstar Entities on such date) where it reasonably
determines, in consultation with the Borrower, that creation or perfection
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Security
Documents.
 
(a) With respect to leases of real property entered into by any Loan Party or
any Restricted Subsidiary thereof on or after the Closing Date, such Loan Party
or Restricted Subsidiary, as applicable, shall not be required to take any
action with respect to creation or perfection of security interests with respect
to such leases, (b) Liens and the Guarantees required to be granted from time to
time pursuant to the Collateral and Guarantee Requirement shall be subject to
exceptions and limitations set forth in the Security Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed in writing between
the Administrative Agent and the Borrower, (c) the Collateral and Guarantee
Requirement shall not apply to any of the following assets: (i) any Non-Material
Real Property or Real Property that is located in a jurisdiction other than the
United States and any leasehold interests in real property, (ii) motor vehicles
and other assets subject to certificates of title to the extent a Lien thereon
cannot be perfected by the filing of a UCC financing Statement or equivalent,
(iii) investment property and letter of credit rights with a value of less than
$10,000,000 for each such property or right, (iv) any rights or interest in any
lease, contract, license or license agreement covering personal property or real
property and/or such assets subject thereto, so long as under the terms of such
lease, contract, license or license agreement, or applicable Law with respect
thereto, the grant of a security interest or Lien therein for the benefit of the
Secured Parties (1) is prohibited, (2) would give any other party to such lease,
contract, license or license agreement, instrument or indenture the right to
terminate its obligations thereunder, or (3) is permitted only with the consent
of another party (including, without limitation, any Governmental Authority) (or
would render such lease, contract, license or license agreement cancelled,
invalid or unenforceable) and such prohibition has not been or is not waived or
the consent of the other party to such lease, contract, license or license
agreement has not been or is not otherwise obtained; provided, that, this
exclusion shall in no way be construed to apply if any such prohibition is
unenforceable under the UCC or other applicable Law or so as to limit, impair or
otherwise affect the unconditional continuing security interests in and Liens
for the benefit of the Secured Parties upon any rights or interests in or to
monies due or to become due under any such lease, contract, license or license
agreement (including any receivables), (v) any shares of any Foreign Subsidiary
other than 65% of all of the issued and outstanding Equity Interests in any
Foreign Subsidiary (other than an Immaterial Subsidiary) directly owned by a
Loan Party, and (vi) any application for registration of a trademark filed in
the United States Patent and Trademark Office on an intent to use basis to the
extent that the grant of a security interest in any such trademark application
would adversely affect the validity or enforceability or result in cancellation
or voiding of such trademark application, provided, however, that such trademark
applications shall be considered Collateral upon the filing of a Statement of
Use or an Amendment to Allege Use has been filed and accepted in the United
States Patent and Trademark Office, (d) no control agreements shall be required;
provided that, upon the request of the Administrative Agent, a control agreement
shall be required with respect to any Cash Collateral Account holding Cash
Collateral, and (e) no action shall be required with respect to any intellectual
property that is governed solely by the laws of one or more jurisdictions other
than the United States (nor shall any Loan Party be required to reimburse the
Administrative Agent, the Collateral Agent, any Lender or any Secured Party for
any costs or expenses incurred in connection with any such action).
 
 "Commitment" means a Term A Commitment, a Term B-2 Commitment, an Additional
Term B-2 Commitment, a Revolving Credit Commitment, an Extended Revolving Credit
Commitment, Incremental Revolving Commitment or a commitment in respect of any
Incremental Term Loans or any combination thereof, as the context may require.
 
 "Commitment Date" has the meaning specified in Section 2.05(d).
 
 "Commitment Fee" has the meaning specified in Section 2.09(a).
 
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C §1 et seq.),
as amended from time to time, and any successor statute.
 
 "Communications Laws" means the Communications Act of 1934, and any similar or
successor federal statute, together with all published rules, regulations,
policies, orders and decisions of the FCC promulgated thereunder.
 
 "Compliance Certificate" means a certificate substantially in the form of
Exhibit D, or in any other form agreed to by the Borrower and the Administrative
Agent.
 
 "Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
"Consolidated EBITDA" means, on any date "Consolidated EBITDA" determined under
the Nexstar Credit Agreement.
 
"Consolidated First Lien Leverage Ratio" means, on any date, the "Consolidated
First Lien Leverage Ratio" determined under the Nexstar Credit Agreement.
 
 "Consolidated First Lien Net Leverage Ratio" means, on any date, the
"Consolidated First Lien Net Leverage Ratio" determined under the Nexstar Credit
Agreement.
 
"Consolidated Fixed Charge Coverage Ratio" means, on any date, the "Consolidated
Fixed Charge Coverage Ratio" determined under the Nexstar Credit Agreement.
 
 "Consolidated Net Debt" means, on any date, the "Consolidated Net Debt"
determined under the Nexstar Credit Agreement.
 
 "Consolidated Net Income" means, on any date, the "Consolidated Net Income"
determined under the Nexstar Credit Agreement.
 
 "Consolidated Total Net Leverage Ratio" means, on any date, the "Consolidated
Total Net Leverage Ratio" determined under the Nexstar Credit Agreement.
 
 "Consolidated Total Secured Debt Leverage Ratio" means, on any date, the
"Consolidated Total Secured Debt Leverage Ratio" determined under the Nexstar
Credit Agreement.
 
 "Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 "Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.
 
 "Credit Extension" means a Borrowing.
 
 "Debtor Relief Laws" means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
"Declined Proceeds" has the meaning specified in Section 2.05(b)(v).
 
 "Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
 "Default Rate" means an interest rate equal to, with respect to any overdue
amount (other than overdue principal), (a) the Base Rate plus (b) the Applicable
Rate applicable to Base Rate Loans under the Term B-2 Facility plus (c) 2% per
annum; provided, however, that with respect to overdue principal, the Default
Rate shall be an interest rate equal to the interest rate (including the
relevant Applicable Rate) otherwise applicable to such Loan plus 2% per annum,
in each case to the fullest extent permitted by applicable Law.
 
 "Defaulting Lender" means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder or under other agreements in which
it commits to extend credit, or has made a public statement to that effect,
(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.
 
 "Designated Jurisdiction" means any country or territory to the extent that
such country or territory itself is the subject of any Sanction.
 
 "Designated Non-Cash Consideration" means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(n), or by the Nexstar Borrower or a
Nexstar Restricted Subsidiary in connection with a disposition pursuant to
Section 7.05(n) of the Nexstar Credit Agreement, as applicable, that in each
case is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower or the Nexstar Borrower, as
applicable, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).
 
 "Discount Range" has the meaning specified in Section 2.05(e)(ii).
 
 "Discounted Prepayment Option Notice" has the meaning specified in
Section 2.05(e)(ii).
 
 "Discounted Voluntary Prepayment" has the meaning specified in
Section 2.05(e)(i).
 
 "Discounted Voluntary Prepayment Notice" has the meaning specified in
Section 2.05(e)(v).
 
"Disinterested Director" means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Borrower having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction.  A
member of the Board of Directors of the Borrower shall be deemed not to have
such a financial interest by reason of such member's holding Equity Interest of
the Borrower or any options, warrants or other rights in respect of such Equity
Interests.
 
 "Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including, pursuant to any Sale Leaseback or any issuance or sale
of Equity Interests or as a result of the entry into an agreement or arrangement
alienating, relinquishing, surrendering or otherwise transferring the right to
use all or a material portion of the spectrum associated with any Broadcast
License (including pursuant to an auction of such spectrum, conducted by a
Governmental Authority)) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, including
but not limited to dispositions pursuant to any Station Sharing Arrangement or
other similar arrangement; provided that “Disposition” and “Dispose” shall not
be deemed to include any issuance by the Nexstar Ultimate Parent of any of its
respective Equity Interests to another Person.
 
 "Disqualified Equity Interests" means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations under the Loan Documents that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date of the Term B-2 Loans.
 
 "Disqualified Lender" means such Persons that were specifically disclosed in
writing to the Arrangers on July 18, 2012 as being "Disqualified Lenders" and
approved by the Arrangers.
 
 "Documentation Agent" means RBC Capital Markets in its capacity as
Documentation Agent under this Agreement.
 
 "Dollar" and "$" mean lawful money of the United States.
 
 "Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
 "EBITDA Percentage" means, as of the date of the consummation of any sale,
disposition or exchange of assets (or Equity Interests) by any of the Nexstar
Entities or Mission Entities, the ratio, expressed as a percentage, obtained by
dividing (a) the portion of Consolidated EBITDA attributable to such assets (or
Equity Interests) of such Person for the most recent Test Period calculated on a
Pro Forma Basis, such date by (b) Consolidated EBITDA for such Test Period,
calculated on a Pro Forma Basis.
 
 "ECF Percentage" has the meaning specified in Section 2.05(b)(i).
 
 "Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
 "Embargoed Person" means any party that is publicly identified on the most
current list of "Specially Designated Nationals and Blocked Persons" published
by OFAC.
 
 "Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, binding rules, judgments, orders,
decrees, permits, licenses, or governmental restrictions relating to pollution,
the protection of the environment or the release of any Hazardous Materials into
the environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
 
 "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure of any
Person to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
 "Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
 "Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
 "ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
 "ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
 "ERISA Event" means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan, (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (g) the determination that any Pension Plan is
considered an at-risk plan or a Multiemployer Plan is in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
 "Eurodollar Rate" means:
 
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available ("LIBOR"), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America's London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank eurodollar market at their request at
approximately 11:00 a.m. (London time), two London Banking Days prior to the
commencement of such Interest Period; and
 
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America's London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank Eurodollar market at their request at the
date and time of determination;
 
provided that in respect of any Term B-2 Loans that are (A) Eurodollar Rate
Loans or (B) Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the Eurodollar Rate
shall be at all times not less than 1.00%.
 
 "Eurodollar Rate Loan" means a Loan that bears interest at a rate based on
clause (a) of the definition of "Eurodollar Rate."
 
 "Event of Default" has the meaning specified in Section 8.01.
 
"Excess Cash Flow" means, as of any date, "Excess Cash Flow" as determined under
the Nexstar Credit Agreement
 
 "Excluded Real Property" means the real property that formerly housed the
operations of the KODE station, the ABC affiliate in Joplin, Missouri.
 
 "Excluded Subsidiary" means (a) any Immaterial Subsidiary, (b) any Foreign
Subsidiary and (c) any Unrestricted Subsidiary.
 
"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Future Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor, or the grant of such security interest, would otherwise have
become effective with respect to such related Swap Obligation but for such
Guarantor’s failure to constitute an “eligible contract participant” at such
time.  If a Swap Obligation arises under a master agreement governing more than
one ‎swap, such exclusion shall apply only to the portion of such Swap
Obligation ‎that is attributable to swaps for which such Guaranty or security
interest is ‎or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the ‎Commodity Futures Trading Commission (or
the application or official ‎interpretation of any thereof)‎.
 
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient's failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
 
 "Existing Credit Agreement" means that certain Third Amended and Restated
Credit Agreement dated as of April 1, 2005, among the Borrower, Bank of America,
as administrative agent, and lenders party thereto from time to time, as
amended.
 
 "Existing Indebtedness" means Indebtedness for borrowed money of each of the
Borrower and its Restricted Subsidiaries outstanding immediately prior to the
Closing Date.
 
 "Existing Nexstar Credit Agreement" means that certain Fourth Amended and
Restated Credit Agreement dated as of April 1, 2005, among the Nexstar Borrower,
the Nexstar Parent Guarantors, Bank of America, as administrative agent, and
lenders party thereto from time to time, as amended.
 
 "Extended Revolving Credit Commitment" has the meaning specified in
Section 2.15(a).
 
 "Extended Term Loans" has the meaning specified in Section 2.15(a).
 
 "Extending Revolving Credit Lender" has the meaning specified in
Section 2.15(a).
 
 "Extending Term Lender" has the meaning specified in Section 2.15(a).
 
 "Extension" has the meaning specified in Section 2.15(a).
 
 "Extension Offer" has the meaning specified in Section 2.15(a).
 
 "Facility" means the Term A Facility, the Term B-2 Facility or the Revolving
Credit Facility, as the context may require, and "Facilities" means the Term A
Facility, the Term B-2 Facility and the Revolving Credit Facility, taken
together.
 
 "FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
 "FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b)(1) of the Code.
 
 "FCC" means the Federal Communications Commission or any Governmental Authority
substituted therefor.
 
 "FCC Licenses" means a License issued or granted by the FCC.
 
 "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
 "Fee Letters" means, collectively, (a) the Arranger Fee Letter and (b) the
Administrative Agent Fee Letter.
 
 "Financial Covenants" means the covenants set forth in Section 7.10 of the
Nexstar Credit Agreement.
 
"First Amendment" means that certain First Amendment dated as of June 28, 2013,
among the Borrower, the Administrative Agent, the Majority Lenders and the
Term A Lenders.
 
"First Amendment Administrative Agent Fee Letter" means the letter agreement,
dated June 28, 2013, among the Borrower, the Nexstar Borrower, Rocky Creek, the
Nexstar Parent Guarantors and the Administrative Agent.
 
"First Amendment Arranger Fee Letter" means the letter agreement, dated June 28,
2013, among the Borrower, the Nexstar Borrower, Rocky Creek, the Nexstar Parent
Guarantors, Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC Capital
Markets, Credit Suisse Securities (USA) LLC and Wells Fargo Securities, LLC.
 
"First Amendment Arrangers" means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, RBC Capital Markets, Credit Suisse Securities (USA) LLC and Wells
Fargo Securities, LLC.
 
"First Amendment Closing Date" means the date that the conditions to
effectiveness set forth in the First Amendment are satisfied.
 
"First Amendment Fee Letters" means, collectively, (a) the First Amendment
Arranger Fee Letter and (b) the First Amendment Administrative Agent Fee Letter.
 
"First Amendment Nexstar/Mission Ratable Status" has the meaning specified in
Section 10.21(b).
 
 "Flood Insurance Laws" means, collectively, (a) the National Flood Insurance
Act of 1968 as now or hereafter in effect or any successor statute thereto,
(b) the Flood Disaster Protection Act of 1973 as now or hereafter in effect or
any successor statue thereto, (c) the National Flood Insurance Reform Act of
1994 as now or hereafter in effect or any successor statute thereto and (d) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
 
 "Foreign Lender" means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
 "Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
 
 "FRB" means the Board of Governors of the Federal Reserve System of the United
States.
 
 "Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
 "GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
 "Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 
 "Guarantee Obligations" means, as to any Person, without duplication (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the "primary obligor") in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term "Guarantee
Obligations" shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.
 
 "Guaranties" means, collectively, (a) the Nexstar Guaranty Agreements, (b) the
Mission Guaranty of Nexstar Obligations, (c) the Nexstar Guaranty of Mission
Obligations, (d) the Mission Guaranty Agreement, (e) each guaranty supplement to
each of the foregoing and (f) any other agreement executed and delivered
pursuant to Section 6.11 or Section 6.14 or otherwise Guaranteeing any of the
Obligations or Nexstar Obligations.
 
 "Guarantor" means each of (a) each Restricted Subsidiary that is a Wholly-Owned
Subsidiary except Excluded Subsidiaries, (b) the Nexstar Ultimate Parent,
(c) the Nexstar Intermediate Parent, (d) the Nexstar Borrower, (e) each entity
acquired pursuant to Section 7.03(j) and Section 7.03(j) of the Nexstar Credit
Agreement (regardless of whether they are Wholly-Owned) and (f) each other
Nexstar Entity (other than any Nexstar Excluded Subsidiary), including, as of
the Closing Date, those that are listed on Schedule 5.11 hereto.
 
 "Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
 "Hedge Bank" means any Person that (a) is a Lender or an Affiliate of a Lender
at the time it enters into a Secured Hedge Agreement and (b) Bank of America and
each of its Affiliates party to a Swap Contract with a Loan Party, in each case
in its capacity as a party to such Swap Contract.
 
 "High Plains" means High Plains Broadcasting Operating Company LLC.
 
 "High Plains Entities" means, collectively, High Plains and High Plains
Broadcasting License Company LLC.
 
 "Identified Acquisition" means that certain acquisition publicly disclosed by
the Borrower for the acquisition of television station WVNY-TV in Burlington,
Vermont.
 
"IFRS" means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
 
"Immaterial Subsidiary" means, as of any date of determination, each Subsidiary
of the Borrower and the Nexstar Borrower that has been designated by the
Borrower in writing to the Administrative Agent after the Closing Date as an
"Immaterial Subsidiary" for purposes of this Agreement (and not redesignated as
a Material Subsidiary as provided below); provided that (i) on such date, the
total assets of such Subsidiary or such Nexstar Subsidiary, as applicable, is
less than 2.5% of Total Assets of the Nexstar Entities and the Mission Entities
(taken as a whole) as of the last day of the most recent Test Period and the
gross revenues of such Subsidiary or Nexstar Subsidiary, as applicable, is less
than 2.5% of the consolidated gross revenues of the Nexstar Entities and the
Mission Entities (taken as a whole) as of the last day of the most recent Test
Period, (ii) for purposes of this Agreement, at no time shall (A) the total
assets of all Immaterial Subsidiaries (other than Unrestricted Subsidiaries) in
the aggregate as of the last day of the most recent Test Period equal or exceed
5% of the Total Assets of the Nexstar Entities and the Mission Entities (taken
as a whole) as of such date or (B) the gross revenues for such Test Period of
all Immaterial Subsidiaries (other than Unrestricted Subsidiaries) in the
aggregate equal or exceed 5% of the consolidated gross revenues of the Nexstar
Entities and the Mission Entities (taken as a whole) for such period, in each
case determined in accordance with GAAP, (iii) at such time as any such
Subsidiary or such Nexstar Subsidiary, as applicable, (A) becomes a party to any
Loan Document, (B) executes and delivers a Guaranty or any Security Documents,
or (C) Guarantees or provides any other credit support for the Senior 6⅞% Notes
due 2020, any Subordinated Debt, or any other public indebtedness of any Nexstar
Entity or Mission Entity, such Subsidiary or such Nexstar Subsidiary, as
applicable, shall at all times thereafter cease to be an Immaterial Subsidiary
irrespective of the value of its assets or its revenues, (iv) the Borrower shall
not designate any new Immaterial Subsidiary if such designation would not comply
with the provisions set forth in clauses (i) and (ii) above, (v) if the total
assets or gross revenues of such Subsidiary or such Nexstar Subsidiary, as
applicable, so designated by the Borrower as an "Immaterial Subsidiary" (and not
redesignated as a Material Subsidiary) shall at any time exceed the limits set
forth in clause (i) above, then such Subsidiary or such Nexstar Subsidiary, as
applicable, shall be deemed to be a Material Subsidiary and (vi) if the total
assets or gross revenues of all Subsidiaries and Nexstar Subsidiaries so
designated by the Borrower as "Immaterial Subsidiaries" (and not redesignated as
Material Subsidiaries) shall at any time exceed the limits set forth in
clause (ii) above, then all such Subsidiaries and Nexstar Subsidiaries shall be
deemed to be Material Subsidiaries unless and until the Borrower shall
redesignate one or more Immaterial Subsidiaries as Material Subsidiaries, in
each case in a written notice to the Administrative Agent, and, as a result
thereof, the total assets and gross revenues of all Subsidiaries and Nexstar
Subsidiaries still designated as "Immaterial Subsidiaries" in the aggregate do
not exceed such limits; and provided further that the Borrower may designate a
Subsidiary or a Nexstar Subsidiary as an Immaterial Subsidiary at any time by
prior written notice to the Administrative Agent, subject to the terms set forth
in this definition.  Each Immaterial Subsidiary of the Borrower and the Nexstar
Borrower as of the Closing Date is set forth on Schedule 1.01(d)
hereto.  Notwithstanding the foregoing or any other provision in this Agreement
or any other Loan Document to the contrary, no Subsidiary or Nexstar Subsidiary
shall be considered an "Immaterial Subsidiary" if it does not receive similar
treatment under all of the Indenture Documentation.
 
"Incremental Facilities" has the meaning specified in Section 2.14(a).
 
"Incremental Facility Amendment" has the meaning specified in Section 2.14(c).
 
"Incremental Facility Closing Date" has the meaning specified in
Section 2.14(c).
 
"Incremental Revolving Commitments" has the meaning specified in
Section 2.14(a).
 
"Incremental Revolving Facilities" has the meaning specified in Section 2.14(a).
 
"Incremental Revolving Lender"  means each Lender providing a portion of the
Incremental Revolving Commitment.
 
"Incremental Term A Loans" has the meaning specified in Section 2.14(a).
 
"Incremental Term B Loans" has the meaning specified in Section 2.14(a).
 
"Incremental Term Loan Increases" has the meaning specified in Section 2.14(a).
 
"Incremental Term Loans" has the meaning specified in Section 2.14(a).
 
 "Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) all reimbursement or payment obligations of such Person with respect to
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;
 
(c) net obligations of such Person under any Swap Contract;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business pursuant to ordinary terms and (ii) any purchase price
adjustments and earn-out obligation until such obligation becomes a liability on
the balance sheet of such Person in accordance with GAAP and if not paid after
becoming due and payable);
 
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
 
(f) all Attributable Indebtedness;
 
(g) all obligations of such Person in respect of Disqualified Equity Interests;
and
 
(h) all Guarantee Obligations of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar
organization under the laws of the jurisdiction of such joint venture) in which
such Person is a general partner or a joint venturer, except to the extent such
Person's liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Net Debt (without giving effect to clause (b) thereof) and (B) in the case of
the Mission Entities exclude all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll over or extensions of terms) and made
in the ordinary course of business.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.
 
 "Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party or any Restricted Subsidiary of a Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.
 
 "Indemnitees" has the meaning specified in Section 10.04(b).
 
 "Indenture Documentation" means, collectively, (a) the Senior 6⅞% Notes due
2020 Indenture Documentation, and (b) any other indenture, agreement, or other
instrument executed by the Borrower or any other Mission Entity or Nexstar
Entity, or any Subsidiary of any Loan Party in connection with the issuance of
any other public Indebtedness.
 
 "Inergize Business" means the business of producing, marketing, promoting,
selling, licensing, distributing or otherwise commercializing integrated digital
management software conducted by Newport Television and High Plains.
 
 "Information" has the meaning specified in Section 10.07.
 
 "Initial Lenders" means each of Bank of America, UBS Loan Finance LLC and Royal
Bank of Canada.
 
 "Initial Revolving Borrowing" means one or more borrowings of Revolving Credit
Loans on the Closing Date as specified in Section 2.01(b).
 
 "Initial Term B-2 Lender" means, at any time, any Lender that has a Term B-2
Commitment at such time.
 
 "Intercreditor Agreement" means, any intercreditor agreement by and among the
Collateral Agent and the collateral agents or other representatives for the
holders of Indebtedness secured by Liens on the Collateral that are intended to
rank junior to the Liens securing the Obligations and the Nexstar Obligations
and that are otherwise Liens permitted pursuant to Section 7.01, providing that
all proceeds of Collateral shall first be applied to repay the Obligations and
the Nexstar Obligations in full prior to being applied to any obligations under
the Indebtedness secured by such junior Liens and that until the termination of
the Commitments and the Nexstar Commitments and the repayment in full (or Cash
Collateralization of Nexstar Letters of Credit) of all Obligations and Nexstar
Obligations (other than contingent obligations not then due and payable), the
Collateral Agent shall have the sole right to exercise remedies against the
Collateral (subject to customary exceptions and the expiration of any standstill
provisions) and otherwise in form and substance reasonably satisfactory to the
Collateral Agent.
 
 "Interest Payment Date" means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates, and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made; provided, that (x) the Second
Incremental Amendment Closing Date shall constitute an Interest Payment Date
with respect to accrued and unpaid interest up to but excluding the Second
Incremental Amendment Closing Date for the Revolving Credit Loans and (y) the
Third Amendment Closing Date shall constitute an Interest Payment Date with
respect to accrued and unpaid interest up to but excluding the Third Amendment
Closing Date for the Term B Loans and the Term B-2 Loans (other than the
Additional Term B-2 Loans).
 
 "Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
of the Appropriate Lenders; provided that:
 
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
 
(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
 
 "Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person (including pursuant
to any Sale Leaseback) or (d) any Sharing Arrangement.  For purposes of covenant
compliance, the amount of any Investment shall be (i) the amount actually
invested, as determined at the time of each such investment, without adjustment
for subsequent increases or decreases in the value of such Investment minus (ii)
the amount of dividends or distributions actually received in connection with
such Investment and any return of capital and any payment of principal received
in respect of such Investment that in each case is received in cash or Cash
Equivalents (not in excess of the amount of Investments originally made).
 
"IP Rights" has the meaning specified in Section 5.14.
 
 "IRS" means the United States Internal Revenue Service.
 
 "Joint Sales Agreement" means, with respect to a television broadcast station,
a joint sales agreement or other similar contractual arrangement pursuant to
which a Person, other than the Person holding the FCC License of such television
broadcast station or an affiliate of such Person, obtains the right to (a) set
the advertising rates for such television broadcast station and/or (b) conduct
or manage the sale of advertising availabilities on such television broadcast
station.
 
 "JV Entity" means (a) any joint venture and (b) any non-Wholly-Owned Subsidiary
of the Borrower.
 
 "Laws" means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
 "Leasehold" of any Person means all of the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
 "Lender" has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a "Lender."
 
 "Lender Participation Notice" has the meaning specified in
Section 2.05(e)(iii).
 
 "Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
"License" means any authorization, permit, consent, special temporary
authorization, franchise, ordinance, registration, certificate, license,
agreement or other right filed with, granted by or entered into with a
Governmental Authority which permits or authorizes the acquisition,
construction, ownership or operation of a television broadcast station or any
part thereof.
 
 "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing).
 
 "Lien Subordination Provisions" has the meaning specified in Section 8.01(l).
 
 "Little Rock Acquisition" means the acquisition by the Borrower of
substantially all of the assets used or held for use in the operation of two
television broadcasting stations located in Little Rock, Arkansas, in each case,
owned by Newport Television and Newport Television License pursuant to and, in
all material respects, in accordance with the terms of, that certain Mission
Acquisition Agreement.
 
 "Loan" means an extension of credit by a Lender to the Borrower under Article
II in the form of a Term Loan or a Revolving Credit Loan (including any
Incremental Term Loans or loans made pursuant to any Incremental Revolving
Commitment).
 
"Loan Documents" means, collectively, (a) this Agreement, (b) the Notes executed
and delivered pursuant to Section 4.01(b) or in connection with any reallocation
of the Revolving Credit Commitment under the Revolver Reallocation Letter,
(c) the Revolver Reallocation Letter, (d) the Guaranties, (e) the Security
Documents, (f) the Fee Letters, (g) each Intercreditor Agreement relating to the
Obligations, (h) all waivers, consents, agreements and amendments executed in
connection with the Revolver Reallocation Letter, or the Term A Reallocation
Letter, (i) the Notes executed and delivered in connection with any reallocation
of the Term A Commitment under the Term A Reallocation Letter, (j) the Term A
Reallocation Letter, and (k) all other agreements executed and delivered by any
Loan Party in connection with this Agreement; it being understood that no
Secured Hedge Agreement shall be a Loan Document.
 
 "Loan Notice" means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A, or any other form
agreed to by the Borrower and the Administrative Agent.
 
 "Loan Parties" means, collectively, the Borrower and each other Guarantor.
 
 "Local Marketing Agreement" means, a local marketing arrangement, time
brokerage agreement or similar arrangement pursuant to which a Person, subject
to customary licensee preemption rights and other limitations, obtains the right
to exhibit programming and sell advertising time on such television broadcast
station constituting 15% or more of the air time per week of a television
broadcast station licensed to another Person.
 
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
 "Majority Lenders" means, as of any date of determination, Lenders and Nexstar
Lenders holding more than 50% of the sum of the (a) Total Outstandings, (b)
until the expiration of the Term A Availability Period, the aggregate unused
Term A Commitments and the aggregate unused Nexstar Term A Commitments,
(c) aggregate unused Revolving Credit Commitments, (d) Nexstar Total
Outstandings (with the aggregate amount of each Nexstar Revolving Credit
Lender's risk participation and funded participation in Nexstar L/C Obligations
and Nexstar Swing Line Loans being deemed "held" by such Nexstar Revolving
Credit Lender for purposes of this definition), and (e) aggregate unused Nexstar
Revolving Credit Commitments.  The (i) unused Revolving Credit Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender, (ii) unused Nexstar Revolving Credit Commitment of, and the portion of
the Nexstar Total Outstandings held or deemed held by, any Nexstar Defaulting
Lender, (iii) unused Term A Commitments of any Defaulting Lender until the
expiration of the Term A Availability Period and (iv) unused Nexstar Term A
Commitments of any Nexstar Defaulting Lender until the expiration of the Term A
Availability Period, in each case, shall be disregarded in determining Majority
Lenders at any time; provided that, the amount of any participation in any
Nexstar Swing Line Loan and Nexstar Unreimbursed Amounts that such Nexstar
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Nexstar Lender shall be deemed to be held by the Nexstar
Lender that is the Nexstar Swing Line Lender or the relevant Nexstar L/C Issuer,
as the case may be, in making such determination.
 
 "Management Advances" means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of the Borrower or any Restricted Subsidiary:
 
(a) in respect of travel, entertainment or moving related expenses incurred in
the ordinary course of business;
 
(b) in respect of moving related expenses incurred in connection with any
closing or consolidation of any facility or office; or
 
(c) not exceeding $5,000,000 in the aggregate outstanding at any time.
 
"Master Agreement" has the meaning specified in the definition of "Swap
Contract."
 
 "Material Adverse Effect" means (a) a material adverse effect on the business,
operations, assets, properties, liabilities (actual or contingent) or financial
condition of the Mission Entities taken as a whole, (b) a material adverse
effect on the ability of any Loan Party or other Restricted Subsidiary of a Loan
Party to perform its obligations under any Loan Document to which it is a party,
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party or other Restricted Subsidiary of a Loan
Party of any Loan Document to which it is a party.
 
 "Material Real Property" means any Real Property other than (i) Non-Material
Real Property and (ii) the Excluded Real Property.
 
 "Material Subsidiary" means each Subsidiary of the Borrower and the Nexstar
Borrower that is not an Immaterial Subsidiary.
 
 "Maturity Date" means:
 
(a) with respect to the Revolving Credit Facility, December 3, 2017,
 
(b) with respect to the Term A Loans, June 28, 2018, and
 
(c) (d) with respect to the Term B-2 Loans, October 1, 2020,
 
 provided that if such day is not a Business Day, the Maturity Date shall be the
Business Day immediately preceding such day.
 
"Maximum Rate" has the meaning specified in Section 10.09.
 
"Minimum Extension Condition" has the meaning specified in Section 2.15(b).
 
"Minimum Tranche Amount" has the meaning specified in Section 2.15(b).
 
"Mission Acquisition Agreement" means that certain Asset Purchase Agreement,
dated as of July 18, 2012, among Newport Television and Newport Television
License and the Borrower, as such agreement may be amended, modified, waived or
otherwise changed.
 
 "Mission Acquisition Documents" means the Mission Acquisition Agreement and any
other document ancillary thereto or designated as "Mission Acquisition
Documents" by the Administrative Agent and the Borrower.
 
 "Mission Borrower Equity Pledge Agreements" means, collectively, those certain
First Restated Pledge Agreements to be executed by each of the Mission Equity
Holders in form and substance substantially similar to those in existence
immediately prior to the Closing Date with such changes agreed to by the
Borrower and the Administrative Agent, and each supplement to each of the
foregoing, and any other agreement executed and delivered pursuant to Section
6.11 or Section 6.14 or otherwise pledging any of the Equity Interests of the
Borrower to secure Obligations and Nexstar Obligations.
 
"Mission Entity" means the Borrower and any Person which is a direct or indirect
Restricted Subsidiary of the Borrower.
 
"Mission Entity Pledge Agreement" means the Third Restated Pledge and Security
Agreement to be executed by the Mission Entities, in form and substance
substantially similar to the Second Restated Pledge and Security Agreement in
existence immediately prior to the Closing Date with such changes agreed to by
the Borrower and the Administrative Agent, and each supplement to the foregoing
and any other agreement executed and delivered pursuant to Section 6.11 or
Section 6.14 or otherwise pledging any of the Equity Interests of any of the
Subsidiaries of the Borrower to secure Obligations and Nexstar Obligations.
 
 "Mission Equity Holders" means Nancie J. Smith and Dennis P. Thatcher, and each
other Person owning any Equity Interest in the Borrower.
 
 "Mission Guaranty Agreement" means that certain Guaranty executed by each of
the Subsidiary Guarantors, in form and substance substantially similar to the
Second Restated Guaranty (Nexstar Obligations) in existence immediately prior to
the Closing Date with such changes agreed to by the Borrower and the
Administrative Agent, whereby the Subsidiary Guarantors guarantee the
Obligations.
 
 "Mission Guaranty of Nexstar Obligations" means the Third Restated Guaranty
(Nexstar Obligations), dated as of the Closing Date, in form and substance
substantially similar to the Second Restated Guaranty (Nexstar Obligations) in
existence immediately prior to the Closing Date with such changes agreed to by
the Borrower and the Administrative Agent, executed by the Mission Entities,
whereby the Mission Entities guarantee the Nexstar Obligations.
 
 "Mission Pledge Agreements" means, collectively, the Mission Borrower Equity
Pledge Agreements and the Mission Entity Pledge Agreement.
 
 "Mission Security Agreement" means, collectively, that certain Fourth Restated
Security Agreement to be executed by the Mission Entities in form and substance
substantially similar to the Third Restated Security Agreement in existence
immediately prior to the Closing Date with such changes agreed to by the
Borrower and the Administrative Agent, each Security Agreement Supplement
executed and delivered pursuant to Section 6.11 or Section 6.14 or otherwise,
and any other agreement executed and delivered pursuant to Section 6.11 or
Section 6.14 or otherwise granting security interests in any assets or
properties of the Mission Entities to secure Obligations and Nexstar
Obligations.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
 "Mortgage" means, collectively, a deed of trust, trust deed, deed to secure
debt, mortgage, leasehold deed of trust, leasehold trust deed, leasehold deed to
secure debt, leasehold mortgage and other similar instruments creating and
evidencing Liens on one or more Real Properties made by the Loan Parties or any
Restricted Subsidiary of a Loan Party for the benefit of the Secured Parties to
secure all or any part of the Obligations or Nexstar Obligations, together with
the assignments of leases and rents referred to therein or executed in
connection therewith, including any Mortgage executed and delivered pursuant to
Section 6.11 and Section 6.14, or Section 6.11 and Section 6.14 of the Nexstar
Credit Agreement.  Each Mortgage shall be in substantially the same form and
substance as the Prior Mortgages, with such changes as (a) are required or
advisable to comply with different state law or (b) may otherwise be reasonably
acceptable to the Borrower, the Administrative Agent and the Collateral Agent
(including, without limitation, such changes as may be reasonably satisfactory
to the Collateral Agent and the Administrative Agent and their counsel to
account for matters of Law, whether local or otherwise).
 
"Mortgage Policy" means a fully paid American Land Title Association Lender's
Extended Coverage title insurance policy with endorsements and in an amount
acceptable to the Administrative Agent and Collateral Agent, issued, coinsured
and reinsured by title insurers acceptable to the Administrative Agent and
Collateral Agent, insuring the Mortgage in question to be valid first and
subsisting Lien on the property described therein, free and clear of all defects
(including, but not limited to, filed mechanics' and materialmen's Liens) and
encumbrances, excepting only Liens permitted under the Loan Documents, and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as the Administrative Agent and Collateral Agent may deem
necessary or desirable.
 
 "Mortgaged Properties" means collectively, all Material Real Properties or
Nexstar Material Real Properties, owned by any Nexstar Entity or any Mission
Entity as applicable, that become subject to a Mortgage.
 
 "Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
 
 "Nationally Recognized Statistical Rating Organization" means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.
 
 "Net Cash Proceeds" means:
 
(a) with respect to any Disposition by the Borrower or any Restricted
Subsidiary, or any Casualty Event, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or paid to or for the account of the Borrower or such
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any of any Indebtedness that is secured by the applicable asset
subject to such Disposition or Casualty Event and that is required to be repaid
(and timely repaid) in connection with such Disposition or Casualty Event (other
than Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket fees and expenses (including attorneys' fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) Taxes paid or reasonably estimated to be
actually payable as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated Taxes pursuant to subclause (C)
exceeds the amount of Taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds and (D) any reserve for adjustment in respect of (1) the sale price of
such asset or assets established in accordance with GAAP and (2) any liabilities
associated with such asset or assets and retained by the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or with respect to any indemnification obligations
associated with such transaction, it being understood that "Net Cash Proceeds"
shall include (i) any cash or Cash Equivalents received upon the Disposition of
any non-cash consideration by the Borrower or such Restricted Subsidiary in any
such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in this subclause (D) or if such liabilities have not been satisfied
in cash and such reserve is not reversed within 365 days after such Disposition
or Casualty Event, the amount of such reserve; provided that (x) no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed $1,000,000 and (y) no such net cash
proceeds shall constitute Net Cash Proceeds under this clause (a) in any fiscal
year until the aggregate amount of all such net cash proceeds in such fiscal
year for all Dispositions shall exceed $5,000,000 (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Cash Proceeds under this
clause (a)); and
 
(b) with respect to the incurrence or issuance of any Indebtedness by any
Mission Entity, the excess, if any, of (i) the sum of the cash and Cash
Equivalents received in connection with such incurrence or issuance over
(ii) the investment banking fees, underwriting discounts, commissions and other
reasonable and customary out-of-pocket expenses, incurred by such Mission Entity
in connection with such incurrence or issuance; and
 
(c) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.
 
 "Newport Acquisition" means the acquisition by the Nexstar Borrower of
substantially all of the assets used or held for use in the operation of
(a) nine television broadcasting stations located in Salt Lake City, Utah,
Memphis, Tennessee, Jackson, Tennessee, Binghamton, New York, Elmira, New York,
Watertown, New York, and Syracuse, New York and (b) the integrated digital
management solutions business, Inergize Digital, in each case owned by Newport
Television and Newport Television License.
 
 "Newport Stations" means the television broadcasting stations listed on
Exhibit A to the Nexstar Acquisition Agreement.
 
 "Newport Television" means Newport Television LLC, a Delaware limited liability
company.
 
 "Newport Television License" means Newport Television License LLC, a Delaware
limited liability company.
 
 "Nexstar Acquisition Agreement" means the Asset Purchase Agreement, among the
Sellers and the Nexstar Borrower, dated July 18, 2012, as may be amended,
modified, waived or otherwise changed.
 
 "Nexstar Acquisition Documents" means the Nexstar Acquisition Agreement and any
other document ancillary thereto or designated as "Nexstar Acquisition
Documents" by the Administrative Agent and the Nexstar Borrower.
 
"Nexstar Administrative Agent" means the "Administrative Agent" as that term is
defined in the Nexstar Credit Agreement.
 
 "Nexstar Aggregate Available Revolving Credit Commitment" means the "Aggregate
Available Revolving Credit Commitment" as that term is defined in the Nexstar
Credit Agreement.
 
 "Nexstar Aggregate Commitments" means the "Aggregate Commitments" as that term
is defined in the Nexstar Credit Agreement.
 
 "Nexstar Asset Swaps" means "Asset Swaps" as that term is defined in the
Nexstar Credit Agreement.
 
"Nexstar Borrower" means the "Borrower" as that term is defined in the Nexstar
Credit Agreement.
 
 "Nexstar Broadcast Licenses" means "Broadcast Licenses" as that term is defined
in the Nexstar Credit Agreement.
 
"Nexstar Commitments" means the "Commitments" as that term is defined in the
Nexstar Credit Agreement.
 
"Nexstar Collateral" means the "Collateral" as that term is defined in the
Nexstar Credit Agreement.
 
"Nexstar Credit Agreement" means that Fifth Amended and Restated Credit
Agreement, dated as of the Closing Date, among the Nexstar Borrower, as
borrower, the Nexstar Ultimate Parent, the Nexstar Intermediate Parent, the
financial institutions from time to time parties thereto, Bank of America, as
administrative agent, as the same may be further amended, modified, restated,
supplemented, renewed, extended, increased, rearranged and/or substituted from
time to time.
 
"Nexstar Credit Extensions" means the "Credit Extensions" as that term is
defined in the Nexstar Credit Agreement.
 
 "Nexstar Defaulting Lender" means "Defaulting Lender" as that term is defined
in the Nexstar Credit Agreement.
 
 "Nexstar Discounted Voluntary Prepayments" means "Discounted Voluntary
Prepayments" as that term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Entity" means the Nexstar Ultimate Parent, the Nexstar Intermediate
Parent, the Nexstar Borrower and any Person which is a direct or indirect
Restricted Subsidiary of the Nexstar Ultimate Parent.
 
 "Nexstar Event of Default" means an "Event of Default" as that term is defined
in the Nexstar Credit Agreement.
 
 "Nexstar Excluded Subsidiary" means "Excluded Subsidiary" as that term is
defined in the Nexstar Credit Agreement.
 
 "Nexstar Facility" means "Facility" as that term is defined in the Nexstar
Credit Agreement.
 
 "Nexstar First Amendment Closing Date" means "First Amendment Closing Date" as
that term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Guaranty Agreements" means, collectively, (a) the Third Restated
Guaranty, dated as of the Closing Date, in form and substance substantially
similar to the Second Restated Guaranty in existence immediately prior to the
Closing Date with such changes agreed to by the Nexstar Borrower and the
Administrative Agent, executed and delivered by the Nexstar Parent Guarantors,
whereby the Nexstar Parent Guarantors guarantee the Nexstar Obligations, and
(b) each Guaranty, executed and delivered by the Nexstar Subsidiary Guarantors,
in form and substance substantially similar to the Second Restated Pledge and
Security Agreement in existence immediately prior to the Closing Date with such
changes agreed to by the Nexstar Borrower and the Administrative Agent, whereby
the Nexstar Subsidiary Guarantors guarantee the Nexstar Obligations.
 
 "Nexstar Guaranty of Mission Obligations" means the Third Restated Guaranty
(Mission Obligations), dated as of the Closing Date, in form and substance
substantially similar to the Second Restated Guaranty (Mission Obligations) in
existence immediately prior to the Closing Date with such changes agreed to by
the Nexstar Borrower and the Administrative Agent, executed and delivered by the
Nexstar Entities in favor of the Lenders, whereby the Nexstar Entities guarantee
the Obligations.
 
 "Nexstar Incremental Facilities" means "Incremental Facilities" as that term is
defined in the Nexstar Credit Agreement.
 
 "Nexstar Incremental Revolving Commitments" means "Incremental Revolving
Commitments" as that term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Incremental Revolving Facility" means "Incremental Revolving Facility"
as that term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Incremental Term A Loans" means "Incremental Term A Loans" as that
term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Incremental Term Loans" means "Incremental Term Loans" as that term is
defined in the Nexstar Credit Agreement.
 
 "Nexstar Intermediate Parent" means Nexstar Finance Holdings, Inc., a Delaware
corporation.
 
 "Nexstar L/C Issuer" means "L/C Issuer" as that term is defined in the Nexstar
Credit Agreement.
 
 "Nexstar L/C Obligations" means "L/C Obligations" as that term is defined in
the Nexstar Credit Agreement.
 
 "Nexstar Lender" means "Lender" as that term is defined in the Nexstar Credit
Agreement.
 
 "Nexstar Letter of Credit" means a "Letter of Credit" as defined in the Nexstar
Credit Agreement.
 
 "Nexstar Loan" means "Loan" as that term is defined in the Nexstar Credit
Agreement.
 
 "Nexstar Loan Documents" means "Loan Documents" as that term is defined in the
Nexstar Credit Agreement.
 
 "Nexstar Material Real Property" means "Material Real Property" as that term is
defined in the Nexstar Credit Agreement.
 
 "Nexstar/Mission Agreements" means any and all agreements executed between or
among the Borrower and the Nexstar Borrower, or any Nexstar Entity and any
Mission Entity, including, without limitation, those agreements listed on
Schedule 1.01(a).
 
 "Nexstar/Mission Ratable Status" has the meaning specified in Section 10.21(b).
 
 "Nexstar Obligations" means the "Obligations" as that term is defined in the
Nexstar Credit Agreement.
 
 "Nexstar Parent Guarantors" means the Nexstar Intermediate Parent, the Nexstar
Ultimate Parent, and any other Person holding any portion of the Equity
Interests of the Nexstar Borrower.
 
"Nexstar Pledge Agreement" means the Third Restated Pledge and Security
Agreement to be executed by the Nexstar Entities, in form and substance
substantially similar to the Second Restated Pledge and Security Agreement in
existence immediately prior to the Closing Date with such changes agreed to by
the Nexstar Borrower and the Administrative Agent, and each supplement to the
foregoing and any other agreement executed and delivered pursuant to
Section 6.11 or Section 6.14 of the Nexstar Credit Agreement pledging any of the
Equity Interests of any of the Nexstar Entities to secure Nexstar Obligations
and Obligations.
 
 "Nexstar Restricted Subsidiaries" means "Restricted Subsidiaries" as that term
is defined in the Nexstar Credit Agreement.
 
 "Nexstar Retained Declined Proceeds" means "Retained Declined Proceeds" as that
term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Revolving Credit Borrowings" means "Revolving Credit Borrowings" as
that term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Revolving Credit Commitment" means "Revolving Credit Commitment" as
that term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Revolving Credit Exposure" means "Revolving Credit Exposure" as that
term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Revolving Credit Facility" means "Revolving Credit Facility" as that
term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Revolving Credit Lender" means "Revolving Credit Lender" as that term
is defined in the Nexstar Credit Agreement.
 
 "Nexstar Revolving Credit Loans" means "Revolving Credit Loans" as that term is
defined in the Nexstar Credit Agreement.
 
 "Nexstar Security Agreement" means, collectively, that certain Fourth Restated
Security Agreement to be executed by the Nexstar Entities, in form and substance
substantially similar to the Third Restated Security Agreement in existence
immediately prior to the Closing Date with such changes agreed to by the Nexstar
Borrower and the Administrative Agent, each Security Agreement Supplement
executed and delivered pursuant to Section 6.11 or Section 6.14 of the Nexstar
Credit Agreement and any other agreement executed and delivered pursuant to
Section 6.11 or Section 6.14 of the Nexstar Credit Agreement or otherwise
granting security interests in any assets or properties of the Nexstar Entities
to secure Nexstar Obligations and Obligations.
 
 "Nexstar Station" means "Station" as that term is defined in the Nexstar Credit
Agreement.
 
 "Nexstar Subordinated Debt Documents" means "Subordinated Debt Documents" as
that term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Subsidiaries" means "Subsidiaries" as that term is defined in the
Nexstar Credit Agreement.
 
 "Nexstar Subsidiary Guarantors" means "Subsidiary Guarantors" as that term is
defined in the Nexstar Credit Agreement.
 
 "Nexstar Swing Line Lender" means the "Swing Line Lender" as defined in the
Nexstar Credit Agreement
 
 "Nexstar Swing Line Loan" means a "Swing Line Loan" as defined in the Nexstar
Credit Agreement.
 
 "Nexstar Term A Borrowings" means "Term A Borrowings" as that term is defined
in the Nexstar Credit Agreement.
 
 "Nexstar Term A Commitments" means "Term A Commitments" as that term is defined
in the Nexstar Credit Agreement.
 
 "Nexstar Term A Lenders" means "Term A Lenders" as that term is defined in the
Nexstar Credit Agreement.
 
 "Nexstar Term A Loans" means "Term A Loans" as that term is defined in the
Nexstar Credit Agreement.
 
 "Nexstar Term B-2 Borrowings" means "Term B-2 Borrowings" as that term is
defined in the Nexstar Credit Agreement.
 
 "Nexstar Term B-2 Commitments" means "Term B-2 Commitments" as that term is
defined in the Nexstar Credit Agreement.
 
 "Nexstar Term B-2 Lenders" means "Term B-2 Lenders" as that term is defined in
the Nexstar Credit Agreement.
 
 "Nexstar Term B-2 Loans" means "Term B-2 Loans" as that term is defined in the
Nexstar Credit Agreement.
 
 "Nexstar Term Lenders" means "Term Lenders" as that term is defined in the
Nexstar Credit Agreement.
 
 "Nexstar Term Loan Commitments" means the "Term Loan Commitments" as that term
is defined in the Nexstar Credit Agreement.
 
 "Nexstar Term Loans" means "Term Loans" as that term is defined in the Nexstar
Credit Agreement.
 
 "Nexstar Total Outstandings" means "Total Outstandings" as that term is defined
in the Nexstar Credit Agreement.
 
 "Nexstar Total Revolving Credit Outstandings" means "Total Revolving Credit
Outstandings" as that term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Total Term A Loan Outstandings" means "Total Term A Loan Outstandings"
as that term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Total Term B-2 Loan Outstandings" means "Total Term B-2 Loan
Outstandings" as that term is defined in the Nexstar Credit Agreement.
 
 "Nexstar Transactions" means "Transactions" as that term is defined in the
Nexstar Credit Agreement.
 
"Nexstar Ultimate Parent" means Nexstar Broadcasting Group, Inc., a Delaware
corporation.
 
 "Nexstar Unreimbursed Amounts" means "Unreimbursed Amounts" as that term is
defined in the Nexstar Credit Agreement.
 
 "Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment under this Agreement, any Loan Document, the Nexstar Credit
Agreement or any Nexstar Loan Document that (a) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (b) has been approved by the Majority Lenders, the Required Revolving Credit
Lenders, the Required Term A Lenders or the Required Term B-2 Lenders, as
applicable.
 
 "Non-Loan Party" means (a) any Nexstar Subsidiary of the Nexstar Ultimate
Parent that is not a Loan Party and (b) any Subsidiary that is not a Loan Party.
 
 "Non-Material Real Property" means, the leasehold Real Property of a Mission
Entity and the fee owned Real Property of a Mission Entity where the book value
is less than $10,000,000.
 
 "Note" means a Term A Note, a Term B-2 Note, or a Revolving Credit Note, as the
context may require.
 
 "Notice of Reinvestment Election" has the meaning specified in
Section 2.05(b)(ii)(B)
 
 "NPL" means the National Priorities List under CERCLA.
 
 "Obligations" means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan, in each case whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party, or any
Subsidiary of a Loan Party, or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, (b) obligations of any Loan Party or any other Subsidiary arising
under any Secured Hedge Agreement, and (c) Cash Management Obligations; provided
that the "Obligations" shall exclude any Excluded Swap Obligations.  Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
and the Subsidiaries of Loan Parties under the Loan Documents (and of any of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (i) the obligation (including Guarantee Obligations) to pay principal,
interest, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or any other Subsidiary
under any Loan Document and (ii) the obligation of any Loan Party or any other
Subsidiary to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary.
 
 "OECD" means the Organization for Economic Cooperation and Development.
 
 "OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
 "Offered Loans" has the meaning specified in Section 2.05(e)(iii).
 
 "OID" has the meaning specified in Section 2.14(b)(vii).
 
 "Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
 "Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 "Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
 "Outstanding Amount" means with respect to the Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date.
 
 "Overnight Rate" means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
 "Participant" has the meaning specified in Section 10.06(d).
 
 "Participant Register" has the meaning specified in Section 10.06(d).
 
 "PBGC" means the Pension Benefit Guaranty Corporation.
 
 "Pension Act" means the Pension Protection Act of 2006.
 
 "Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
 
 "Pension Plan" means any employee pension benefit plan as such term is defined
in Section 3(2) of ERISA (other than a Multiemployer Plan) that is maintained or
is contributed to by the Borrower and any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
 
 "Permitted Acquisition" means any acquisition that is permitted under the terms
of Section 7.03(j).
 
 "Permitted Asset Swap" means any Asset Swap permitted to occur under the terms
of Section 7.05(m).
 
 "Permitted Encumbrances" has the meaning specified in the Mortgages.
 
 "Permitted Equity Issuance" means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, in
each case to the extent permitted (or not prohibited) hereunder.
 
"Permitted Refinancing" means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.02, (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) at the time thereof, no Event of
Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (e) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended
(provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)), and (f) such
modification, refinancing, refunding, renewal or extension is only incurred by
the Person who is the obligor of the Indebtedness being so modified, refinanced,
refunded, renewed or extended.
 
 "Permitted Revolver Reallocation" has the meaning specified in the Revolver
Reallocation Letter.
 
 "Permitted Sale Leaseback" means any Sale Leaseback consummated by the Borrower
or any Restricted Subsidiary after the Closing Date; provided that (a) no
Default exists both before and after giving effect thereto, (b) any such Sale
Leaseback not between (i) a Loan Party and another Loan Party or (ii) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by the Borrower or such
Restricted Subsidiary, (c) all net proceeds and compensation received for each
such Sale Leaseback is 100% cash, (d) 100% of the Net Cash Proceeds of such Sale
Leaseback are used to prepay the Loans in accordance with the terms of
Section 2.05(b) (and except as provided in Section 2.05(b)), and (e) any
television stations owned by the Borrower and the Nexstar Borrower in the same
market are sold concurrently by the Borrower and the Nexstar Borrower in
connection with such Sale Leaseback and in accordance with the terms of this
Agreement and the Nexstar Credit Agreement.
 
 "Permitted Term A Reallocation" has the meaning specified in the Term A
Reallocation Letter.
 
 "Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
 "Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of a Loan Party (or, solely with respect to such
a plan subject to Title IV of ERISA or Section 412 of the Code, any ERISA
Affiliate) or any such Plan to which a Loan Party (or, solely with respect to
such a plan subject to Title IV of ERISA or Section 412 of the Code, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.
 
 "Platform" has the meaning specified in Section 6.02.
 
 "Pledge Agreements" means, collectively, the Nexstar Pledge Agreement and the
Mission Pledge Agreements.
 
 "Prior Mortgaged Properties" has the meaning specified in Section 5.07(b).
 
 "Prior Mortgages" means, collectively, (a) the Mortgages executed and delivered
in connection with the Existing Credit Agreement and (b) the Mortgages executed
and delivered in connection with this Agreement prior to the Third Amendment
Closing Date.
 
 "Pro Forma Basis" and "Pro Forma Effect" mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (i) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction (excluding Taxes,
solely, for purposes of determining clause (iv) of the definition of
"Consolidated Fixed Charge Coverage Ratio" in the Nexstar Credit Agreement)
(A) in the case of a Disposition of all or substantially all Equity Interests in
any Subsidiary of the Borrower or any division used for operations of the
Borrower or any of its Subsidiaries, shall be excluded, and (B) in the case of a
Permitted Acquisition or Investment described in the definition of "Specified
Transaction," shall be included, (ii) any retirement of Indebtedness, and
(iii) any Indebtedness incurred or assumed by the Borrower or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (as
determined by the Borrower in good faith) (1) directly attributable to such
transaction, (2) expected to have a continuing impact on the Borrower and its
Restricted Subsidiaries and (3) factually supportable.
 
 "Pro Forma Financial Statements" has the meaning specified in Section 5.05(c).
 
 "Proposed Discounted Prepayment Amount" has the meaning specified in
Section 2.05(e)(ii).
 
 "Public Lender" has the meaning specified in Section 6.02.
 
"Qualified ECP Guarantor" means, in respect of any Swap Obligations, at any
time, each Loan Party, that has total assets exceeding $10,000,000 at the time
the relevant Guaranty or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
 "Qualified Equity Interests" means any Equity Interests that are not
Disqualified Equity Interests.
 
 "Qualifying Lenders" has the meaning specified in Section 2.05(e)(iv).
 
 "Qualifying Loans" has the meaning specified in Section 2.05(e)(iv).
 
 "Real Property" means, with respect to any Person, all of the right, title and
interest of such Person in and to land, and the improvements and fixtures
located thereon, including Leaseholds.
 
"Reallocated Term A Commitment Amount" has the meaning specified in
Section 2.01(d)(ii).
 
 "Recipient" means the Administrative Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
or any Subsidiary of a Loan Party hereunder.
 
 "Refinancing" means the repayment, repurchase or other discharge of all
Existing Indebtedness other than Surviving Indebtedness.
 
 "Refinancing Revolving Commitments" means Incremental Revolving Commitments and
Incremental Revolving Facilities that are designated by a Responsible Officer of
the Borrower as "Refinancing Revolving Commitments" in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent on or
prior to the date of incurrence.
 
 "Refinancing Term Loans" means Incremental Term Loans and Incremental Term Loan
Increases that are designated by a Responsible Officer of the Borrower as
"Refinancing Term Loans" in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent on or prior to the date of
incurrence.
 
 "Register" has the meaning specified in Section 10.06(c).
 
"Rejection Notice" has the meaning specified in Section 2.05(b)(v).
 
"Related Indemnified Person" means, with respect to any Indemnitee, (a) any
controlling person or controlled affiliate of such Indemnitee, (b) the
respective directors, officers or employees of such Indemnitee or any of its
controlling persons or controlled affiliates and (c) the respective agents,
advisors or representatives of such Indemnitee or any of its controlling persons
or controlled affiliates, in the case of this clause (c) acting on behalf of
such Indemnitee, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this
definition pertains to a controlled affiliate or controlling person involved in
the Transaction.
 
 "Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, counsel, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
 
 "Removal Effective Date" has the meaning specified in Section 9.06(b).
 
 "Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
 "Repricing Transaction" means (a) any prepayment or repayment of Term B-2
Loans, with the proceeds of, or any conversion of Term B-2 Loans into, any
(i) new or replacement tranche of bank term loans (including Incremental Term
Loans) (other than term A loans) or (ii) any Indebtedness incurred under
Section 7.02(u)(i), in any case bearing interest with an "effective yield"
(taking into account, for example, upfront fees, interest rate spreads, interest
rate benchmark floors and original issue discount, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans) less than the "effective yield" applicable to the Term B-2
Loans (as such comparative yields are determined in the reasonable judgment of
the Administrative Agent consistent with generally accepted financial practices)
but excluding any new or replacement loans incurred in connection with a Change
of Control and (b) any amendment (including pursuant to a Refinancing Term Loan
as contemplated by Section 2.14 or replacement of a Term Loan as contemplated by
Section 10.01) to the Term B-2 Loans which reduces the "effective yield"
applicable to the Term B-2 Loans, as applicable.  For purposes of the foregoing,
"effective yield" per annum, shall mean, as of any date of determination, the
sum of (i) the higher of (A) the Eurodollar Rate on such date for a deposit in
Dollars with a maturity of one month and (B) the Eurodollar Rate floor, if any,
with respect thereto as of such date, (ii) the interest rate margins as of such
date (with such interest rate margin and interest spreads to be determined by
reference to the Eurodollar Rate) and (iii) the amount of original issue
discount and upfront fees thereon (converted to yield assuming a four-year
average life and without any present value discount).
 
 "Request for Credit Extension" means, with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice.
 
 "Required Revolving Credit Lenders" means, as of any date of determination,
Revolving Credit Lenders and Nexstar Revolving Credit Lenders holding more than
50% of the sum of the (a) Total Revolving Credit Outstandings, (b) aggregate
unused Revolving Credit Commitments, (c) Nexstar Total Revolving Credit
Outstandings (with the aggregate amount of each Nexstar Revolving Credit
Lender's risk participation and funded participation in Nexstar L/C Obligations
and Nexstar Swing Line Loans being deemed "held" by such Nexstar Revolving
Credit Lender for purposes of this definition), and (d) aggregate unused Nexstar
Revolving Credit Commitments.  The (i) unused Revolving Credit Commitment of,
and the portion of the Total Revolving Credit Outstandings held or deemed held
by, any Defaulting Lender and (ii) unused Nexstar Revolving Credit Commitment
of, and the portion of the Nexstar Total Revolving Credit Outstandings held or
deemed held by, any Nexstar Defaulting Lender, in each case, shall be
disregarded in determining Required Revolving Credit Lenders at any time;
provided that, the amount of any participation in any Nexstar Swing Line Loan
and Nexstar Unreimbursed Amounts that such Nexstar Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Nexstar Lender
shall be deemed to be held by the Nexstar Lender that is the Nexstar Swing Line
Lender or the relevant Nexstar L/C Issuer, as the case may be, in making such
determination.
 
 "Required Term A Lenders" means, as of any date of determination, Term A
Lenders and Nexstar Term A Lenders holding more than 50% of the sum of the
(a) Total Term A Loan Outstandings, (b) Nexstar Total Term A Loan Outstandings,
(c) aggregate unused Term A Commitments until the expiration of the Term A
Availability Period, (d) aggregate unused Nexstar Term A Commitments until the
expiration of the Term A Availability Period and (e) the aggregate outstanding
amount of all loans and all other credit extensions under the Rocky Creek
Loan.  The (i) portion of the Total Term A Loan Outstandings, the unused Term A
Commitments (until the expiration of the Term A Availability Period) and the
portion of the aggregate outstanding amount of all loans and all other credit
extensions under the Rocky Creek Loan held or deemed held by, any Defaulting
Lender and (ii) portion of the Nexstar Total Term A Loan Outstandings, the
unused Nexstar Term A Commitments (until the expiration of the Term A
Availability Period) held or deemed held by, any Nexstar Defaulting Lender, in
each case, shall be disregarded in determining Required Term A Lenders at any
time.
 
 "Required Term B-2 Lenders" means, as of any date of determination, Term B-2
Lenders and Nexstar Term B-2 Lenders holding more than 50% of the sum of the
(a) Total Term B-2 Loan Outstandings and (b) Nexstar Total Term B-2 Loan
Outstandings.  The (i) portion of the Total Term B-2 Loan Outstandings held or
deemed held by, any Defaulting Lender and (ii) portion of the Nexstar Total
Term B-2 Loan Outstandings held or deemed held by, any Nexstar Defaulting
Lender, in each case, shall be disregarded in determining Required Term B-2
Lenders at any time.
 
 "Resignation Effective Date" has the meaning specified in Section 9.06(a).
 
 "Responsible Officer" means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a specified Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
 
 "Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Nexstar
Entity or Mission Entity or any of their Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to any such Person's stockholders, partners or
members (or the equivalent of any thereof) in respect of such Equity Interest.
 
 "Restricted Subsidiary" means (a) any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary, (b) when such term is used herein with the designation
of "Restricted Subsidiary of the Loan Parties" or "Loan Parties and their
Restricted Subsidiaries", or other similar designations, "Restricted Subsidiary"
means each Person that meets the qualifications set forth in clause (a)
preceding together with each Person meeting the qualification set forth in
clause (a) of the definition of "Restricted Subsidiary" in the Nexstar Credit
Agreement, and (c) when such term is used herein with the designation of
"Restricted Subsidiary of the Nexstar Ultimate Parent", "Restricted Subsidiary"
means each Person that meets the qualifications set forth in clause (a) of the
definition of "Restricted Subsidiary" in the Nexstar Credit Agreement together
with each Person that is a Subsidiary of the Nexstar Ultimate Parent that is
required to be a Guarantor and pledge its assets in accordance with the terms of
the Nexstar Credit Agreement.
 
 "Retained Declined Proceeds" has the meaning specified in Section 2.05(b)(v).
 
 "Revolver Reallocation Letter" means that certain letter among the Borrower,
the Revolving Credit Lenders and the Nexstar Revolving Credit Lenders permitting
under certain circumstances the reallocation of the Revolving Credit Commitments
and the Nexstar Revolving Credit Commitments as described on Schedule 1.01(c).
 
 "Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
 
 "Revolving Credit Commitment" means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender's name on Schedule 2.01(c)
under the caption "Tranche A Revolving Commitment" or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement and as such Revolving Credit Commitment may be
adjusted in accordance with the terms of the Revolver Reallocation Letter.  The
aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall be
$30,000,000 on the Second Incremental Amendment Closing Date, as such amount may
be adjusted from time to time in accordance with the terms of this Agreement and
the Revolver Reallocation Letter. From and after the Second Incremental
Amendment Closing Date, any Tranche A Revolving Commitment shall be "Revolving
Credit Commitments" for all purposes of this Agreement.
 
"Revolving Credit Exposure" means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans.
 
 "Revolving Credit Facility" means, at any time, the aggregate amount of the
Revolving Credit Lenders' Revolving Credit Commitments at such time.
 
 "Revolving Credit Lender" means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.
 
 "Revolving Credit Loan" has the meaning specified in Section 2.01(b).
 
 "Revolving Credit Note" means a promissory note made by the Borrower payable to
any Revolving Credit Lender, or its registered assigns, evidencing Revolving
Credit Loans made by such Revolving Credit Lender, substantially in the form of
Exhibit C-2.
 
"Rocky Creek" means Rocky Creek Communications, Inc., a Delaware corporation.
 
"Rocky Creek Loan" means the loan (if any) provided by one or more of the Term A
Lenders to Rocky Creek in an aggregate amount not to exceed $18,000,000 to the
extent requested by the Borrower on or prior to the CCA Funding Date.
 
 "S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 
 "Sale Leaseback" means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.
 
 "Sanction(s)" means any international economic sanction administered or
enforced by OFAC, the United Nations Security Council, the European Union, Her
Majesty's Treasury or other relevant sanctions authority.
 
 "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Second Incremental Amendment" means that certain Second Amendment (Incremental
Amendment) dated as of October 1, 2013, among the Borrower, the Administrative
Agent, the Term B-2 Lenders and the Lenders providing Tranche A Revolving
Commitments.
 
"Second Incremental Amendment Arranger Fee Letter" means the letter agreement,
dated October 1, 2013, among the Borrower, the Nexstar Borrower, the Nexstar
Parent Guarantors,  Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC
Capital Markets, Credit Suisse Securities (USA) LLC and Wells Fargo Securities,
LLC.
 
"Second Incremental Amendment Closing Date" means the date the conditions to
effectiveness set forth in the Second Incremental Amendment are satisfied.
 
 "Secured Hedge Agreement" means any Swap Contract permitted under
Section 7.02(c) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.
 
 "Secured Parties" means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Nexstar L/C Issuers, the Hedge Banks, the Cash
Management Banks, the Nexstar Swing Line Lender, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Loan Documents.
 
 "Securities Act" means the Securities Act of 1933.
 
 "Security Agreement" means, collectively, the Nexstar Security Agreement, the
Mission Security Agreement, and each Security Agreement Supplement executed and
delivered pursuant to Section 6.11 and Section 6.14 and pursuant to Section 6.11
and Section 6.14 of the Nexstar Credit Agreement.
 
 "Security Agreement Supplement" has the meaning specified in the Security
Agreement.
 
 "Security Documents" means, collectively, the Security Agreements, the Pledge
Agreements, the Mortgages, each of the deeds of trust, mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements, intellectual property security agreements, assignments, account
control agreements, or other agreements granting Liens or security interests, or
assignments, required to be delivered pursuant to Section 4.01, Section 6.11 or
Section 6.14, or pursuant to Section 4.01, Section 6.11 or Section 6.14 of the
Nexstar Credit Agreement, and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee for the benefit
of any of the Secured Parties securing all or any portion of the Obligations or
the Nexstar Obligations.
 
 "Sellers" means, collectively, Newport Television and Newport Television
License.
 
 "Senior 6⅞% Notes due 2020" means the 6⅞% Senior Notes due 2020 issued by the
Nexstar Borrower.
 
 "Senior 6⅞% Notes due 2020 Indenture" means that certain Indenture dated
November 9, 2012, among the Nexstar Borrower, the Nexstar Intermediate Parent,
the Mission Entities and The Bank of New York Mellon, as trustee under such
Indenture, executed in connection with the Senior 6⅞% Notes due 2020 and any
supplement or amendment thereto.
 
 "Senior 6⅞% Notes due 2020 Indenture Documentation" means the Senior 6⅞% Notes
due 2020, the Senior 6⅞% Notes due 2020 Indenture, and all agreements and
instruments executed by the Nexstar Borrower or any other Loan Parties or any
Subsidiary of a Loan Party in connection with the Senior 6⅞% Notes due 2020 and
the Senior 6⅞% Notes due 2020 Indenture.
 
 "Senior Second Lien Notes" means the 8.875% Senior Secured Second Lien Notes
due 2017, issued by the Nexstar Borrower and the Borrower.
 
 "Shared Services Agreement" means a shared services arrangement or other
similar contractual arrangement pursuant to which a Person owning a television
broadcast station provides certain technical, business, management,
administrative, back-office or other services in support of the business or
operation of a second television broadcast station owned by another Person (who
is not an Affiliate of the first Person).
 
 "Shared Services Party" means, with respect to any Station, any Nexstar Entity
that is a party to a Sharing Arrangement with respect to such Station.
 
 "Sharing Arrangement" means any Shared Services Agreement, Joint Sales
Agreement or Local Marketing Agreement.
 
 "Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can be reasonably be expected to become an actual or matured
liability), (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay such debts and liabilities as
they mature, (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
they become absolute and matured.  The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
 "Specified Acquisition Agreement Representations" means such of the
representations made by the Sellers with respect to the Target Assets in the
Acquisition Agreements as are material to the interests of the Lenders, but only
to the extent that the applicable (a) Nexstar Entity has the right not to
consummate the Newport Acquisition or (b) Mission Entity has the right not to
consummate the Little Rock Acquisition, as applicable, or to terminate its
obligations under the applicable Acquisition Agreement as a result of a breach
of such representations in the Acquisition Agreements.
 
 "Specified Equity Contribution" has the meaning specified in the Nexstar Credit
Agreement.
 
 "Specified Transaction" means any Investment (including the Newport Acquisition
and the Little Rock Acquisition), Disposition, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation (as a Restricted
Subsidiary or an Unrestricted Subsidiary), discontinuance of operations, the
incurrence of Incremental Term Loans or Incremental Revolving Commitments, or
any other event that by the terms of this Agreement requires such test to be
calculated on a "Pro Forma Basis" or after giving "Pro Forma Effect"; provided
that any increase in the Revolving Credit Commitment, for purposes of this
"Specified Transaction" definition, shall be deemed to be fully drawn; provided,
further, that any such Specified Transaction having an aggregate value of less
than $5,000,000 shall not be calculated on a "Pro Forma Basis" or after giving
"Pro Forma Effect."
 
 "Sponsor" means each of ABRY Partners and its Affiliates and funds or
partnerships managed by it or any of its Affiliates, but not including, however,
any of their portfolio companies that do not own Equity Interests directly or
indirectly in any of the Loan Parties or any of their Affiliates.
 
 "Station" means, at any time and with respect to the television broadcast
stations of the Borrower (or, as applicable any Subsidiary of the Borrower)
(a) as set forth on Schedule 1.01(b) hereto, or (b) as acquired, directly or
indirectly, by a Mission Entity after the Closing Date pursuant to a transaction
permitted under the Loan Documents; provided, that any such television broadcast
station that ceases to be owned, directly or indirectly, by a Mission Entity
pursuant to a transaction permitted under the Loan Documents shall, upon the
consummation of such transaction, cease to be a "Station" hereunder.  This
definition of "Station" may be used with respect to any single television
station meeting any of the preceding requirements or all such television
stations, as the context requires.
 
 "Station Sharing Arrangement" means any Sharing Arrangement under which a
Person, other than a Nexstar Entity, provides services or obtains the right to
provide programming to, or sells advertising availabilities on or with respect
to, a Station.
 
 "Subordinated Debt" means Indebtedness incurred by a Loan Party or any
Restricted Subsidiary of a Loan Party that is subordinated in right of payment
to the prior payment of all Obligations of such Loan Party or such Restricted
Subsidiary of a Loan Party under the Loan Documents, in each case only to the
extent the principal amount of such Subordinated Debt is in excess of the
Threshold Amount.
 
 "Subordinated Debt Documents" means any agreement, indenture and instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.
 
 "Subordination Provisions" has the meaning specified in Section 8.01(l).
 
 "Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
 "Subsidiary Guarantors" means, collectively, the Subsidiaries of the Borrower
that are Guarantors.
 
 "Surviving Indebtedness" has the meaning specified in Section 7.02(s).
 
 "Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
 
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
 "Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
 "Syndication Agent" means UBS Securities LLC in its capacity as Syndication
Agent under this Agreement.
 
 "Target Assets" means all assets being acquired pursuant to the Acquisition
Agreements.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
 "Television Broadcasting Business" means a business substantially all of which
consists of the construction, ownership, operation, management, promotion,
extension or other utilization of any type of television broadcasting system or
any similar television broadcasting business, including the syndication of
television programming, the obtaining of a License or franchise to operate such
a system or business, and activities incidental thereto, such as providing
production services, operating Internet-based information services and selling
advertising for such services, and developing uses other than broadcasting for
the digital spectrum used by television stations.
 
"Term A Availability Period" means in respect of the Term A Commitments, the
period from and including the First Amendment Closing Date to the earliest of
(a) the CCA Funding Date, (b) the date of termination of the commitment of each
Term A Lender to make Term A Loans pursuant to Section 8.02 or Section 2.06, and
(c) April 30, 2014.
 
"Term A Borrowing" means a borrowing consisting of Term A Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Term A Lenders pursuant to Section 2.01(d)(ii).
 
"Term A Commitment" means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(d) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender's name on Schedule 2.01(a) under the caption "Term A
Commitment" or in the Assignment and Assumption pursuant to which such Term A
Lender becomes a party hereto, as applicable, as such amount may be (i) adjusted
from time to time in accordance with this Agreement and (ii) increased or
decreased in accordance with the terms of the Term A Reallocation Letter.  The
initial aggregate amount of the Term A Commitments is $90,000,000, as such
amount may be increased or decreased in accordance with the terms of the Term A
Reallocation Letter.
 
"Term A Facility" means, at any time, (a) on or prior to the First Amendment
Closing Date, the aggregate amount of the Term A Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term A Loans of all Term A
Lenders outstanding at such time.
 
"Term A Facility Ticking Fee" has the meaning set forth in Section 2.09(d).
 
"Term A Lender" means at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time or is a lender under the Rocky Creek Loan.
 
"Term A Loan" means the Loans made pursuant to Section 2.01(d).
 
"Term A Note" means a promissory note made by the Borrower in favor of a Term A
Lender, or its registered assigns, evidencing Term A Loans made by such Term A
Lender, substantially in the form of Exhibit C-3.
 
"Term A Reallocation Letter" means that certain letter among the Borrower, the
Term A Lenders and the Nexstar Term A Lenders permitting under certain
circumstances the reallocation of the Term A Commitment and Nexstar Term A
Commitment as described on Schedule 1.01(c).
 
 "Term B Commitment" means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender's name on Schedule 2.01 under the caption "Term B
Commitment" or in the Assignment and Assumption pursuant to which such Term B
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.  The initial aggregate
amount of the Term B Commitments was $104,000,000.
 
 "Term B Lender" means at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.
 
 "Term B Loan" means a Loan made pursuant to Section 2.01(a).  For the avoidance
of doubt, the Term B Loans outstanding immediately prior to the Third Amendment
Closing Date will be extinguished in their entirety by the repayment of the
principal amount of all Term B Loans with the proceeds of the Additional
Term B-2 Loans on the Third Amendment Closing Date.
 
"Term B-2 Borrowing" means a borrowing consisting of Term B-2 Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by (a) each of the Initial Term B-2 Lenders pursuant to Section 2.01(e) and
(b) each of the Additional Term B-2 Lenders pursuant to Section 2.01(f).
 
"Term B-2 Commitment" means, as to each Initial Term B-2 Lender, its obligation
to make a Term B-2 Loan to the Borrower pursuant to Section 2.01(e) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 2.01(b) under the caption
"Term B-2 Commitment" or in the Assignment and Assumption pursuant to which such
Term B-2 Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The initial
aggregate amount of the Term B-2 Commitments was $125,000,000.
 
"Term B-2 Facility" means, at any time, the aggregate principal amount of the
Term B-2 Loans of all Term B-2 Lenders outstanding at such time.
 
"Term B-2 Lender" means at any time, any Lender that has an Additional Term B-2
Commitment or a Term B-2 Loan at such time (including, for the avoidance of
doubt, any Initial Term B-2 Lender).
 
"Term B-2 Loan" means a Loan made pursuant to Section 2.01(e) or
Section 2.01(f).
 
"Term B-2 Note" means a promissory note made by the Borrower in favor of a
Term B-2 Lender, or its registered assigns, evidencing Term B-2 Loans made by
such Term B-2 Lender, substantially in the form of Exhibit C-4.
 
 "Term Borrowing" means a Term A Borrowing, a Term B-2 Borrowing or a borrowing
in respect of Incremental Term Loans, as the context requires.
 
 "Term Lender" means, at any time, any Lender that has a Term A Commitment, a
Term A Loan, an Additional Term B-2 Commitment, a Term B-2 Loan or an
Incremental Term Loan at such time (including, for the avoidance of doubt, any
Initial Term B-2 Lender).
 
 "Term Loan" means a Term A Loan, a Term B-2 Loan, an Incremental Term Loan or
an Extended Term Loan, as the context requires.
 
 "Term Loan Commitments" means a Term A Commitment, a Term B-2 Commitment, an
Additional Term B-2 Commitment or a commitment in respect of any Incremental
Term Loans or any combination thereof, as the context may require.
 
 "Test Period" means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b).
 
 "Threshold Amount" means $25,000,000.
 
 "Third Amendment" means that certain Third Amendment dated as of December 9,
2013, among the Borrower, the Administrative Agent, the Majority Lenders and the
Additional Term B-2 Lenders.
 
 "Third Amendment Closing Date" means the date the conditions to effectiveness
set forth in the Third Amendment are satisfied.
 
 "Third Amendment Nexstar/Mission Ratable Status" has the meaning specified in
Section 10.21(b).
 
 "Total Assets" means the total assets of the Nexstar Entities and the Mission
Entities on a consolidated basis, as shown on the most recent balance sheet of
the Nexstar Ultimate Parent delivered pursuant to Section 6.01(a) or (b) of the
Nexstar Credit Agreement (or, for the period prior to the time any such
statements are so delivered pursuant to such sections, the pro forma financial
statements of the Nexstar Ultimate Parent giving effect to the Transaction).
 
 "Total Outstandings" means the aggregate Outstanding Amount of all Loans.
 
 "Total Revolving Credit Outstandings" means, on any date of determination, the
aggregate Outstanding Amount of all Revolving Credit Loans on such date.
 
 "Total Term A Loan Outstandings" means on any date of determination, the
aggregate Outstanding Amount of all Term A Loans on such date.
 
 "Total Term B-2 Loan Outstandings" means on any date of determination, the
aggregate Outstanding Amount of all Term B-2 Loans on such date.
 
 "Tranche A Revolving Commitment" means each Refinancing Revolving Commitment
that is held by a Revolving Credit Lender on the Second Incremental Amendment
Closing Date.  The aggregate Tranche A Revolving Commitments of all Revolving
Credit Lenders shall be $30,000,000 on the Second Incremental Amendment Closing
Date.
 
 "Transaction" means, collectively, (a) the funding of the Term B Loans and the
Initial Revolving Borrowing on the Closing Date, (b) the Refinancing, (c) the
consummation of any other transactions in connection with the foregoing and
(d) the payment of the fees and expenses incurred in connection with any of the
foregoing.
 
 "Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
 "UCC" means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, "UCC" means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
 "United States" and "U.S." mean the United States of America.
 
"Unrestricted Subsidiary" means (a) as of the Closing Date, each Subsidiary of
the Borrower and the Nexstar Borrower listed on Schedule 1.01(e), (b) each
Subsidiary of the Borrower and the Nexstar Borrower designated by the board of
directors of the Borrower and the Nexstar Borrower as an Unrestricted Subsidiary
pursuant to Section 2.18 subsequent to the Closing Date and (c) any Subsidiary
of an Unrestricted Subsidiary; provided that, notwithstanding the foregoing, no
Subsidiary or Nexstar Subsidiary that executes and delivers (or has executed and
delivered) (i) any Loan Document, including without limitation a Guaranty or any
Security Document, or (ii) a guarantee of (or provides or has provided any other
credit support for) the Senior 6⅞% Notes due 2020, any Subordinated Debt, or any
other public indebtedness of any Nexstar Entity or Mission Entity, or of any
Restricted Subsidiary of a Loan Party, such Subsidiary or such Nexstar
Subsidiary, as applicable, shall be designated as an Unrestricted
Subsidiary.  Notwithstanding the foregoing or any other provision in this
Agreement or any other Loan Document to the contrary, no Subsidiary or Nexstar
Subsidiary shall be considered an "Unrestricted Subsidiary" if it does not
receive similar treatment under all of the Indenture Documentation.
 
 "U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
 
 "U.S. Tax Compliance Certificate" has the meaning specified in
Section 3.01(e)(ii)(B)(III).
 
"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
 
"Wholly-Owned" means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director's qualifying shares, (b) shares issued to foreign nationals to the
extent required by applicable Law and (c) other de minimus share issuances
required by local Law) are owned by such Person and/or by one or more
wholly-owned Subsidiaries of such Person.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words "include," "includes" and "including" shall be deemed to be
followed by the phrase "without limitation."  The word "will" shall be construed
to have the same meaning and effect as the word "shall."  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"herein," "hereof" and "hereunder," and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words "asset" and "property" shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including"; the words "to" and
"until" each mean "to but excluding"; and the word "through" means "to and
including."
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms; Calculation of Financial Covenants and other Financial
Ratios and Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied in
a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.  Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB
ASC 825 on financial liabilities shall be disregarded.
 
(b) Changes in GAAP.  If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Majority Lenders
shall so request, the Administrative Agent and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Majority
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
 
(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
 
(d) Calculation of Financial Covenants, and other Financial Ratios and
Results.  With respect to the Nexstar Borrower and the Nexstar Restricted
Subsidiaries, in calculating Financial Covenants pursuant to the Nexstar Credit
Agreement, other financial ratios or results of operations, or financial
performance in any manner (including without limitation the calculation of
Excess Cash Flow) and for financial reporting purposes, the consolidated
financial position and results of operations of the Borrower and its Restricted
Subsidiaries (including without limitation, all Indebtedness, other liabilities,
revenues and other income) shall be included as if the Borrower is a Restricted
Subsidiary of the Nexstar Borrower and any television stations owned by a
Mission Entity is a "Nexstar Station," so long as Sharing Arrangements between
the Mission Entities and the Nexstar Borrower or one or more Nexstar Restricted
Subsidiaries, covering all of the Stations, are in full force and
effect.  Notwithstanding the foregoing, inclusion of the financial position and
results of the Mission Entities shall at all times be without duplication; to
the extent any provision of this Agreement, the Nexstar Credit Agreement or any
other Loan Document or Nexstar Loan Document already includes the result of the
Mission Entities, this provision shall not operate to duplicate any such
included information.
 
(e) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Consolidated Total Net
Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio, the Consolidated
Total Secured Debt Leverage Ratio, the Consolidated First Lien Leverage Ratio
and the Consolidated First Lien Net Leverage Ratio shall be determined in
accordance with the provisions of the Nexstar Credit Agreement and shall be
calculated with respect to such period and such Specified Transaction on a Pro
Forma Basis.
 
1.04 Rounding.  Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Agreement or required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
1.05 Timing of Payment or Performance.  When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
 
1.06 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to central time (daylight or standard, as
applicable).
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 The Loans.
 
(a) The Term B Loans.  Subject to the terms and conditions set forth herein,
each Term B Lender severally made a single loan to the Borrower on the Closing
Date in an aggregate principal amount not exceeding such Term B Lender's Term B
Commitment as it was in effect on the Closing Date.
 
(b) The Revolving Credit Loans.  Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a "Revolving Credit Loan") to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the amount of such Lender's Revolving
Credit Commitment; provided, however, that after giving effect to any such
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the Revolving Credit Exposure
of any Lender shall not exceed such Revolving Credit Lender's Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender's Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.
 
(c) Permitted Revolver Reallocation.  Each Permitted Revolver Reallocation shall
be limited to a reallocation of the Aggregate Available Revolving Credit
Commitment and the Nexstar Aggregate Available Revolving Credit Commitment.  In
connection with each such Permitted Revolver Reallocation, at the request of the
Administrative Agent or any Revolving Credit Lender, the Borrower shall execute
and deliver to the Administrative Agent replacement Revolving Credit Notes in an
amount equal to each Revolving Credit Lender's Revolving Credit Commitment as
adjusted in accordance with the terms of the Revolver Reallocation Letter.
 
(d) The Term A Loans.
 
(i) Subject to the terms and conditions set forth herein, at any time after the
First Amendment Closing Date and during the Term A Availability Period, the
Term A Commitment of each Term A Lender may be increased or decreased one time
pursuant to a Permitted Term A Reallocation by the Borrower between the Term A
Commitment, the Nexstar Term A Commitment and the Rocky Creek Loan, if any, of
each Term A Lender.  If the Permitted Term A Reallocation increases the Term A
Commitment, it shall be limited to a reallocation of all or any portion of the
$94,000,000 Nexstar Term A Commitment (after taking into account the initial
$50,000,000 in Nexstar Term A Loans made on the Nexstar First Amendment Closing
Date) that is available after the Nexstar First Amendment Closing Date, in
accordance with the provisions of Section 2.01(d)(ii) of the Nexstar Credit
Agreement and in accordance with the Term A Reallocation Letter (such
reallocated amount, the "Reallocated Term A Commitment Amount").  In connection
with any Permitted Term A Reallocation, at the request of the Administrative
Agent or any Term A Lender, the Borrower shall execute and deliver to the
Administrative Agent replacement Term A Notes in an amount equal to each Term A
Lender's Term A Commitment as adjusted in accordance with the terms of the
Term A Reallocation Letter.
 
(ii) Subject to the terms and conditions of Section 4.02 and Section 4.03 set
forth herein, each Term A Lender severally agrees to make one Term A Loan to the
Borrower on any Business Day during the Term A Availability Period, in an
aggregate principal amount equal to such Term A Lender's Applicable Term A
Percentage of the Reallocated Term A Commitment Amount.  Such Term A Borrowing
shall consist of Term A Loans made simultaneously by the Term A Lenders in
accordance with their respective Term A Commitments.  Amounts borrowed under
this Section 2.01(d)(ii) and repaid or prepaid may not be reborrowed.  Term A
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.  After the expiration of the Term A Availability Period, no Lender shall
be obligated to make any Term A Loan.
 
(e) The Term B-2 Loans.  Subject to the terms and conditions set forth herein,
each Initial Term B-2 Lender severally made a Term B-2 Loan to the Borrower on
the Second Incremental Amendment Closing Date in an aggregate principal amount
equal to such Initial Term B-2 Lender's Term B-2 Commitment.  Such Term B-2
Borrowing shall consist of Term B-2 Loans made simultaneously by the Initial
Term B-2 Lenders in accordance with their respective Term B-2
Commitments.  Amounts borrowed under this Section 2.01(e) and repaid or prepaid
may not be reborrowed.  Term B-2 Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.
 
(f) The Additional Term B-2 Loans.  Subject to the terms and conditions set
forth herein, each Additional Term B-2 Lender agrees to make Refinancing Term
Loans to the Borrower on the Third Amendment Closing Date (which shall refinance
the Term B Loans existing prior to such date and be considered Term B-2 Loans
for all purposes hereunder), in an amount equal to such Additional Term B-2
Lender's Additional Term B-2 Commitment.  Amounts borrowed under this
Section 2.01(f) and repaid or prepaid may not be reborrowed.  The Additional
Term B-2 Loans may be Base Rate Loans or Eurodollar Rate Loans as further
provided herein.
 
2.02 Borrowings, Conversions and Continuations of Loans.  (a) Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower's irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing or continuation of Eurodollar Rate Loans or
of any conversion of Base Rate Loans to Eurodollar Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans or any conversion of
Eurodollar Rate Loans to Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
"Interest Period," the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of
them.  Not later than 10:00 a.m., three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $250,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Loan Notice or fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  For the avoidance of doubt, the Borrower and the Lenders acknowledge and
agree that any conversion or continuation of an existing Loan shall be deemed to
be a continuation of that Loan with a converted interest rate methodology and
not a new Loan.
 
(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage under the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in the preceding subsection.  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 12:00 noon on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan, unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith.  During the existence of an Event of Default, the
Administrative Agent or the Majority Lenders may require that no Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Majority Lenders.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.  At any time Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in Bank of America's
prime rate used in determining the Base Rate promptly following the public
announcement of such change.
 
(e) Anything in subsections (a) to (d) above to the contrary notwithstanding
after giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect for
Term Borrowings and Revolving Credit Borrowings.
 
(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select the Eurodollar Rate for the initial Credit Extension.
 
2.03 Intentionally Left Blank.
 
2.04 Intentionally Left Blank.
 
2.05 Prepayments.
 
(a) Optional Prepayments.
 
(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty (except as set forth below);
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans,
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender's ratable portion of such prepayment (based on such Lender's
Applicable Percentage in respect of the relevant Facility and Incremental
Facility).  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
of the outstanding Term Loans pursuant to this Section 2.05(a) shall be applied
to the installments thereof as directed by the Borrower (it being understood and
agreed that if the Borrower does not so direct at the time of such prepayment,
such prepayment shall be applied against the scheduled repayments of Term Loans
under Section 2.07(a) in direct order of maturity) and shall be paid to the
Appropriate Lenders, subject to Section 2.16, in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities
and Incremental Facilities.  Notwithstanding the foregoing provisions of this
Section 2.05(a) or anything in this Agreement or any other Loan Document to the
contrary, in the event that, on or prior to the six month anniversary of the
Second Incremental Amendment Closing Date, the Borrower (a) makes any prepayment
of Term B-2 Loans in connection with any Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term B-2 Lenders, a prepayment premium equal to 1% of the amount of
the Term B-2 Loans being prepaid or (b) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the non-consenting
Term B-2 Lenders to such amendment whose Term B-2 Loans are required to be
assigned pursuant to Section 10.13, a prepayment premium equal to 1% of the
aggregate amount of the applicable Term B-2 Loans of such non-consenting
Term B-2 Lenders outstanding immediately prior to such amendment.
 
(ii) Intentionally Left Blank.
 
(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may, subject to Section 3.05, rescind any notice of prepayment under
Section 2.05(a) if such prepayment would have resulted from a refinancing of all
of the Facilities and Incremental Facilities, which refinancing shall not be
consummated or shall otherwise be delayed.
 
(b) Mandatory Prepayment.
 
(i) Within five Business Days after the date financial statements are required
to be delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
cause to be prepaid an aggregate principal amount of Term Loans and Nexstar Term
Loans (allocated between the Term Loans and Nexstar Term Loans at the discretion
of the Borrower) equal to (A) 50% (such percentage as it may be reduced as
described below, the "ECF Percentage") of Excess Cash Flow, if any, for the
fiscal year covered by such financial statements (commencing with the first full
fiscal year ending after the Closing Date), minus (B) the sum of (1) all
voluntary prepayments of Term Loans and Nexstar Term Loans (provided that, with
respect to Discounted Voluntary Prepayments and Nexstar Discounted Voluntary
Prepayments, only the actual amount of cash used to consummate such prepayment
shall be included in such calculation) during such fiscal year and (2) all
voluntary prepayments of Revolving Credit Loans and Nexstar Revolving Credit
Loans during such fiscal year to the extent the Revolving Credit Commitments
and/or Nexstar Revolving Credit Commitments, as applicable, are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (1) and (2), to the extent such prepayments are not funded
with the proceeds of Indebtedness or any Specified Equity Contribution; provided
that (a) the ECF Percentage shall be 25% if the Consolidated First Lien Leverage
Ratio for the fiscal year covered by such financial statements was less than or
equal to 3.0:1.0 and greater than 2.5:1.0 and (b) the ECF Percentage shall be 0%
if the Consolidated First Lien Leverage Ratio for the fiscal year covered by
such financial statements was less than or equal to 2.5:1.0.
 
(ii) (A)           Subject to Section 2.05(b)(ii)(B), if (x) any Mission Entity
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), (b), (c), (d), (e), (f), (g), (j), (k),
(m), (o), (p), (q), (r), (s), (t) or (u)), or (y) any Casualty Event occurs,
which in the aggregate results in the realization or receipt by such Person of
Net Cash Proceeds, the Borrower shall make a prepayment, in accordance with
Section 2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to
100% of all such Net Cash Proceeds realized or received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which notice
may only be provided if no Event of Default has occurred and is then
continuing).
 
(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower (as evidenced in a written notice of reinvestment election (a
"Notice of Reinvestment Election") delivered to the Administrative Agent within
ten Business Days after the date of realization or receipt of such Net Cash
Proceeds), the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business (other than working capital) and in
Permitted Acquisitions and Capital Expenditures within the later of
(x) 12 months following receipt of such Net Cash Proceeds or (y) if the Borrower
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within 12 months following receipt thereof, 180 days of the date of such legally
binding commitment; provided that (i) so long as a Default or an Event of
Default shall have occurred and be continuing, the Borrower shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Default is
continuing) and (ii) if any Net Cash Proceeds are not so reinvested by the
deadline specified in clause (x) or (y) above, as applicable, or if any such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested at any
time after delivery of a Notice of Reinvestment Election, an amount equal to
100% of such Net Cash Proceeds shall be applied, in accordance with
Section 2.05(b)(ii)(C), to the prepayment of the Term Loans as set forth in this
Section 2.05.
 
(C) On each occasion that the Borrower must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, within five Business
Days after the date of realization or receipt of such Net Cash Proceeds (or, in
the case of prepayments required pursuant to Section 2.05(b)(ii)(B), within five
Business Days of the deadline specified in clause (x) or (y) thereof, as
applicable, or of the date the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested, as the case
may be), make a prepayment, in accordance with Section 2.05(b)(v) below, of the
principal amount of Term Loans in an amount equal to 100% of such Net Cash
Proceeds realized or received.
 
(iii) If any Mission Entity incurs or issues any (A) Refinancing Term Loans,
(B) Indebtedness pursuant to Section 7.02(u)(i) or (C) Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.02, the
Borrower shall (1) designate such Term Loans to be prepaid (other than in the
case of a prepayment pursuant to subclause (C)) and (2) cause to be prepaid an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom on or prior to the date which is five Business Days after the
receipt of such Net Cash Proceeds.  If the Borrower obtains any Refinancing
Revolving Commitments, the Borrower shall, concurrently with the receipt
thereof, terminate Revolving Credit Commitments in an equivalent amount pursuant
to Section 2.06.
 
(iv) (A) Except as provided pursuant to clause  (B) below, each prepayment of
any Term Loans being prepaid pursuant to this Section 2.05(b) shall be applied
pro rata as between the Term A Loans and the Term B-2 Loans and within each such
tranche first, to the installments thereof pro rata in direct order of maturity
for the next eight scheduled payments pursuant to Section 2.07(a) following the
applicable prepayment event and second, to the remaining installments thereof
pro rata, (B) each prepayment pursuant to Section 2.05(b)(iii)(A) or (B) shall
be applied as directed by the Borrower, and (C) each such prepayment shall be
paid to the Lenders receiving such prepayment in accordance with their
respective Applicable Percentages subject to clause (v) of this Section 2.05(b).
 
(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) at least five Business Days prior to
1:00 p.m. on the date of such prepayment.  Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.  The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower's prepayment notice and of
such Appropriate Lender's Applicable Percentage of the prepayment.  Each
Appropriate Lender may reject all or a portion of its Applicable Percentage of
any mandatory prepayment (such declined amounts, the "Declined Proceeds") of
Term Loans required to be made pursuant to clauses (i) and (ii) of this
Section 2.05(b) by providing written notice (each, a "Rejection Notice") to the
Administrative Agent and the Borrower no later than 5:00 p.m. three Business
Days after the date of such Lender's receipt of notice from the Administrative
Agent regarding such prepayment.  Each Rejection Notice from a given Lender
shall specify the principal amount of the mandatory prepayment of Term Loans to
be rejected by such Lender.  If a Lender fails to deliver a Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans.  Any Declined Proceeds shall be retained by
the Borrower ("Retained Declined Proceeds").
 
(c) If for any reason the Total Revolving Credit Outstandings at any time exceed
the aggregate Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay Revolving Credit Loans in an aggregate amount equal to such
excess.  Such prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities.  No
prepayment under this Section 2.05(c) shall result in a mandatory reduction of
Revolving Credit Commitments.
 
(d) Anything contained in Section 2.05(b) to the contrary notwithstanding,
(i) if, following the occurrence of any "Asset Disposition" (as such term is
defined in the Senior 6⅞% Notes due 2020 Indenture) by any Loan Party or any of
its Subsidiaries, the Borrower is required to commit by a particular date (a
"Commitment Date") to apply or cause its Subsidiaries to apply an amount equal
to any of the "Excess Proceeds" (as defined in the Senior 6⅞% Notes due 2020
Indenture) thereof in a particular manner, or to apply by a particular date (an
"Application Date") an amount equal to any such "Excess Proceeds" in a
particular manner, in either case in order to excuse the Borrower from being
required to make an "Asset Disposition Offer" (as defined in the Senior 6⅞%
Notes due 2020 Indenture) in connection with such "Asset Disposition," and the
Borrower shall have failed to so commit or to so apply an amount equal to such
"Excess Proceeds" at least 60 days before the applicable Commitment Date or
Application Date, as the case may be, or (ii) if the Borrower at any other time
shall have failed to apply or commit or cause to be applied an amount equal to
any such "Excess Proceeds," and, within 60 days thereafter assuming no further
application or commitment of an amount equal to such "Excess Proceeds" the
Borrower would otherwise be required to make an "Asset Disposition Offer" in
respect thereof, then in either such case the Borrower shall immediately pay or
cause to be paid to the Administrative Agent an amount equal to such "Excess
Proceeds" to be applied to the payment of the Loans in the manner set forth in
Section 2.05(b) in such amounts as shall excuse the Borrower from making any
such "Asset Disposition Offer."
 
(e) Discounted Voluntary Prepayments.
 
(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay Term Loans to the Lenders
thereof at a discount to the par value of such Loans and on a non pro rata basis
(each, a "Discounted Voluntary Prepayment") pursuant to the procedures described
in this Section 2.05(e); provided that (A) no proceeds from Revolving Credit
Loans shall be used to consummate any such Discounted Voluntary Prepayment,
(B) any Discounted Voluntary Prepayment hereunder must be offered to all
Term Lenders on a pro rata basis and must be offered simultaneously on a pro
rata basis with a "Discounted Voluntary Prepayment" as defined in the Nexstar
Credit Agreement, of Nexstar Term Loans to all Nexstar Term Lenders on a pro
rata basis, (C) no Default shall have occurred and be continuing or would result
from such Discounted Voluntary Prepayment, (D) no more than one Discounted
Prepayment Option Notice shall be issued and pending at any one time and (E) the
Borrower shall deliver to the Administrative Agent, together with each
Discounted Prepayment Option Notice, a certificate of a Responsible Officer of
the Borrower (1) stating that each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 2.05(e) has been satisfied,
(2) stating that it does not possess material nonpublic information with respect
to itself and its Restricted Subsidiaries for purposes of United States federal
securities laws that has not been disclosed to the Lenders (other than Lenders
who have elected not to receive such information) and (3) specifying the
aggregate principal amount of Term Loans to be prepaid pursuant to such
Discounted Voluntary Prepayment.
 
(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Auction Manager substantially in
the form of Exhibit F hereto (each, a "Discounted Prepayment Option Notice")
that the Borrower desires to prepay Term Loans in an aggregate principal amount
specified therein by the Borrower (each, a "Proposed Discounted Prepayment
Amount"), in each case at a discount to the par value of such Loans as specified
below.  The Proposed Discounted Prepayment Amount of any Loans shall not be less
than $10,000,000.  The Discounted Prepayment Option Notice shall further specify
with respect to the proposed Discounted Voluntary Prepayment (A) the Proposed
Discounted Prepayment Amount for Loans to be prepaid, (B) a discount range
(which may be a single percentage) selected by the Borrower with respect to such
proposed Discounted Voluntary Prepayment equal to a percentage of par of the
principal amount of the Loans to be prepaid (the "Discount Range"), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment, which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
"Acceptance Date").
 
(iii) Upon receipt of a Discounted Prepayment Option Notice, the Auction Manager
shall promptly notify each applicable Lender thereof.  On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit G hereto (each, a "Lender Participation Notice") to the
Auction Manager (A) a maximum discount to par (the "Acceptable Discount") within
the Discount Range (for example, a Lender specifying a discount to par of 20%
would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount ("Offered Loans").  Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Auction
Manager, in consultation with the Borrower, shall determine the applicable
discount for such Loans to be prepaid (the "Applicable Discount"), which
Applicable Discount shall be (1) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.05(e)(ii) for
the Discounted Voluntary Prepayment or (2) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range.  The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans.  Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.
 
(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders ("Qualifying Lenders") that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount ("Qualifying Loans") at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
 
(v) Subject to satisfaction of the conditions in Section 2.05(e)(i), each
Discounted Voluntary Prepayment shall be made within five Business Days of the
Acceptance Date (or such later date as the Administrative Agent and Auction
Manager shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 3.05), upon irrevocable
notice substantially in the form of Exhibit H hereto (each a "Discounted
Voluntary Prepayment Notice"), delivered to the Administrative Agent no later
than 1:00 p.m., three Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent.  Upon receipt of any Discounted Voluntary Prepayment
Notice, the Auction Manager shall promptly notify each relevant Lender
thereof.  If any Discounted Voluntary Prepayment Notice is given, subject to
satisfaction of the conditions in Section 2.05(e)(i), the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.  Upon consummation of each Discounted
Voluntary Prepayment, any such Term Loans so prepaid shall be immediately
cancelled and the par principal amount of such Term Loans so prepaid shall be
applied ratably to reduce the remaining installments of such Class of Term Loans
(as applicable).
 
(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(e)(iii) above)
established by the Administrative Agent, the Auction Manager and the Borrower.
 
(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Auction Manager, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.
 
(viii) Nothing in this Section 2.05(e) shall (A) require the Borrower to
undertake any Discounted Voluntary Prepayment, (B) require any Lender to submit
a Lender Participation Notice or (C) limit or restrict the Borrower from making
voluntary prepayments of Term Loans in accordance with Section 2.05(a).
 
(ix) The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article IX and Section 10.04 to
the same extent as if each reference therein to the "Administrative Agent" were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Voluntary Prepayment.
 
(f) Interest, Funding Losses, Etc.  All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon, together with, in the case
of any such prepayment of a Eurodollar Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Loan pursuant to Section 3.05.
 
Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05.  Such deposit shall constitute cash collateral for the
Eurodollar Rate Loans to be so prepaid; provided that the Borrower may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.05.
 
2.06 Termination or Reduction of Commitments.
 
(a) Optional.  The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent not later than 10:00 a.m. three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility.  Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of all of
the Facilities and Incremental Facilities, which refinancing shall not be
consummated or otherwise shall be delayed.
 
(b) Mandatory.  The Term A Commitments shall terminate on the last day of the
Term A Availability Period.  The Term B-2 Commitment of each Term B-2 Lender
shall be automatically and permanently reduced to $0 on the Second Incremental
Amendment Closing Date.  The Additional Term B-2 Commitments of the Additional
Term B-2 Lenders shall be automatically and permanently reduced to $0 on the
Third Amendment Closing Date.  The Revolving Credit Commitments (other than any
Extended Revolving Credit Commitments) shall terminate on the applicable
Maturity Date.  The Extended Revolving Credit Commitments shall terminate on the
respective maturity dates applicable thereto.  If the Borrower obtains any
Refinancing Revolving Commitments, the Borrower shall, concurrently with the
receipt thereof, terminate Revolving Credit Commitments in an equivalent amount.
 
(c) Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
unused Commitments of any Class under this Section 2.06.  Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender's Applicable Percentage of the amount by which
such Commitments are reduced (other than the termination of the Commitment of
any Lender as provided in Section 3.06).  All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.
 
 
2.07 Repayment of Loans.
 
 
(a) Term Loans.  Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, (i) the
Borrower shall repay to the Administrative Agent for the ratable account of the
Term B Lenders, the aggregate amount of all Term B Loans that are outstanding on
the Third Amendment Closing Date, with a like amount of the gross proceeds of
Additional Term B-2 Loans made by the Additional Term B-2 Lenders pursuant to
Section 2.01(f), concurrently with the receipt thereof, (ii) the Term B-2 Loans
shall be due and payable, and the Borrower shall repay to the Administrative
Agent for the ratable account of the Term B-2 Lenders quarterly on the last
Business Day of each month of March, June, September and December occurring
until the Maturity Date, commencing with the first such payment due and payable
on December 31, 2013, an amount equal to 0.25% of the aggregate principal amount
of all Term B-2 Loans made by all Term B-2 Lenders under Section 2.01(e) and
Section 2.01(f); provided, however, that the final principal repayment
installment of the Term B-2 Loans shall be due and payable on the Maturity Date
for the Term B-2 Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Term B-2 Loans outstanding on such date and
(iii) the Term A Loans shall be due and payable, and the Borrower shall repay to
the Administrative Agent for the ratable account of the Term A Lenders quarterly
on the last Business Day of each month of March, June, September and December
until the Maturity Date for such Term A Loans, commencing with the first such
payment due and payable on the first such date occurring after the First
Amendment Closing Date, an amount equal to one quarter of the following annual
percentage reductions for each year set forth below of the aggregate principal
amount of all Term A Loans made by all Term A Lenders under Section 2.01(d):
 
Date
Annual Percentage Reduction
For the first year following the First Amendment Closing Date
0%
For the second year following the First Amendment Closing Date
5%
For the third year following the First Amendment Closing Date
7%
For the fourth year following the First Amendment Closing Date
10%
For the fifth year following the First Amendment Closing Date
10%
   

provided, however, that the final principal repayment installment of the Term A
Loans shall be due and payable on the Maturity Date for the Term A Facility and
in any event shall be in an amount equal to the aggregate principal amount of
all Term A Loans outstanding on such date.
 
(b) Revolving Credit Loans.  The Revolving Credit Loans shall be due and
payable, and the Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders, on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all Revolving Credit
Loans outstanding on such date.
 
(c) Intentionally Left Blank.
 
(d) Obligations.  All other Obligations that are due and payable under the
Security Documents and to the Administrative Agent and the Collateral Agent, but
remaining outstanding and unpaid shall be due and payable on the latest maturity
date for the Term A Loans, Term B-2 Loans, any Loans under Incremental
Facilities or Extensions, as applicable.
 
2.08 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility and
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility.
 
(b) (i)           If any amount of principal of any Loan is not paid when due
(subject to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii) If any amount (other than the principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (subject to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Majority Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09 Fees.
 
(a) Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the "Commitment Fee") equal to
0.50% per annum on the actual daily amount by which the aggregate Revolving
Credit Commitments exceeds the Outstanding Amount of Revolving Credit
Loans.  The Commitment Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Credit Facility.  The Commitment Fee shall
be calculated quarterly in arrears.
 
(b) Other Fees.
 
(i) The Borrower shall pay to the Agents for their own respective accounts fees
in the amounts and at the times specified in the Administrative Agent Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).
 
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Lender).
 
(c) Ticking Fee.  Intentionally Omitted.
 
(d) Term A Facility Ticking Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Term A Lender in accordance with its Applicable
Term A Percentage, a ticking fee (the "Term A Facility Ticking Fee") equal to
0.50% per annum on the actual daily amount by which the aggregate Term A
Commitments (as increased or decreased by any Permitted Term A Reallocation)
exceeds the sum of the aggregate Outstanding Amount of Term A Loans, for the
period commencing on the date that is 120 days after the First Amendment Closing
Date and ending on (but not including) the last day of the Term A Availability
Period.  The Term A Facility Ticking Fee shall accrue at all times after the
date that is the 120th day after the First Amendment Closing Date and during the
Term A Availability Period, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the date that is the 120th
day after the First Amendment Closing Date, and on the last day of the Term A
Availability Period.  The Term A Facility Ticking Fee shall be calculated
quarterly in arrears.
 
2.10 Computation of Interest and Fees.
 
(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 days or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid, provided that any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower, the Borrower, the Nexstar Ultimate Parent or the
Lenders determine that (i) the Consolidated Total Net Leverage Ratio as
calculated by the Nexstar Borrower or the Nexstar Ultimate Parent as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Total Net Leverage Ratio would have resulted in higher pricing for such period,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Term B Lenders,
applicable Revolving Credit Lenders and the applicable Term A Lenders promptly
on demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under Section 2.08(b) or under Article VIII.  The Borrower’s obligations
under this paragraph shall survive for a period of one year following the
termination of the Aggregate Commitments and the Nexstar Aggregate Commitments,
and the repayment of all other Obligations hereunder and Nexstar Obligations.
 
2.11 Evidence of Debt.  The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie absent manifest error of the amount
of the Credit Extensions made by the Lenders to the Borrower and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender's Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
 
2.12 Payments Generally; Administrative Agent's Clawback.
 
(a) General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent's Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility or relevant Incremental Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender's Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on, or principal, of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
 
(b) (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender's share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender's Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(f) Insufficient Funds.  Whenever any payment received by the Administrative
Agent under this Agreement or any of the other Loan Documents is insufficient to
pay in full all amounts due and payable to the Administrative Agent and the
Lenders under or in respect of this Agreement and the other Loan Documents on
any date, such payment shall be distributed by the Administrative Agent and
applied by the Administrative Agent in the order of priority set forth in
Section 8.04.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
2.13 Sharing of Payments by Lenders.  If, other than as expressly provided
elsewhere herein, any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment on account of Loans made by it
resulting in such Lender receiving payment greater than its pro rata share (or
other share contemplated hereunder) thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans, and owing them; provided that:
 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant in accordance
with the terms of Section 10.06 or (C) any reallocation in accordance with the
terms of Section 10.21.
 
Each Loan Party and each Restricted Subsidiary of a Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party or such Restricted Subsidiary
of a Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party or such Restricted Subsidiary of a Loan Party in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of demonstrable error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
 
2.14 Incremental Credit Extensions.
 
(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more tranches of term A loans (the "Incremental Term A
Loans") or term B loans (the "Incremental Term B Loans" and, together with the
Incremental Term A Loans, the "Incremental Term Loans"), one or more increases
in any Class of Term Loans or Incremental Term Loans (the "Incremental Term Loan
Increases"), one or more additional revolving credit facility tranches (the
"Incremental Revolving Facilities") or one or more increases in the Revolving
Credit Commitments (the "Incremental Revolving Commitments"; together with the
Incremental Term Loans, the Incremental Term Loan Increases and the Incremental
Revolving Facilities, the "Incremental Facilities"); provided that (i) at the
time of each such request and upon the effectiveness of each Incremental
Facility Amendment, no Default has occurred and is continuing or shall result
therefrom and (ii) after giving Pro Forma Effect thereto (assuming that any such
Incremental Revolving Facilities or Incremental Revolving Commitments are drawn
in full and excluding the cash proceeds of such Incremental Facility) and after
giving effect to any Specified Transaction consummated in connection therewith,
the Nexstar Borrower is in compliance (on a Pro Forma Basis) with the
Consolidated First Lien Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio Financial Covenants as of the end of the most recent Test Period
(as if the incurrence of such Incremental Facility had occurred on the first day
of such Test Period).
 
(b) The Incremental Facilities are subject to the following terms and
conditions:
 
(i) each Incremental Facility shall have the same guarantees as, and be secured
on a pari passu basis by the same Collateral securing, the Obligations
hereunder;
 
(ii) no existing Lender will be required to participate in any such Incremental
Facility without its consent;
 
(iii) no Default would exist after giving effect thereto;
 
(iv) the maturity date of any such Incremental Term B Loans (including any
Refinancing Term Loans) shall be no earlier than the Maturity Date of the
Term B-2 Loans and the Weighted Average Life to Maturity of such Incremental
Term B Loans shall be not shorter than the then remaining Weighted Average Life
to Maturity of the Term B-2 Loans;
 
(v) in the case of Incremental Revolving Commitments, (A) the maturity date of
such Incremental Revolving Commitments shall be the same as the Maturity Date of
the Revolving Credit Facility, (B) such Incremental Revolving Commitments shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility and (C) the Incremental Revolving
Commitments shall be on the exact same terms and pursuant to the exact same
documentation applicable to the Revolving Credit Facility;
 
(vi) in the case of an Incremental Revolving Facility, (A) the maturity date of
such Incremental Revolving Facility shall be no earlier than the Maturity Date
of the Revolving Credit Facility, (B) such Incremental Revolving Facility shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility, (C) the Incremental Revolving
Facility shall be on substantially the same terms and pursuant to substantially
the same documentation applicable to the Revolving Credit Facility, and
(D) borrowings and repayments under the Incremental Revolving Facility shall be
made on a pro rata basis with the Revolving Credit Facility;
 
(vii) the interest rate margins, the maturity date of any Incremental Term A
Loans and (subject to clauses (iv) and (vi) above, as appropriate) amortization
schedule applicable to any Incremental Term Loans or Incremental Revolving
Facilities shall be determined by the Borrower and the lenders thereunder;
provided that (x) in the event that the total all in interest rate margins for
any Incremental Revolving Facility (other than Refinancing Revolving
Commitments) that is incurred on or prior to the date that is 18 months after
the Closing Date are higher than the interest rate margins for the Revolving
Credit Facility by more than (in any case) 50 basis points, then the interest
rate margins for the Revolving Credit Facility shall be increased to the extent
necessary so that such interest rate margins are equal to the interest rate
margins for such Incremental Revolving Facility minus 50 basis points and (y) in
the event that the total all in interest rate margins for any Incremental Term B
Loans (other than Refinancing Term Loans) that is incurred on or prior to the
date that is 18 months after the Second Incremental Amendment Closing Date are
higher than the interest rate margins for the Term B-2 Loans by more than (in
any case) 50 basis points, then the interest rate margin for the Term B-2 Loans
shall be increased to the extent necessary so that such interest rate margin is
equal to the interest rate margin for such Incremental Term B Loans minus 50
basis points; provided, further, that, in determining the interest rate margins
applicable to the Incremental Term B Loans and the Term B-2 Loans or the
Incremental Revolving Facility and the Revolving Credit Facility, (A) customary
arrangement or commitment fees payable to the Arrangers (or their affiliates) in
connection with the Term B-2 Loans, or the Revolving Credit Facility or to one
or more arrangers (or their affiliates) of any Incremental Term A Loans,
Incremental Term B Loans or Incremental Revolving Facility shall be excluded,
(B) original issue discount ("OID") and upfront fees paid to the lenders
thereunder shall be included (with OID being equated to interest based on
assumed four-year life to maturity or, if shorter, the actual weighted average
life to maturity) and (C) if the Incremental Term B Loans or the Incremental
Revolving Facilities include an interest rate floor greater than the applicable
interest rate floor under the Term B-2 Loans, or the Revolving Credit Facility,
such differential between interest rate floors shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the interest rate margin under the Facilities shall be required, but only to
the extent an increase in the interest rate floor in the Term B-2 Loans, or the
Revolving Credit Facility, as applicable, would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the interest rate margin) applicable to the Term B-2 Loans, or
the Revolving Credit Facility, as applicable, shall be increased to the extent
of such differential between interest rate floors;
 
(viii) any Incremental Term A Loans, for purposes of prepayments, shall be
treated substantially the same as (and in any event no more favorably than) the
Term B-2 Loans;
 
(ix) any Incremental Term B Loans, for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Term B-2
Loans;
 
(x) any Incremental Term Loans or any Incremental Revolving Facility shall be on
terms and pursuant to documentation to be determined; provided that, to the
extent such terms and documentation are not consistent with the Term B-2 Loans
or the Revolving Credit Facility, as the case may be (except to the extent
permitted by clauses (iv), (vi), (vii), (viii) and (ix) above), they shall be
reasonably satisfactory to the Administrative Agent; provided, further, that, in
the case of any Refinancing Term Loans and Refinancing Revolving Commitments
with terms approved by the Administrative Agent pursuant to this clause (x),
(A) the terms and conditions of such Incremental Term Loans and Incremental
Revolving Facility (excluding pricing and optional prepayment or redemption
terms) reflect market terms on the date of incurrence, (B) such Incremental Term
Loans or Incremental Revolving Facility shall be subject to an Intercreditor
Agreement (if applicable) and (C) such Incremental Term Loans or Incremental
Revolving Facility shall not contain covenants (including financial maintenance
covenants), taken as a whole, that are materially tighter than (or in addition
to) those contained in this Agreement (except for covenants applicable only to
the period after the Maturity Date of the Term B-2 Loans); provided, however,
that a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Refinancing Term Loans or Refinancing Revolving Commitments, as the case may be,
together with a reasonably detailed description of the material terms and
conditions of such Refinancing Term Loans or Refinancing Revolving Commitments,
as the case may be, or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement, shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees); and
 
(xi) each Incremental Facility shall be in an integral multiple of $1,000,000
and be in an aggregate principal amount that is not less than (A) $25,000,000 in
the case of any Incremental Term Loans or Incremental Term Loan Increases or
(B) $10,000,000 in the case of any Incremental Revolving Facilities or
Incremental Revolving Commitments; provided that such amount may be less than
the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above.
 
(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans,
Incremental Term Loan Increases, Incremental Revolving Facilities and/or
Incremental Revolving Commitments. Any additional bank, financial institution,
existing Lender or other Person that elects to provide the applicable
Incremental Facility shall be an Eligible Assignee that is reasonably
satisfactory to the Borrower and the Administrative Agent (any such bank,
financial institution, existing Lender or other Person being called an
"Additional Lender") and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an "Incremental Facility Amendment") to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, such Additional Lender and the Administrative Agent.  No Incremental
Facility Amendment shall require the consent of any Lenders other than the
Additional Lenders with respect to such Incremental Facility
Amendment.  Commitments in respect of any Incremental Facilities shall become
Commitments under this Agreement.  An Incremental Facility Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.14. The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent and the Additional Lenders, be subject to
the satisfaction on the date thereof (each, an "Incremental Facility Closing
Date") of each of the conditions set forth in Section 4.02 (it being understood
that (i) all references to "the date of such Credit Extension" in Section 4.02
shall be deemed to refer to the Incremental Facility Closing Date, (ii) the
Incremental Facility Closing Date shall be deemed to be the initial Credit
Extension for purposes of Section 4.02(a) and (iii) to the extent the proceeds
of any Incremental Facility are being used to finance a Permitted Acquisition
and the lenders under such Incremental Facility agree, the conditions in
Section 4.02 may be subject to customary "SunGard" limitations). The proceeds of
any Incremental Term Loans and Incremental Term Loan Increases will be used only
for general corporate purposes (including Permitted Acquisitions).  The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
 
2.15 Extensions of Term Loans and Revolving Credit Commitments.
 
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an "Extension Offer") made from time to time by the
Borrower to all Lenders of any tranche of Term Loans with a like maturity date
or Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender's relevant tranche of Term Loans and/or
Revolving Credit Commitments and otherwise modify the terms of such tranche of
Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender's Term Loans) (each, an "Extension," and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a "tranche"; any
Extended Term Loans (as defined below) shall constitute a separate tranche of
Term Loans from the tranche of Term Loans from which they were converted, and
any Extended Revolving Credit Commitments (as defined below) shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment (an "Extending
Revolving Credit Lender") extended pursuant to an Extension (an "Extended
Revolving Credit Commitment"), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that at no time shall there be Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and any
original Revolving Credit Commitments) which have more than three different
maturity dates, (iii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v)
and (vi), be determined between the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Term Lender that agrees to an extension
with respect to such Term Loans (an "Extending Term Lender") extended pursuant
to any Extension ("Extended Term Loans") shall have the same terms as the
tranche of Term Loans subject to such Extension Offer until the maturity of such
Term Loans, (iv) the final maturity date of any Extended Term Loans shall be no
earlier than the then latest maturity date hereunder and the amortization
schedule applicable to Term B-2 Loans pursuant to Section 2.07(a) for periods
prior to the Maturity Date for Term B-2 Loans, as applicable, may not be
increased, (v) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans extended thereby, (vi) any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Extension Offer, (vii) if the aggregate
principal amount of Term Loans (calculated on the face amount thereof) or
Revolving Credit Commitments, as the case may be, in respect of which Term
Lenders or Revolving Credit Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Credit Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
or Revolving Credit Loans, as the case may be, of such Term Lenders or Revolving
Credit Lenders, as the case may be, shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Term Lenders or Revolving Credit
Lenders, as the case may be, have accepted such Extension Offer, (viii) all
documentation in respect of such Extension shall be consistent with the
foregoing, (ix) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower, (x) the Minimum Tranche Amount shall be satisfied
unless waived by the Administrative Agent and (xi) an extension comparable to
each such Extension has been consummated (or will be concurrently consummated)
with respect to the relevant Nexstar Loans under the Nexstar Credit Agreement on
a pro rata basis.
 
(b) With respect to all Extensions consummated by the Borrower pursuant to this
subsection, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
(A) the Borrower may at its election specify as a condition (a "Minimum
Extension Condition") to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower's sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Credit Commitments (as applicable) of any or all applicable tranches
be tendered and (B) no tranche of Extended Term Loans shall be in an amount of
less than $20,000,000 (or, if less, the then aggregate outstanding amount of the
Term Loans) (the "Minimum Tranche Amount"), unless such Minimum Tranche Amount
is waived by the Administrative Agent. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this subsection (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.05, 2.12, 2.13 and 10.01) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section.
 
(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans and/or Revolving Credit
Commitments (or a portion thereof).  Each Lender may, but is not obligated to,
extend the maturity date of each such Lender's Term Loans and/or Revolving
Credit Commitments.  All Extended Term Loans, all Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this subsection.  Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent and the
Collateral Agent are hereby directed to amend) any Mortgage that has a maturity
date prior to the then latest maturity date so that such maturity date is
extended to the then latest maturity date (or such later date as may be advised
by local counsel to the Administrative Agent or Collateral Agent).
 
(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days' (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
 
2.16 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of " Majority Lenders," "Required
Revolving Credit Lenders," "Required Term A Lenders," "Required Term B-2
Lenders" and Section 10.01.
 
(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy such Defaulting Lender's
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders, as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; fifth, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.  No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(b) Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Credit Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans to be held on a
pro rata basis by the Revolving Credit Lenders in accordance with their
Applicable Revolving Credit Percentages, whereupon such Revolving Credit Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from a Defaulting Lender to a Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.
 
2.17 Intentionally Left Blank.
 
2.18 Designation of Subsidiaries.
 
(a) Subject to Section 2.18(b), the board of directors of the Borrower may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Subsidiary that is an Unrestricted Subsidiary as a Restricted
Subsidiary.  The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower's
investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.
 
(b) The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:
 
(i) no Default shall have occurred and be continuing or would result therefrom;
 
(ii) in the case of clause (b)(x) only, (A) the Subsidiary to be so designated
does not (directly, or indirectly through its Subsidiaries) own any Equity
Interests or Indebtedness of, or own or hold any Lien on any property of, any
Nexstar Entity or any Mission Entity, (B) the Subsidiary to be so designated
does not guarantee or otherwise provide credit support for or is otherwise
obligated under any Indenture Documentation or any Permitted Refinancing of any
thereof, or any security with respect to any of such debt issuances and (C) none
of the Nexstar Entities or Mission Entities shall at any time be directly or
indirectly liable (or otherwise provide credit support for) for any
Indebtedness, Lien or other obligation of any Unrestricted Subsidiary (including
any right to take enforcement action against such Unrestricted Subsidiary); and
 
(iii) the Nexstar Borrower shall be in compliance (on a Pro Forma Basis) with
the Financial Covenants as of the end of the most recent Test Period (as if such
designation had occurred on the first day of such Test Period).
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
 
(i) Any and all payments by or on account of any obligation of any Loan Party or
any Subsidiary of a Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Laws.  If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent, a Loan Party or any Subsidiary of a
Loan Party, then the Administrative Agent, such Loan Party or such Subsidiary of
a Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
 
(ii) If any Loan Party or any Subsidiary of a Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party or
the applicable Subsidiary of a Loan Party shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
 
(iii) If any Loan Party, any Subsidiary of a Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party, such Subsidiary
of a Loan Party or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party, such Subsidiary of a Loan Party or
the Administrative Agent, to the extent required by such Laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by
the applicable Loan Party or the applicable Subsidiary of a Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
 
(b) Payment of Other Taxes by the Loan Parties and their Subsidiaries.  Without
limiting the provisions of subsection (a) above, the Loan Parties and the
Subsidiaries of the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
 
(c) Tax Indemnifications.
 
(i) Each of the Loan Parties and the Subsidiaries of the Loan Parties shall, and
does hereby, jointly and severally, indemnify each Recipient, and shall make
payment in respect thereof within ten days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party or any Subsidiary of a Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties and their
Subsidiaries to do so), (B) the Administrative Agent, the Loan Parties and the
Subsidiaries of the Loan Parties, as applicable, against any Taxes attributable
to such Lender's failure to comply with the provisions of Section 10.06(d)
relating to the maintenance of a Participant Register and (C) the Administrative
Agent, the Loan Parties, and the Subsidiaries of the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent, a Loan Party or a Subsidiary of a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
 
(d) Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e) Status of Lenders; Tax Documentation.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and to the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in subsections (ii)(A), (ii)(B) and (ii)(D) of this Section 3.01(e))
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
 
(II) executed originals of IRS Form W-8ECI;
 
(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a
"10 percent shareholder" of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and
(y) executed originals of IRS Form W 8BEN; or
 
(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W 8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2
or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this subclause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
 
(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party or any
Subsidiary of a Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Loan Party or such Subsidiary of a Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party or such Subsidiary of a Loan
Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party or such Subsidiary of a Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to the Loan Party or such Subsidiary of a
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party or any Subsidiary of a
Loan Party pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party, any Subsidiary of a
Loan Party or any other Person.
 
(g) Survival.  Each party's obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
 
3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(b) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (ii) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
 
3.03 Inability to Determine Rates.  If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Majority Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender's
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender's capital or
on the capital of such Lender's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, to a level
below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
 
(e) Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days' prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten days from receipt of
such notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
 
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.
 
3.07 Survival.  All of the Borrower's obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension.  The obligation of each Lender to
make Loans on the Closing Date, is subject at the time of the making of such
Loans to the satisfaction of the following conditions on or before such date:
 
(a) Credit Agreement.  This Agreement shall have been duly executed and
delivered by each party to this Agreement and the exhibits and schedules hereto
shall be in form and substance reasonably satisfactory to the Administrative
Agent.
 
(b) Notes.  The Administrative Agent shall have received a Note duly executed by
the Borrower in favor of each Lender requesting a Note.
 
(c) Acquisition Documents.  The Administrative Agent shall have received a
certified copy of the Acquisition Documents, duly executed by the parties
thereto (together with all exhibits and schedules thereto), and each of which
shall be in full force and effect.
 
(d) Borrower Organization Documents. The Administrative Agent shall have
received (i) a copy of the Organization Documents, including all amendments
thereto, of the Borrower, certified, if applicable, as of a recent date by the
Secretary of State or other competent authority of the state of its
organization, if applicable, or similar Governmental Authority, and a
certificate as to the good standing or comparable certificate under applicable
Law (where relevant) of the Borrower as of a recent date from the Closing Date,
from such Secretary of State, similar Governmental Authority or other competent
authority and (ii) a certificate of the Secretary or Assistant Secretary or
comparable officer under applicable Law or director of the Borrower dated the
Closing Date and certifying (where relevant) (A) that attached thereto is a true
and complete copy of the Organization Documents of the Borrower as in effect on
the Closing Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of the Borrower authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the Organization Documents of the Borrower
have not been amended since the date of the last amendment shown on such
certificate, (D) as to (if applicable) the incumbency and specimen signature of
each officer executing any Loan Document on behalf of the Borrower and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary or comparable officer under applicable Law
executing the certificate pursuant to clause (ii) above and (E) such other
matters that are customarily included in a certificate of this nature in the
jurisdiction of its incorporation or organization.
 
(e) Guarantor Organization Documents. The Administrative Agent shall have
received (i) a copy of the Organization Documents, including all amendments
thereto, of each of the Guarantors, certified, if applicable, as of a recent
date by the Secretary of State or other competent authority of the state of
their respective organization, if applicable, or similar Governmental Authority,
and a certificate as to the good standing or comparable certificate under
applicable Law (where relevant) of each Guarantor as of a recent date from the
Closing Date, from such respective Secretary of State, similar Governmental
Authority or other competent authority and (ii) a certificate of the Secretary
or Assistant Secretary or comparable officer under applicable Law or director of
each of the Guarantors dated the Closing Date and certifying (where relevant)
(A) that attached thereto is a true and complete copy of the Organization
Documents of each of the Guarantors as in effect on the Closing Date, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of each of the Guarantors
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the Organization Documents of each such Guarantor have not
been amended since the date of the last amendment shown on such certificate,
(D) as to (if applicable) the incumbency and specimen signature of each officer
executing any Loan Document on behalf of each Guarantor and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or comparable officer under applicable Law executing the
certificate pursuant to clause (ii) above and (E) such other matters that are
customarily included in a certificate of this nature in the jurisdiction of its
incorporation or organization.
 
(f) USA PATRIOT Act.  The Administrative Agent and the Arrangers shall have
received all documentation and other information about the Borrower and the
Guarantors at least three Business Days prior to the Closing Date as has been
reasonably requested in writing at least ten days prior to the Closing Date by
the Administrative Agent and the Arrangers that they reasonably determine is
required by regulatory authorities under applicable "know your customer" and
Anti-Money Laundering Laws, including without limitation, the Act.
 
(g) Legal Opinions.  The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders, the Nexstar Swing Line Lender and the
Nexstar L/C Issuers, (i) an opinion of Kirkland & Ellis LLP, counsel for the
Borrower, the Nexstar Entities and the Mission Entities, addressed to the
Nexstar L/C Issuers, the Administrative Agent, the Collateral Agent and the
Lenders and permitted to be relied upon by any persons who become Lenders
pursuant to the primary syndication of the Facilities, in each case in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders
and customary for senior secured credit facilities in transactions of this kind
(including a customary no conflicts opinion with respect to the Senior 6⅞% Notes
due 2020 and Senior 6⅞% Notes due 2020 Indenture), and (ii) an opinion of Wiley
Rein, LLP, special FCC counsel for the Nexstar Entities and the Mission
Entities, addressed to the Nexstar L/C Issuers, the Administrative Agent, the
Collateral Agent, the Nexstar Swing Line Lender and the Lenders and capable of
being relied upon by any persons who become Lenders pursuant to the primary
syndication of the Facilities, with respect to the Target Assets only and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.
 
(h) Intentionally Left Blank.
 
(i) Certain Collateral and Guarantees.  Each of the Guaranties, each of the
Security Agreements, each of the Pledge Agreements and all other Security
Documents shall have been duly executed and delivered by each party thereto and
the Borrower shall have delivered or caused to have been delivered (i) UCC
financing statements for each Loan Party identifying the Borrower and all
Guarantors as debtors and (ii) stock certificates of (A) each Nexstar Entity
that is a Domestic Subsidiary of the Nexstar Ultimate Parent and that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
together with undated stock powers duly executed in blank and (B) each Mission
Entity that is required to be pledged pursuant to the Collateral and Guarantee
Requirement, together with undated stock powers duly executed in blank.
 
(j) Refinancing.  Concurrently with the funding of the Loans, all obligations of
the Nexstar Entities and Mission Entities under the Existing Credit Agreement
and the Existing Nexstar Credit Agreement shall have been refinanced in
full.  After giving effect to the consummation of the Transactions, the Borrower
and its Subsidiaries shall have no outstanding preferred equity, Indebtedness or
Guarantee Obligations (other than ordinary course trade payables), except for
indebtedness (i) incurred pursuant to the (A) Loans, (B) Senior Second Lien
Notes, and (C) Senior 6⅞% Notes due 2020, (ii) described in the Acquisition
Agreements (other than Indebtedness specifically contemplated to be refinanced
in connection with the Transactions), and (iii) expressly permitted by this
Agreement.
 
(k) Nexstar Credit Agreement.  Concurrently on the Closing Date, the Nexstar
Credit Agreement shall be executed, delivered and effective on substantially
similar terms for the Nexstar Borrower as the terms in this Agreement.
 
(l) Financial Information.
 
(i) The Administrative Agent and the Arrangers shall have received a pro forma
debt capitalization and related pro forma consolidated statement of income of
the Nexstar Ultimate Parent (including the Borrower) as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 60 days prior to the Closing Date (or
120 days in case such four-fiscal quarter period is the end of the Nexstar
Ultimate Parent's fiscal year), prepared after giving effect to the Nexstar
Transactions as if the Nexstar Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statement of income).
 
(ii) The Arrangers shall have received the following unaudited financial
statements from the Seller's and the High Plains Entities' internal reporting
system, on a per market basis with respect to the Stations Business (as defined
in the Acquisition Agreements) and with respect to the Inergize Business,
relating to the operation of the Newport Stations: (A) the un-audited balance
sheet as of the fiscal year ended December 31, 2011, (B) the un-audited
statements of operations for the fiscal year ended December 31, 2011, (C) the
un-audited balance sheet as of June 30, 2012, and the related un-audited
statement of operations for the six month period then ended and (D) comparable
quarterly financial statements for relevant periods after June 30, 2012 ending
at least 60 days prior to the Closing Date.
 
(m) Solvency Certificate.  The Administrative Agent shall have received duly
executed certificates attesting to the Solvency of (i) the Nexstar Entities
taken as a whole on a consolidated basis and (ii) the Mission Entities taken as
a whole on a consolidated basis, in each case after giving effect to the
Transaction and from the applicable Chief Financial Officer of the Borrower and
the Nexstar Borrower, in the form previously agreed to in writing by the
Borrower, the Administrative Agent and the Arrangers.
 
(n) Fees, Etc.  Concurrently with the funding of the Loans, the Administrative
Agent shall have received evidence of payment of all fees required to be paid on
the Closing Date pursuant to the Fee Letters and reasonable and documented
out-of-pocket costs and expenses (including, without limitation, legal fees and
expenses) that have been invoiced at least three Business Days before the
Closing Date.
 
(o) Officer's Certificate.  The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower confirming, as of
the Closing Date, the satisfaction of the conditions specified in
Section 4.02(a).
 
(p) Request for Credit Extension. The Administrative Agent shall have received a
Loan Notice relating to the initial Credit Extension.
 
(q) Senior Debt.  The following shall be a true and correct representation on
the Closing Date:  The Obligations constitute "Senior Indebtedness" (or similar
term or treatment) of the Borrower and the Nexstar Borrower under its
Subordinated Debt Documents (if any), Nexstar Subordinated Debt Documents (if
any), and Indenture Documentation.
 
(r) Closing Date.  The Closing Date shall have occurred on or before July 18,
2013.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to satisfaction or waiver of the following conditions
precedent:
 
(a) The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all respects or, in the case of such representations and warranties
which are not otherwise subject to a materiality qualification in accordance
with its terms, shall be true and correct in all material respects, in each case
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all respects (or in the case of such
representations and warranties which are not otherwise subject to a materiality
qualification in accordance with its terms, in all material respects) as of such
earlier date, provided that, notwithstanding the foregoing, with respect to the
initial Credit Extension made on the Closing Date, the representations and
warranties the accuracy of which shall be a condition to the funding of the
initial Credit Extension shall be limited to those set forth in Sections 5.01(a)
(with respect to organizational status), 5.01(b)(ii), 5.02, 5.04, 5.07(b), 5.12,
5.15, 5.16 (except with respect to Mortgages), 5.18, 5.21, and 5.24 and the
Specified Acquisition Agreement Representations.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof; provided that, notwithstanding
the foregoing, this condition shall not apply to the initial Credit Extension
made on the Closing Date.
 
(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
4.03 Additional Conditions to CCA Funding Date.  In addition to the conditions
set forth in Section 4.02, the obligation of each Lender to make a Term A Loan
pursuant to Section 2.01(d)(ii) is subject at the time of the making of such
Loans to the satisfaction of the following conditions on or before such date:
 
(a) CCA Acquisition.  The CCA Acquisition Agreement shall be in full force and
effect and the Administrative Agent shall have evidence that concurrently (or
substantially simultaneously) with the funding of the Loans, the CCA Acquisition
shall have been consummated in all material respects in accordance with the
terms of the CCA Acquisition Agreement without giving effect to any
modifications, amendments, consents or waivers by the Borrower to the CCA
Acquisition Agreement or the other CCA Acquisition Documents that are materially
adverse to the Lenders (as reasonably determined by the Administrative Agent)
without the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood that any
reduction in the purchase price of, or consideration for, the CCA Acquisition is
not materially adverse to the interests of the Lenders but, to the extent such
reduction is greater than $5,000,000, shall reduce the Term A Commitments pro
rata on a dollar-for-dollar basis).  The Borrower shall have delivered to the
Administrative Agent all CCA Acquisition Documents that were not been previously
delivered in connection with the effectiveness of the First Amendment.
 
(b) Legal Opinions.  The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders, the Nexstar Swing Line Lender and the
Nexstar L/C Issuer, (i) an opinion of Kirkland & Ellis LLP, counsel for the
Borrower, the other Mission Entities and the Nexstar Entities, addressed to the
Nexstar L/C Issuer, the Administrative Agent, the Collateral Agent and the
Lenders and permitted to be relied upon by any persons who become Lenders
pursuant to the First Amendment, in form and substance reasonably satisfactory
to the Administrative Agent and customary for senior secured credit facilities
in transactions of this kind (including a customary no conflicts opinion
consistent with that provided pursuant to Section 4.01(g)), and (ii) an opinion
of Wiley Rein, LLP, special FCC counsel for the Nexstar Entities and the Mission
Entities, addressed to the Nexstar L/C Issuer, the Administrative Agent, the
Collateral Agent, the Nexstar Swing Line Lender and the Lenders and capable of
being relied upon by any persons who become Lenders pursuant to the First
Amendment, with respect to all assets being acquired pursuant to the CCA
Acquisition Documents only and otherwise in form and substance consistent with
that provided pursuant to Section 4.01(g) and reasonably satisfactory to the
Administrative Agent.
 
(c) Fees, Etc.  Concurrently with the funding of the Loans, the Administrative
Agent shall have received evidence of payment of all fees required to be paid on
the Term A Loan funding date pursuant to the First Amendment Fee Letters and
reasonable and documented out-of-pocket costs and expenses (including, without
limitation, legal fees and expenses) of the Administrative Agent required to be
reimbursed by the Borrower under this Agreement that have been invoiced at least
three Business Days before the funding date.  For the avoidance of doubt, such
fees will include an upfront fee, for the account of each Term A Lender, equal
to 0.25% on each Term A Lender's Applicable Percentage of the aggregate amount
of Term A Loans to be made pursuant to Section 2.01(d)(ii).
 
(d) Responsible Officer Certificate. Prior to the funding of the Loans, the
Administrative Agent shall have received the certificate required by Section
7.03(j), together with such additional financial information as shall be
reasonably requested by the Administrative Agent.
 
(e) Concurrent Nexstar Borrowings. Concurrently with the funding of the Loans,
the Administrative Agent shall have received evidence of the closing and funding
of the Nexstar Term A Loans (if any) by the Nexstar Borrower in accordance with
Section 2.01(d)(ii) of the Nexstar Credit Agreement.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01 Existence, Qualification and Power; Compliance with Laws.  Each Mission
Entity and each other Restricted Subsidiary (a) is a Person duly incorporated,
organized or formed, and validly existing (to the extent applicable in the
relevant jurisdiction), and in good standing under the Laws of the jurisdiction
of its incorporation or organization, except, in the case of any Restricted
Subsidiary, where the failure of such Restricted Subsidiary to be in good
standing could not reasonably be expected to have a Material Adverse Effect,
(b) has all requisite power and authority to (i) own or lease its assets and
carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party (c) (to the extent applicable in
the relevant jurisdiction) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, (d) is in compliance with all Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Mission Entity of each Loan Document to which such Person is a party,
and the consummation of the Transaction, are within such Mission Entity's
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person's Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than
the creation of any Lien under the Loan Documents), or require any payment to be
made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Mission Entity of this Agreement or any other Loan Document, other
than (i) the filing of certain of the Loan Documents with the FCC after the
Closing Date, and (ii) the prior approval of the FCC, as may be required for the
Lenders to exercise certain of their rights with respect to the Stations and the
Nexstar Stations, (b) as of the Closing Date, the grant by any Mission Entity of
the Liens granted by it pursuant to the Security Documents, (c) as of the
Closing Date, the perfection or maintenance of the Liens created under the
Security Documents (including the priority thereof), (d) approvals, consents,
exceptions, authorization, action, notice or filing under securities laws or
(e) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Security Documents except for (i) filings necessary to perfect the Liens on the
Collateral granted by the Mission Entities in favor of the Secured Parties from
and after the Closing Date, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not, individually or in the aggregate
for the Nexstar Entities and the Mission Entities, reasonably be expected to
have a Material Adverse Effect.
 
5.04 Binding Effect.  This Agreement has been, and each other Loan Document to
which any Mission Entity is a party, when delivered hereunder, will have been,
duly executed and delivered by such Mission Entity that is party thereto.  This
Agreement constitutes, and each other Loan Document to which any Mission Entity
is a party when so delivered will constitute, a legal, valid and binding
obligation of such Mission Entity, enforceable against each Mission Entity that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity.
 
5.05 Financial Statements; No Material Adverse Effect.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP,
except as otherwise expressly noted therein and (ii) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP, except in the case of clauses (i) and (ii), as
disclosed to the Administrative Agent prior to the Closing Date.
 
(b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated September 30, 2012, and the related consolidated statements
of income or operations, shareholders' equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby (subject to year-end audit adjustments
and the absence of footnotes), except, in the case of clauses (i) and (ii), as
disclosed to the Administrative Agent prior to the Closing Date.
 
(c) The unaudited pro forma debt capitalization of the Borrower and its
Subsidiaries as at September 30, 2012, and the unaudited pro forma consolidated
statement of income of the Borrower and its Subsidiaries for the 12-month period
ending on September 30, 2012 (together with the pro forma debt capitalization,
the "Pro Forma Financial Statements"), copies of which have heretofore been
furnished to the Administrative Agent and the Arrangers, have been prepared
giving effect (as if such events had occurred on such date or at the beginning
of such periods, as the case may be) to the Transactions.  The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a Pro Forma Basis the estimated
financial position of the Borrower and its Subsidiaries as at September 30, 2012
and their estimated results of operations for the periods covered thereby,
assuming that the events specified in the preceding sentence had actually
occurred at such date or at the beginning of the periods covered thereby.
 
(d) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
5.06 Litigation.  Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Mission
Entity, or against any of their properties or revenues that either individually
or in the aggregate, if determined adversely, could reasonably be expected to
have a Material Adverse Effect.
 
5.07 Ownership of Property; Liens.
 
(a) Each Mission Entity and each of its Restricted Subsidiaries has good and
valid title in fee simple to, or valid leasehold interests in, or easements or
other limited property interests in, all property necessary in the ordinary
conduct of its business, free and clear of all Liens except for minor defects in
title that do not materially impair its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted under the
Loan Documents and except, in each case, where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  This representation shall not apply to IP
Rights, which are the subject of Section 5.14.
 
(b) All owned Real Properties of the Mission Entities and their Restricted
Subsidiaries as of the Closing Date, and all leased properties subject to a
mortgage or deed of trust to secure the Senior Second Lien Notes as of the
Closing Date are listed on Schedule 5.07.  All of such Real Properties that are
Mortgaged Properties as of the Closing Date are denoted with an "*" on
Schedule 5.07 (the "Prior Mortgaged Properties").  The list of Real Properties
owned and leased on Schedule 5.07 is a true, accurate and complete list of
(i) all leased Real Property that is subject to a mortgage or deed of trust to
secure the Senior Second Lien Notes and (ii) all owned Real Property, in each
case of the Mission Entities and their Restricted Subsidiaries on the Closing
Date.
 
5.08 Environmental Compliance.
 
(a) With respect to properties currently owned or operated by any Mission Entity
or any of their Restricted Subsidiaries, or to the knowledge of the Borrower,
any property formerly owned or operated by any Mission Entity or any of its
Restricted Subsidiaries, no such property is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list;
 
(b) to the knowledge of the Borrower, (A) there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Mission Entity or any of its Restricted Subsidiaries or on any property
formerly owned or operated by any Mission Entity or any of its Restricted
Subsidiaries and (B) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Mission Entity or any of its
Restricted Subsidiaries; and
 
(c) Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by any Mission Entity or any of
its Restricted Subsidiaries in excess of the applicable legal limit;
 
in each case of (a), (b) and (c) above, other than such matters which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
(d) (i) No Mission Entity is undertaking, nor has completed, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law and (ii) all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Mission Entity
or any of its Restricted Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Mission Entity or any
of its Restricted Subsidiaries, in each case of clauses (i) and (ii) above,
other than such matters which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
5.09 Taxes.  Each Mission Entity and each of its Restricted Subsidiaries has
timely filed all federal, provincial, state, municipal, foreign and other tax
returns and reports required to be filed, and have timely paid all federal,
provincial, state, municipal, foreign and other Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets or otherwise due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP and, except for failures to file or
pay as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  There are no Tax audits,
deficiencies, assessments or other claims with respect to any Mission Entity or
its Restricted Subsidiaries that could, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
5.10 ERISA Compliance.
 
(a) Except as could not reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state laws.
 
(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(c) Except as could not reasonably be expected to result in a Material Adverse
Effect: (i) no ERISA Event has occurred, and the Borrower is not aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) each of the
Mission Entities, and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) neither any Mission Entity nor any ERISA
Affiliate has incurred or reasonably expects to incur any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; (iv) neither any Mission Entity nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has
been terminated by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.
 
5.11 Subsidiaries; Equity Interests; Nexstar Entities.  As of the Closing Date,
no Mission Entity has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.11, and all of the outstanding Equity Interests in
each Mission Entity and each Restricted Subsidiary have been validly issued, are
fully paid and nonassessable, and are owned by (i) with respect to the Borrower,
the Mission Equity Holders and (ii) with respect to each Mission Entity except
the Borrower, a Mission Entity, in each case in the amounts specified on
Part (a) of Schedule 5.11 free and clear of all Liens except (i) those created
under the Security Documents, (ii) those created under the indenture
documentation for the Senior Second Lien Notes and (iii) any nonconsensual Lien
that is permitted under Section 7.01.  As of the Closing Date, Part (b) of
Schedule 5.11 is a complete and accurate list of all Mission Entities and their
Subsidiaries, showing as of the Closing Date (as to each Mission Entity) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number.
 
5.12 Margin Regulations; Investment Company Act.
 
(a) No Mission Entity is engaged nor will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation U or
Regulation X of the FRB.
 
(b) None of the Mission Entities is or is required to be registered as an
"investment company" under the Investment Company Act of 1940.
 
5.13 Disclosure.  No report, financial statement, certificate or other written
information furnished by or on behalf of any Mission Entity, or any Restricted
Subsidiary of any Mission Entity, to any Agent, any Arranger or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished), when taken as a
whole, contains when furnished any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation, it being
understood that such projections may vary from actual results and that such
variances may be material.
 
5.14 Intellectual Property; Licenses, Etc.  Each of the Mission Entities own,
license or possess the legal right to use, all of the trademarks, service marks,
trade names, copyrights, domain names, patents, patent rights, franchises,
technology, software, know how, database rights, design rights, licenses and
other intellectual property rights (collectively, "IP Rights") that are
reasonably necessary for the operation of their respective businesses as
currently conducted, except where the failure to own or have a license or other
right to use such assets could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.  To the knowledge of the
Borrower, no such IP Rights infringe upon any rights held by any Person except
for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any such IP Rights, is pending or, to the knowledge of the
Borrower, threatened against any Mission Entity or any other Restricted
Subsidiary of a Mission Entity, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
5.15 Solvency.  On the Closing Date, after giving effect to the Transaction the
Mission Entities, on a consolidated basis, are Solvent.
 
5.16 Security Documents.  The Security Documents are effective to create for the
benefit of the Secured Parties legal, valid and enforceable Liens on, and
security interests in, the Collateral and, (a) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable Laws (which filings or recordings shall be made to the extent
required by any Security Document) and (b) upon the taking of possession or
control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute fully
perfected Liens on (to the extent that perfection can be achieved under
applicable Law by making such filings or recordings or taking such possession or
control), and security interests in, all right, title and interest of the
Mission Entities in such Collateral, in each case subject to no Liens other than
the applicable Liens permitted under the Loan Documents.
 
5.17 Use of Proceeds.  The proceeds of the Term B Loans and the Revolving Credit
Loans shall be used in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement. The proceeds of the Term A Loans shall
be used to consummate the CCA Acquisition.  The proceeds of the Term B-2 Loans
shall be used to finance general corporate and working capital purposes.  The
proceeds of the Additional Term B-2 Loans funded on the Third Amendment Closing
Date pursuant to Section 2.01(f) shall be used to refinance the Term B Loans
outstanding immediately prior to the Third Amendment Closing Date.
 
5.18 Intentionally Omitted.
 
5.19 Insurance.  The properties of the Mission Entities and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of any of the Mission Entities, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Person operates.
 
5.20 Labor Matters.  There are no strikes, walkouts, work stoppages or other
material labor disputes pending or, to the knowledge of the Borrower, threatened
against any of the Mission Entities, except for those as would not, individually
or in the aggregate for the Mission Entities, reasonably be expected to result
in a Material Adverse Effect.
 
5.21 OFAC; Anti-Money Laundering and Economic Sanctions Laws.
 
(a) No Mission Entity or any of its Restricted Subsidiaries, nor, to the
knowledge of senior management of the Borrower, any respective officers or
directors of any Mission Entity, (i) is currently the subject of any Sanctions,
(ii) is located, organized or residing in any Designated Jurisdiction, or
(iii) is or has been (within the previous five years) engaged in any transaction
with any Person who is now or was then the subject of Sanctions or who is
located, organized or residing in any Designated Jurisdiction.  No Loan, nor the
proceeds from any Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, any Arranger or any Agent) of
Sanctions.
 
(b) No Mission Entity, none of its Restricted Subsidiaries and, to the knowledge
of senior management of the Borrower, none of the respective officers or
directors of any Mission Entity or such Restricted Subsidiary (i) has violated
or is in violation of any applicable Anti-Money Laundering Law or (ii) has
engaged or engages in any transaction, investment, undertaking or activity that
conceals the identity, source or destination of the proceeds from any category
of offenses designated in any applicable Law, regulation or other binding
measure implementing the "Forty Recommendations" and "Nine Special
Recommendations" published by the Organization for Economic Cooperation and
Development's Financial Action Task Force on Money Laundering.
 
(c) No Mission Entity, none of its Restricted Subsidiaries and, to the knowledge
of senior management of the Borrower, none of the respective officers or
directors of any Mission Entity or such Restricted Subsidiary that is acting or
benefiting in any capacity in connection with the Loans is an Embargoed Person.
 
(d) Except as otherwise authorized by OFAC, no Mission Entity, none of its
Restricted Subsidiaries and, to the knowledge of senior management of the
Borrower, none of the respective officers, directors, brokers or agents of any
Mission Entity or such Restricted Subsidiary that is acting or benefiting in any
capacity in connection with the Loans conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Embargoed Person.
 
5.22 FCC Licenses.
 
(a) Each Mission Entity, and each Restricted Subsidiary of each such entity,
holds such validly issued Broadcast Licenses as are necessary to operate the
Stations as they are currently operated, and each such Broadcast License is in
full force and effect (it being recognized that, as indicated on Schedules 5.22,
certain Stations may, from time to time, operate pursuant to Special Temporary
Authority granted by the FCC).  The Stations, together with Broadcast Licenses,
are identified on Schedule 5.22, and each such Broadcast License has the
expiration date set forth on Schedule 5.22.
 
(b) No Mission Entity has knowledge of any condition imposed by the FCC as part
of any Broadcast License which is neither set forth on the face thereof as
issued by the FCC nor contained in the Communications Laws applicable generally
to stations of the type, nature, class or location of the Station in
question.  Except as otherwise set forth on Schedules 5.22 and 5.22(c), each
Station has been and is being operated in all material respects in accordance
with the terms and conditions of the Broadcast Licenses applicable to it and the
Communications Laws.
 
(c) Except as otherwise set forth on Schedule 5.22(c), no proceedings are
pending or, to the knowledge of any Mission Entity or any Restricted Subsidiary
are threatened which may result in the revocation, modification, non-renewal or
suspension of any applicable Broadcast License of such Mission Entity, the
denial of any pending applications, the issuance of any cease and desist order
or the imposition of any fines, forfeitures or other administrative actions by
the FCC with respect to any Station, or its operation, other than (i) any
proceedings which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (ii) proceedings affecting the
television broadcasting industry in general.
 
(d) All reports, applications and other documents required to be filed by the
Mission Entities and their Restricted Subsidiaries with the FCC with respect to
the Stations, have been timely filed, and all such reports, applications and
documents are true, correct and complete in all respects, except where the
failure to make such timely filing or any inaccuracy therein could not
reasonably be expected to have a Material Adverse Effect, and except as
otherwise set forth on Schedule 5.22(c), no Mission Entity nor any Restricted
Subsidiary of a Mission Entity has knowledge of any matters which could
reasonably be expected to result in the suspension or revocation of or the
refusal to renew any Broadcast License or the imposition on any Mission Entity
or any Restricted Subsidiary of any material fines or forfeitures by the FCC, or
which could reasonably be expected to result in the revocation, rescission,
reversal or material adverse modification of the authorization of any Broadcast
License.
 
(e) There are no unsatisfied or otherwise outstanding citations issued by the
FCC with respect to any Station or its operations.
 
5.23 Nexstar/Mission Agreements.  All Nexstar/Mission Agreements in effect on
the Closing Date are listed on Schedule 1.01(a), and full and complete copies
thereof have been delivered to the Administrative Agent together with all
exhibits, schedules, annexes and other documents related thereto or executed in
connection therewith.
 
5.24 Cross-Collateralization, Cross-Default and Cross-Guaranties of the Nexstar
and Mission Entities.
 
(a) Cross-Default.  The provisions of this Agreement are effective to provide
that the occurrence of a Nexstar Event of Default under the Nexstar Credit
Agreement will result in an Event of Default under this Agreement.
 
(b) Cross-Guaranties.  The Mission Guaranty of Nexstar Obligations is effective
to bind the Mission Entities to an unconditional guarantee of the Nexstar
Obligations and is a legal, valid and binding obligation of the Mission
Entities, enforceable against each such Mission Entity in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
 
(c) Cross-Collateralization.  The Mission Security Agreement, Mission Pledge
Agreements and Mortgages are effective to create for the benefit of the Secured
Parties legal, valid and enforceable Liens on, and security interests in, the
Collateral to secure payments of all or any portion of the Nexstar Obligations
and the Obligations.
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as (1) any Lender shall have any Commitment hereunder or any Nexstar
Lender shall have any Nexstar Commitment under the Nexstar Credit Agreement,
(2) any Loan or other Obligation hereunder which is accrued and payable shall
remain unpaid or unsatisfied or any Nexstar Loan or other Nexstar Obligation
under the Nexstar Loan Documents which is accrued and payable shall remain
unpaid or unsatisfied, or (3) any Nexstar Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each Mission Entity to:
 
6.01 Financial Statements.  Deliver to the Administrative Agent for prompt
further distribution to each Lender:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income or operations, shareholders' or members'
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
"going concern" or like qualification or exception or any qualification or
exception as to the scope of such audit;
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
commencing with the fiscal quarter ending March 31, 2013, a consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
fiscal quarter, and the related (i) consolidated statements of income or
operations and shareholders' or members' equity for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders' or members' equity and cash flows of the Borrower
and its consolidated Subsidiaries, in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes;
 
(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;
 
(d) at such time as required by the Nexstar Credit Agreement and such to the
extent not otherwise delivered under this Agreement, documents, instruments,
agreements, letters, certificates and other information required to be delivered
by any of the Nexstar Entities by Section 6.01 of the Nexstar Credit
Agreement.  The agreements in this clause (d) shall survive the resignation of
the Nexstar Administrative Agent, the Collateral Agent, the replacement of any
Nexstar Lender, the repayment of Nexstar Loans, the termination of the Nexstar
Commitments, the repayment, satisfaction or discharge of all the other Nexstar
Obligations and the termination of the Nexstar Credit Agreement (provided, that,
if the Nexstar Credit Agreement has been terminated, the provisions most
recently in effect will be the applicable provisions); and
 
(e) on or prior to March 31 of each year, to the extent requested by at least
three Revolving Credit Lenders in writing to the Administrative Agent (with a
copy to the Borrower), a copy of the annual budget for the Borrower and its
consolidated Subsidiaries for the next fiscal year;
 
6.02 Certificates; Other Information.  Deliver to the Administrative Agent for
prompt distribution to each Lender:
 
(a) (i) no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of
financial statements for the fiscal year ended December 31, 2012), a duly
completed Compliance Certificate signed by the chief executive officer,
president, chief financial officer, or vice president of the Borrower (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes),
including (A) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a
prepayment under Section 2.05(b), (B) a list that identifies each Domestic
Subsidiary that is an Immaterial Subsidiary as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date or the date of the last such
list, (C) if during the last fiscal quarter covered by such Compliance
Certificate the Borrower and its Restricted Subsidiaries shall have made any
Investment pursuant to Section 7.03(n), any Restricted Payment pursuant to
Section 7.09(j) or any payment made pursuant to Section 7.06(a)(iii) (other than
$11,279,000 in purchases of Senior Second Lien Notes prior to the Third
Amendment Closing Date) (or any of the Nexstar Entities shall have taken any
such action under the comparable provision in the Nexstar Credit Agreement), a
reasonably detailed calculation (including all relevant financial information
reasonably requested by the Administrative Agent) of the Available Amount as of
the end of such fiscal quarter, (D) if during the last fiscal quarter covered by
such Compliance Certificate, the Borrower and its Restricted Subsidiaries shall
have made any Discounted Voluntary Prepayment pursuant to Section 2.05(e), and
(E) such other information required by the Compliance Certificate, and (ii) at
such time as required by the Nexstar Credit Agreement and to the extent not
otherwise delivered under this Agreement, such documents, instruments,
agreements, letters, certificates and other information required by the Nexstar
Entities to deliver under Section 6.02(a) of the Nexstar Credit Agreement.  The
agreements in this Section 6.02(a)(ii) shall survive the resignation of the
Nexstar Administrative Agent, the Collateral Agent, the replacement of any
Nexstar Lender, the repayment of Nexstar Loans, the termination of the Nexstar
Commitments, the repayment, satisfaction or discharge of all the other Nexstar
Obligations and the termination of the Nexstar Credit Agreement (provided, that,
if the Nexstar Credit Agreement has been terminated, the provisions most
recently in effect will be the applicable provisions);
 
(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which any
Nexstar Entity or Mission Entity may file or be required to file with the SEC or
with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(c) promptly after any reasonable request by the Administrative Agent, copies of
any detailed audit reports and final management letters submitted to the board
of directors (or the audit committee of the board of directors) of any Nexstar
Entity or Mission Entity by independent accountants in connection with the
accounts or books of any Nexstar Entity or Mission Entity or any of their
Subsidiaries, or any audit of any of them;
 
(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Nexstar Entity or Mission Entity or any of
their Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect;
 
(e) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a)
(commencing with the financial statements for the fiscal year ended December 31,
2012), a report showing in reasonable detail (i) any new Material Real Property,
(ii) any new registered Marks, Copyrights, and Patents (as each is defined in
the Security Documents), that, in each case, are required by the Collateral and
Guarantee Requirement to secure the Obligations, (iii) any new Equity Interests
of any JV Entity that are required by the Collateral and Guarantee Requirement
to secure the Obligations, (iv) any new investment property and letter of credit
rights, with a value of greater than $10,000,000, (v) any new Restricted
Subsidiary of any Nexstar Entity or any Mission Entity the Equity Interests of
which are required by the Collateral and Guarantee Requirement to be pledged to
secure the Obligations, and (vi) any new Restricted Subsidiary of any Nexstar
Entity or any Mission Entity that is required by the Collateral and Guarantee
Requirement to Guarantee the Obligations, in each case since the Closing Date
and that have not been previously disclosed in writing;
 
(f) promptly, such additional information regarding the Collateral or the
business, legal, financial or corporate affairs of any Nexstar Entity or Mission
Entity, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request;
 
(g) promptly following their submission with the FCC or any other Federal, state
or local Governmental Authority, copies of any and all periodic or special
reports filed by the Borrower or any of its Subsidiaries, if such reports are
publicly available and indicate a material adverse change in the business,
operations or financial condition of the Nexstar Entities and Mission Entities
taken as a whole (but only to the extent such reports are publicly available);
and
 
(h) promptly after the occurrence of (i) any other Material Adverse Effect not
otherwise described in this Section 6.03 under this Agreement or (ii) any
"Material Adverse Effect" as defined in the Nexstar Credit Agreement not
otherwise described in this Section 6.03.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (x) on which the Borrower posts such
documents, or provides a link thereto on the Borrower's website on the Internet
at the website address listed on Schedule 10.02; or (y) on which such documents
are posted on the Borrower's behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request of the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on Debt
Domain, IntraLinks or another similar electronic system (the "Platform") and
(b) certain of the Lenders (each, a "Public Lender") may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons' securities.  The Borrower hereby agrees that so long as the
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked "PUBLIC"
which, at a minimum, shall mean that the word "PUBLIC" shall appear prominently
on the first page thereof, (x) by marking Borrower Materials "PUBLIC," the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07), (y) all Borrower Materials
marked "PUBLIC" are permitted to be made available through a portion of the
Platform designated "Public Side Information," and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked "PUBLIC" as being suitable only for posting on a portion of the Platform
not designated "Public Side Information."  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials "PUBLIC."
 
6.03 Notices.  Upon any Responsible Officer of a Mission Entity obtaining actual
knowledge thereof, notify the Administrative Agent:
 
(a) promptly of the occurrence of any Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto;
 
(b) promptly of any litigation or governmental proceeding (including, without
limitation, pursuant to any applicable Environmental Laws) pending, or to the
knowledge of any Mission Entity, threatened, against any Mission Entity (i) that
could reasonably be expected to be determined adversely and, if so determined,
to result in a Material Adverse Effect or (ii) which relates to this Agreement
or any other Loan Document;
 
(c) promptly of the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect;
 
(d) promptly of any material change in accounting policies or financial
reporting practices by any Mission Entity, including, without limitation, any
change in the methodology of calculating or including the Mission Entity
financial results in the financial covenants of the Nexstar Credit Agreement;
 
(e) promptly and in any event within five Business Days after the receipt by any
Mission Entity from the FCC or any other Governmental Authority, or the filing
by any Mission Entity, as applicable, of, (i) any citation, notice of violation
or order to show cause issued by the FCC or any Governmental Authority with
respect to any Mission Entity which is available to any Mission Entity, in each
case which could reasonably be expected to have a Material Adverse Effect and
(ii) a copy of any notice or application by any Mission Entity requesting
authority to or notifying the FCC of its intent to cease broadcasting on any
full-power broadcast station for any period in excess of ten days;
 
(f) promptly and in any event within five Business Days after the receipt by any
Mission Entity or the occurrence of (i) any complaint or other matter filed with
or communicated to the FCC or other Governmental Authority, of which any Mission
Entity has knowledge which could reasonably be expected to have a Material
Adverse Effect and (ii) any lapse, termination or relinquishment of any material
Broadcast License or any other material License held by any Mission Entity, or
any denial by the FCC or other Governmental Authority of any application to
renew or extend such material Broadcast License, or such other material License
for the usual period thereof;
 
(g) promptly and in any event within five Business Days after the designation of
a Subsidiary as an Unrestricted Subsidiary, or the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary; and
 
(h) promptly if the Mission Acquisition Agreement for the Little Rock
Acquisition is terminated in accordance with its terms.
 
6.04 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses (including FCC
Licenses) and franchises necessary or desirable in the normal conduct of its
business, except in the case of clauses (a) (other than with respect to the
Borrower) and (b), (i) to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Section 7.04 or Section 7.05.
 
6.05 Maintenance of Properties.  Except if the failure to do so could not,
individually or in the aggregate for all Nexstar Entities and all Mission
Entities, reasonably be expected to have a Material Adverse Effect,
(i) maintain, preserve and protect all of its material tangible properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted; and (ii) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice.
 
6.06 Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower) as are customarily carried under similar circumstances by such other
Persons.  If any portion of any of the Mortgaged Properties is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Laws, the Borrower shall, or shall cause each Restricted
Subsidiary and each other Mission Entity to, (a) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount reasonably satisfactory to the Administrative Agent and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (b) deliver to the Administrative Agent
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent.
 
6.07 Compliance with Laws.
 
(a) Comply in all respects with the requirements of all Laws and all orders,
writs, injunctions, decrees and judgments applicable to it or to its business or
property (including, without limitation, Environmental Laws, ERISA and the Act),
except if the failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b) Comply in all material respects with all terms and conditions of all
Broadcast Licenses, applicable Communications Laws, all Federal, state and local
laws, all rules, regulations and administrative orders of Governmental
Authorities which are applicable to each Mission Entity or to the operation of
the Stations.
 
6.08 Books and Records.  Maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of such
Mission Entity.
 
6.09 Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the reasonable expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.09 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Borrower's
expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower's independent
public accountants.  Notwithstanding anything to the contrary in this
Section 6.09, none of the Mission Entities will be required to disclose or
permit the inspection or discussion of, any document, information or other
matter (a) that constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) that is
subject to attorney client or similar privilege or constitutes attorney work
product.
 
6.10 Maintenance of First Lien Priority.  In connection with the granting of any
Liens to secure any second lien secured Indebtedness on property or assets
acquired by any Loan Party on, concurrently with, and after the Closing Date,
maintain the first and prior Lien priority of all Liens required by this
Agreement and the Security Documents to secure the Obligations and the Nexstar
Obligations, subject in all cases to Liens permitted by Section 7.01.
 
6.11 Covenant to Guarantee the Obligations and Give Security.  From and after
the Closing Date, subject to Section 6.14, at the Borrower's expense, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:
 
(a) upon the formation, acquisition, designation or occurrence of any new direct
or indirect Subsidiary or Nexstar Subsidiary, within 45 days after such
formation, acquisition, designation or occurrence (or such longer period as the
Administrative Agent may agree in its reasonable discretion):
 
(i) with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent a description of the Material Real Properties owned by
such Person in detail reasonably satisfactory to the Administrative Agent;
 
(ii) with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent a duly executed guarantee substantially in the form of
the Guaranties, as appropriate (or supplement thereto), Mortgages, pledges,
assignments, Security Agreement Supplements and other security agreements and
documents or joinders or supplements thereto (including without limitation, with
respect to Mortgages, the documents listed in Section 6.11(b) and
Section 6.11(b) of the Nexstar Credit Agreement), to the extent required by the
Collateral and Guarantee Requirement, the Security Documents or as otherwise
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Security Documents in effect on the Closing Date),
in each case granting Liens required by the Collateral and Guarantee
Requirement;
 
(iii) with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent any and all certificates representing Equity Interests
(to the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the Indebtedness
held by such Person and required to be pledged pursuant to the Security
Documents, indorsed in blank to the Collateral Agent;
 
(iv) with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent executed pledge agreements substantially similar to the
Pledge Agreements and deliver any and all certificates representing Equity
Interests (to the extent certificated) that are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) (limited, in the case of Equity Interests
of any Foreign Subsidiary, to 65% of the issued and outstanding Equity Interests
of each such Foreign Subsidiary);
 
(v) with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent, take whatever action (including the recording of
Mortgages, the filing of financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Collateral Agent and Administrative Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid and
perfected Liens required by the Collateral and Guarantee Requirement,
enforceable against all third parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law); and
 
(vi) with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent, (1) a copy of the Organization Documents, including
all amendments thereto, of each such Person, certified, if applicable, as of a
recent date by the Secretary of State or other competent authority of the state
of its respective organization, if applicable, or similar Governmental
Authority, and a certificate as to the good standing or comparable certificate
under applicable Laws (where relevant) of such Person as of a recent date from
the date of formation or acquisition, from such respective Secretary of State,
similar Governmental Authority or other competent authority and (2) a
certificate of the Secretary or Assistant Secretary or comparable officer under
applicable Law or director of each such Person dated the date of formation or
acquisition and certifying (where relevant) (A) that attached thereto is a true
and complete copy of the Organization Documents of each such Person as in effect
on the date of formation or acquisition, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of each such Person authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the Organization
Documents of each such Person have not been amended since the date of the last
amendment shown on such certificate, (D) as to (if applicable) the incumbency
and specimen signature of each officer executing any Loan Document on behalf of
each such Person and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or comparable officer
under applicable Law executing the certificate pursuant to clause (2) above and
(E) such other matters that are customarily included in a certificate of this
nature in the jurisdiction of its incorporation or organization.
 
(b) As promptly as practicable after the request therefor by the Collateral
Agent or the Administrative Agent, deliver to the Collateral Agent with respect
to each Material Real Property and Nexstar Material Real Property for which a
Mortgage has not yet been executed and delivered, any existing title reports,
title insurance policies and surveys or environmental assessment reports.
 
(c) As to each Material Real Property and Nexstar Material Real Property
acquired after the Closing Date (excluding any Material Real Property and
Nexstar Material Real Property subject to a Lien permitted by Section 7.01(i)
or (o), or Section 7.01(i) or (o) of the Nexstar Credit Agreement), deliver to
the Collateral Agent the following and otherwise satisfy the applicable
Collateral and Guarantee Requirement with respect to such Material Real Property
and Nexstar Material Real Property within 60 days (or such longer period as the
Collateral Agent may agree in its sole discretion) of the acquisition or leasing
of such Material Real Property and Nexstar Material Real Property:
 
(i) one or more counterparts, as specified by the Collateral Agent, of a
Mortgage on such Material Real Property or Nexstar Material Real Property, as
applicable, for the benefit of the Secured Parties, duly executed, acknowledged
and delivered by the appropriate Nexstar Entities and Mission Entities;
 
(ii) evidence that counterparts of such Mortgage have been duly filed or
recorded in all filing or recording offices that the Collateral Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on such Material Real Property or Nexstar Material Real Property,
as applicable, for the benefit of the Secured Parties, and that all applicable
filing, documentary, stamp, intangible and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Collateral Agent;
 
(iii) a Mortgage Policy in form and substance reasonably acceptable to the
Collateral Agent and the Administrative Agent, and in an amount equal to the
value of such Material Real Property or Nexstar Material Real Property, as
applicable, covered thereby;
 
(iv) unless waived by the Collateral Agent, an American Land Title
Association/American Congress on Surveying and Mapping form survey, for which
all necessary fees (where applicable) have been paid, and dated no more than 30
days before the date of such Mortgage or such earlier date as approved in
writing by the Collateral Agent, certified to the Collateral Agent and the
issuer of such Mortgage Policy in a manner satisfactory to the Collateral Agent
and the Administrative Agent by a land surveyor duly registered and licensed in
the State(s) in which such Material Real Property or Nexstar Material Real
Property, as applicable, is located and acceptable to the Collateral Agent and
the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than Liens permitted under Section 7.01 and other defects
acceptable to the Collateral Agent and the Administrative Agent;
 
(v) a flood insurance policy on such Material Real Property or Nexstar Material
Real Property, as applicable, in an amount equal to the lesser of the maximum
amount secured by such Mortgage or the maximum amount of flood insurance
available under the Flood Disaster Protection Act of 1973, as amended, and
otherwise in compliance with the requirements of the Loan Documents, or evidence
satisfactory to the Collateral Agent and the Administrative Agent that none of
the improvements located on such Material Real Property or Nexstar Material Real
Property, as applicable, is located in a flood hazard area;
 
(vi) evidence satisfactory to the Administrative Agent and the Collateral Agent
that the land constituting such Material Real Property or Nexstar Material Real
Property, as applicable, is a separate tax lot or lots with separate assessment
or assessments of such land and the improvements thereon, independent of any
other land or improvements and that such land is a separate legally subdivided
parcel, provided, however, that receipt of relevant title policy endorsements
acceptable to the Administrative Agent and the Collateral Agent for such
Mortgage Policy shall deemed to satisfy this clause (vi);
 
(vii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the applicable Nexstar
Entity and Mission Entity on behalf of such Person as the Administrative Agent
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with the requirements of this Section 6.11;
 
(viii) such documents and certifications as the Administrative Agent and the
Collateral Agent may reasonably require to evidence that each Nexstar Entity and
Mission Entity granting Liens and security interests in connection with this
Section 6.11 or otherwise is duly organized or formed and is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;
 
(ix) an opinion of local counsel for the Nexstar Entities and the Mission
Entities (or any local counsel for the Administrative Agent if customary in such
jurisdiction) in states or provinces in which such Material Real Property or
Nexstar Material Real Property, as applicable, is located, with respect to the
enforceability and perfection of such Mortgage and any related fixture filings
in form and substance reasonably satisfactory to the Collateral Agent; and
 
(x) such other evidence that all other actions that the Administrative Agent and
the Collateral Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in such Mortgage has
been taken.
 
(d) With respect to (i) the acquisition, or series of related acquisitions, of
any assets or properties for an aggregate purchase price in excess of
$75,000,000 for the Nexstar Entities and the Mission Entities, or (ii) the
formation, acquisition, designation or occurrence of any new direct or indirect
Subsidiary or Nexstar Subsidiary that is required to become a Guarantor under
the Collateral and Guarantee Requirement, promptly, at the request of the
Administrative Agent, deliver to the Administrative Agent an opinion of
Kirkland & Ellis LLP, counsel to the Nexstar Entities and the Mission Entities
and each Subsidiary and Nexstar Subsidiary, or other counsel reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent,
the Collateral Agent, the Nexstar Swing Line Lender, the Nexstar L/C Issuers and
each Lender, as to the enforceability, authorization and execution of the Loan
Documents, as applicable, and such other matters concerning the Nexstar
Entities, the Mission Entities, their Subsidiaries and the Loan Documents, and
the new Guarantors and any new Collateral, as the Administrative Agent or the
Collateral Agent may reasonably request.
 
(e) With respect to any acquisition, or series of related acquisitions, of any
Equity Interests or assets or properties for an aggregate purchase price in
excess of $75,000,000 for the Nexstar Entities and the Mission Entities, in each
case only to the extent any such acquisition includes any Broadcast License or
Nexstar Broadcast License, promptly, at the request of the Administrative Agent,
deliver to the Administrative Agent an opinion of Wiley Rein, LLP, special FCC
counsel to the Nexstar Entities and the Mission Entities, or other counsel
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent, the Collateral Agent, the Nexstar Swing Line Lender, the
Nexstar L/C Issuers and each Lender, as to any applicable FCC matters related to
such new Guarantors or Collateral as the Administrative Agent or the Collateral
Agent may reasonably request.
 
6.12 Use of Proceeds.
 
(a) Use the proceeds of the Term B Loans to fund the (i) payment of the purchase
price of the Little Rock Acquisition, (ii) payment of the fees, costs, expenses,
stamp, registration and other Taxes incurred by the Borrower or any of its
Subsidiaries in connection with the Little Rock Acquisition, the Mission
Acquisition Agreement or the Loan Documents, (iii) Refinancing and (iv) payment
of any breakage costs, redemption premiums and other fees, costs and expenses
payable in connection with such Refinancing and/or the Little Rock Acquisition.
 
(b) Use the proceeds of the Credit Extensions under the Revolving Credit
Facility to finance general corporate and working capital purposes of the
Borrower, any of its Restricted Subsidiaries, and to the extent permitted by the
terms of this Agreement, any of its Subsidiaries that are not Restricted
Subsidiaries, (including Investments, Capital Expenditures and Restricted
Payments permitted hereunder), the payment of fees, costs and expenses related
to or arising in connection with the Little Rock Acquisition and the funding of
any original issue discount in accordance with the terms set forth herein;
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.
 
(c) Use the proceeds of the Term A Loans made pursuant to Section 2.01(d)(ii) to
fund the (i) payment of the purchase price of the CCA Acquisition, (ii) payment
of the fees, costs, expenses, stamp, registration and other Taxes incurred by
the Borrower or any of its Subsidiaries in connection with the CCA Acquisition,
the CCA Acquisition Agreement or the Loan Documents and (iii)  payment of any
breakage costs, redemption premiums and other fees, costs and expenses payable
in connection with the CCA Acquisition.
 
(d) Use the proceeds of the Term B-2 Loans made pursuant to Section 2.01(e) to
finance general corporate and working capital purposes of the Borrower, any of
its Restricted Subsidiaries, and to the extent permitted by the terms of this
Agreement, any of its Subsidiaries that are not Restricted Subsidiaries
(including Investments, Capital Expenditures and Restricted Payments permitted
hereunder).
 
(e) Use the proceeds of the Term B-2 Loans made pursuant to Section 2.01(f) to
refinance the Term B Loans outstanding immediately prior to the Third Amendment
Closing Date.
 
6.13 Compliance with Environmental Laws.  Except as could not, individually or
in the aggregate for all Nexstar Entities and Mission Entities, reasonably be
expected to have a Material Adverse Effect, comply, and cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits, obtain and renew all
Environmental Permits necessary for its operations and properties, and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that no Mission Entity shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
 
6.14 Further Assurances; Post-Closing Conditions.
 
(a) Promptly upon the reasonable request by the Administrative Agent or the
Collateral Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation of any Security Document or other filing, document or instrument
relating to Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or the Collateral Agent may reasonably require from time to
time in order to (A) carry out more effectively the purposes of the Loan
Documents, (B) to the fullest extent permitted by applicable Law, subject any
Loan Party's or any of its Subsidiaries' properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Security
Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Security Documents and any of the Liens intended to be created
thereunder and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document, Nexstar Loan Document or under any other instrument executed in
connection with any Loan Document or Nexstar Loan Document to which any Loan
Party or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.
 
(b) To the extent not completed prior to the Closing Date, promptly after the
Closing Date, the Borrower will, and will cause each of its Restricted
Subsidiaries and the other Mission Entities to (in each case upon terms and
conditions, and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, and delivered to the Administrative
Agent duly executed by each applicable Person):
 
(i) Intentionally Omitted;
 
(ii) Other Collateral.  Grant to the Collateral Agent for the benefit of all
Secured Parties, Liens and assignments on all other assets and properties of the
Loan Parties pursuant to the Collateral and Guarantee Requirement that are not
described in subsection (i) of Section 4.01 and not completed prior to the
Closing Date, and take all such actions reasonably required by the
Administrative Agent and the Collateral Agent to perfect each such Lien and
assignment;
 
(iii) Insurance.  Deliver evidence that the Administrative Agent and Collateral
Agent has been named as loss payee and additional insured under each general
liability and property (excluding business interruption insurance), as
applicable, insurance policy of the Nexstar Entities and Mission Entities; and
 
(iv) Searches.  Deliver copies of a recent Lien, bankruptcy, judgment,
copyright, patent and trademark search in each jurisdiction reasonably requested
by the Collateral Agent with respect to the Nexstar Entities and the Mission
Entities.
 
6.15 Designation as Senior Debt.  Designate all Obligations as "Designated
Senior Indebtedness" under, and defined in, the Subordinated Debt Documents, the
Senior 6⅞% Notes due 2020 Indenture Documentation and all supplemental
indentures thereto.
 
6.16 Payment of Taxes.  Pay and discharge all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, may reasonably be expected to become a Lien or
charge upon any properties of any of the Mission Entities not otherwise
permitted under this Agreement; provided that none of the Mission Entities shall
be required to pay any such Tax, assessment, charge, levy or claim which is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP or which would
not reasonably be expected to, individually or in the aggregate, constitute a
Material Adverse Effect.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as (1) any Lender shall have any Commitment hereunder or any Nexstar
Lender shall have any Nexstar Commitment under the Nexstar Credit Agreement,
(2) any Loan or other Obligation hereunder which is accrued and payable shall
remain unpaid or unsatisfied or any Nexstar Loan or other Nexstar Obligation
under the Nexstar Loan Documents which is accrued and payable shall remain
unpaid or unsatisfied, or (3) any Nexstar Letter of Credit shall remain
outstanding, the Borrower shall not, and shall not permit any other Mission
Entity or Nexstar Entity to, directly or indirectly:
 
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
(a) Liens securing the Obligations and the Nexstar Obligations;
 
(b) Liens existing on the Closing Date and set forth on Schedule 7.01(b);
 
(c) Liens of the Mission Entities for taxes, assessments or other governmental
charges not yet delinquent or which are being contested in good faith by
appropriate proceedings; provided that the appropriate reserves required
pursuant to GAAP have been made in respect thereof;
 
(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
of the Mission Entities arising in the ordinary course of business which secure
amounts not overdue for a period of more than 60 days, or if more than 60 days,
overdue, are unfiled (or if filed have been discharged or stayed) and no other
action has been taken to enforce such Liens or such Liens are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Mission Entities to the extent required in accordance with GAAP;
 
(e) Liens encumbering property of the Mission Entities consisting of (i) pledges
or deposits in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA and (ii) pledges and deposits in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Mission Entities;
 
(f) deposits to secure the performance and payment of bids, trade contracts,
governmental contracts, licenses and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
completion guarantees, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;
 
(g) easements (including reciprocal easement agreements), rights-of-way,
restrictions, encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property and Permitted Encumbrances
(i) described in Mortgage Policies or (ii) which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Mission Entity;
 
(h) Liens of the Mission Entities securing judgments for the payment of money
(or appeal or surety bonds relating to such judgments) not constituting an Event
of Default under Section 8.01(h);
 
(i) Liens of the Mission Entities securing Indebtedness permitted under
Section 7.02(f); provided that (i) such Liens attach concurrently with or within
270 days after the acquisition, construction, repair, replacement or improvement
(as applicable) of the property subject to such Liens, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits, and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capitalized Leases; provided further that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;
 
(j) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby (including real property and intellectual property), in each case,
granted to others by the Mission Entities in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Mission Entities taken as a whole, or (ii) secure any Indebtedness;
 
(k) Liens of the Mission Entities (i) of a collection bank (including those
arising under Section 4-210 of the UCC) on the items in the course of collection
or (ii) in favor of a banking or other financial institution arising as a matter
of law encumbering deposits or other funds maintained with a financial
institution (including the right of set off) and which are within the general
parameters customary in the banking industry that are not part of the perfected
Collateral;
 
(l) Liens of the Mission Entities (i) on cash advances in favor of the seller of
any property to be acquired in an Investment permitted pursuant to
Section 7.03(j) or (n) to be applied against the purchase price for such
Investment and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted (or that is required to be permitted as a condition to
closing such Disposition) under Section 7.05 (other than Section 7.05(e)), in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien;
 
(m) Liens in favor of a Mission Entity securing Indebtedness permitted under
Section 7.02(d) (provided that, solely with respect to Indebtedness required to
be Subordinated Debt under Section 7.02(d), such Lien shall be expressly
subordinated to the Liens on the Collateral securing the Obligations to the same
extent);
 
(n) Liens of the Mission Entities existing on property at the time of its
acquisition or existing on the property of any Person at the time such Person
becomes a Restricted Subsidiary of the Borrower (other than by designation as a
Restricted Subsidiary pursuant to Section 2.18), in each case after the date
hereof and in accordance with the terms of Section 7.02(g); provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.02(g); provided that
the aggregate principal amount of Indebtedness of the Nexstar Entities and the
Mission Entities that is incurred pursuant to Section 7.02(g) and
Section 7.02(g) of the Nexstar Credit Agreement that is secured by Liens
pursuant to this Section 7.01(n) and pursuant to Section 7.01(n) of the Nexstar
Credit Agreement (including any modification, replacement, renewal or extension
of any such Lien pursuant to Section 7.01(u) or Section 7.01(u) of the Nexstar
Credit Agreement) shall not exceed $25,000,000 at any one time outstanding;
 
(o) any interest or title of a lessor or sublessor under leases or subleases
entered into by the Mission Entities in the ordinary course of its business;
 
(p) Liens arising out of conditional sale, title retention, hire, purchase,
consignment or similar arrangements for sale of goods permitted hereunder
entered into by a Mission Entity in the ordinary course of its business;
 
(q) Liens of the Mission Entities that are contractual rights of set off
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Mission
Entities to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business of such Person or (iii) relating to purchase
orders and other agreements of the Mission Entities entered into with customers
of such Person in the ordinary course of its business;
 
(r) Liens of the Mission Entities arising from precautionary UCC financing
statement filings that do not secure Indebtedness;
 
(s) Liens of the Mission Entities on insurance policies and the proceeds thereof
securing any financing of the premiums with respect thereto permitted under the
terms of this Agreement;
 
(t) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property of the Mission
Entities that does not materially interfere with the ordinary conduct of the
business of such Person;
 
(u) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and (n) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof, (ii) the renewal, extension or refinancing of
the obligations secured or benefited by such Liens is permitted by Section 7.02
and is not increased, and (iii) such Liens are not extended to secure any other
obligations or Indebtedness;
 
(v) Liens on assets or property of a Non-Loan Party securing Indebtedness of
such Non-Loan Party permitted to be incurred by Section 7.02;
 
(w) Liens solely on any cash earnest money deposits made by Mission Entities in
connection with any letter of intent or purchase agreement permitted hereunder;
 
(x) Liens of the Mission Entities securing Indebtedness permitted to be incurred
under Section 7.02(b), provided that, such Liens are subordinate to the Liens
securing the Obligations on terms reasonably satisfactory to the Administrative
Agent;
 
(y) other Liens of the Borrower and its Restricted Subsidiaries securing
Indebtedness or other obligations in an aggregate amount for the Mission
Entities under this Section 7.01(y) and the Nexstar Entities under
Section 7.01(y) of the Nexstar Credit Agreement at any time outstanding not to
exceed $25,000,000;
 
(z) Liens on equipment of the Borrower or any Restricted Subsidiary and located
on the premises of any client or supplier in the ordinary course of business;
 
(aa) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement, in each case only to the extent such
encumbrances or restrictions do not secure Indebtedness; and
 
(bb) so long as the Nexstar Credit Agreement has not been terminated, the
Nexstar Entities may incur Liens permitted under the terms of Section 7.01 of
the Nexstar Credit Agreement.
 
7.02 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a) the Obligations and the Nexstar Obligations;
 
(b) (i) second lien secured Indebtedness of the Borrower, so long as (A) after
giving Pro Forma Effect to the incurrence of such Indebtedness and any related
Specified Transaction, no Default has occurred and is continuing, (B) the
Consolidated Total Secured Debt Leverage Ratio (calculated on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness and any related
Specified Transaction) is not greater than 5.50 to1.00 as of the end of the most
recent Test Period, (C) such Indebtedness has a final maturity date equal to or
later than 180 days after the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Term B-2 Loans, and (D) the terms and conditions of such Indebtedness
reflect market terms on the date of issuance; provided that such Indebtedness
shall not contain covenants (including financial maintenance covenants), taken
as a whole, that are materially tighter (or in addition to), with respect to the
borrower of such Indebtedness and its Restricted Subsidiaries, than those
contained in this Agreement and the Financial Covenants contained in the Nexstar
Credit Agreement on the date of issuance with respect to the Mission Entities
(except for covenants applicable only to the period after the Maturity Date of
the Term B-2 Loans) (provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement,
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)); and
(ii) any Permitted Refinancing thereof;
 
(c) obligations of the Borrower and its Restricted Subsidiaries (contingent or
otherwise) existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person for the purpose of
directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates;
 
(d) Guarantee Obligations of the Mission Entities in respect of Indebtedness of
any Loan Party otherwise permitted hereunder (except that an Immaterial
Subsidiary may not, by virtue of this Section 7.02(d), guarantee Indebtedness
that such Immaterial Subsidiary could not otherwise incur under this
Section 7.02); provided that, if the Indebtedness being guaranteed is
subordinated to the Obligations, such Guarantee Obligation shall be subordinated
to the Guaranties of the Obligations on terms at least as favorable to the
Lenders as those contained in the subordination of such Indebtedness;
 
(e) Indebtedness of any Mission Entity owing to any Mission Entity to the extent
constituting an Investment permitted by Section 7.03 (other than
Section 7.03(f)); provided that all such Indebtedness incurred following the
Closing Date of any Loan Party or any Restricted Subsidiary of a Loan Party owed
to any Person that is not a Loan Party shall be subject to subordination terms
reasonably satisfactory to the Administrative Agent;
 
(f) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Mission Entities financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets (provided that such
Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction, repair, replacement or improvement),
(ii) Attributable Indebtedness arising out of Permitted Sale Leasebacks, and
(iii) any Indebtedness incurred to refinance the Indebtedness set forth in the
immediately preceding clauses (i) and (ii) so long as the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, and as otherwise permitted under
Section 7.02; provided that the aggregate principal amount of Indebtedness
incurred by the Mission Entities under this Section 7.02(f) together with the
aggregate principal amount of Indebtedness incurred by the Nexstar Entities
under Section 7.02(f) of the Nexstar Credit Agreement and any refinancing
Indebtedness in respect of either thereof does not exceed the greater of
(a) $25,000,000 and (b) 2.0% of Total Assets at the time of incurrence thereof;
 
(g) (i) Indebtedness of the Mission Entities assumed in connection with any
Permitted Acquisition; provided that (A) such Indebtedness was not incurred in
contemplation of such Permitted Acquisition, (B) the only obligors with respect
to any Indebtedness incurred pursuant to this clause (g) shall be those Persons
who were obligors of such Indebtedness prior to such Permitted Acquisition (or
in the case of a purchase of assets, the purchaser of such assets), and (C) both
immediately before and immediately after giving Pro Forma Effect to any such
incurrence no Default shall have occurred and be continuing; provided that the
aggregate principal amount of Indebtedness incurred by Non-Loan Parties under
this Section 7.02(g) and Section 7.02(t), and Section 7.02(g) and
Section 7.02(t) of the Nexstar Credit Agreement, and any Permitted Refinancing
Indebtedness in respect of any thereof does not exceed $25,000,000; and (ii) any
Permitted Refinancing of Indebtedness permitted by (and subject to the proviso
of) the preceding clause (i);
 
(h) Indebtedness of the Mission Entities representing deferred compensation to
employees of the Mission Entities incurred in the ordinary course of business;
 
(i) Indebtedness of the Mission Entities to the current or former officers,
directors, partners, managers, consultants and employees, their respective
estates, spouses or former spouses of the Mission Entities to finance the
purchase or redemption of Equity Interests of the Borrower, in each case as
permitted by Section 7.09 in an aggregate amount under this Section 7.02(i) and
under Section 7.02(i) of the Nexstar Credit Agreement not to exceed $10,000,000
at any one time outstanding;
 
(j) Indebtedness incurred by the Mission Entities in a Permitted Acquisition,
any other Investment expressly permitted hereunder or any Disposition, in each
case to the extent constituting indemnification obligations or obligations in
respect of purchase price (including earn-outs) or other similar adjustments;
 
(k) Indebtedness consisting of obligations of the Mission Entities under
deferred compensation or other similar arrangements incurred by such Person in
connection with the Transaction and Permitted Acquisitions or any other
Investment expressly permitted hereunder;
 
(l) Cash Management Obligations and other Indebtedness of the Mission Entities
in respect of netting services, automatic clearinghouse arrangements, overdraft
protections and similar arrangements in each case in connection with deposit
accounts incurred in the ordinary course;
 
(m) Indebtedness of the Mission Entities consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case incurred in the ordinary course of business;
 
(n) Indebtedness incurred by the Mission Entities in respect of letters of
credit, bank guarantees, banker's acceptances, warehouse receipts or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;
 
(o) obligations of the Mission Entities in respect of performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any Restricted Subsidiary or obligations
in respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;
 
(p) Intentionally Left Blank;
 
(q) other unsecured Indebtedness of the Mission Entities, so long as immediately
before and immediately after giving Pro Forma Effect to any such incurrence no
Default shall have occurred and be continuing, provided, further, that (i) the
aggregate principal amount of such Indebtedness incurred by Restricted
Subsidiaries that are not Guarantors together with the Nexstar Restricted
Subsidiaries that are not Guarantors shall not exceed $25,000,000 in the
aggregate at any one time outstanding, (ii) such Indebtedness has a final
maturity date equal to or later than 180 days after the final maturity date of,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Term B-2 Loans, and (iii) the terms
and conditions of such Indebtedness (excluding pricing and optional prepayment
or redemption terms) reflect market terms on the date of issuance; provided that
such Indebtedness shall not contain covenants (including financial maintenance
covenants), taken as a whole, that are materially tighter (or in addition to),
with respect to the borrower of such Indebtedness and its Restricted
Subsidiaries and any guarantor, than those contained in this Agreement and the
Financial Covenants contained in the Nexstar Credit Agreement with respect to
the Mission Entities on the date of issuance (except for covenants applicable
only to the period after the Maturity Date of the Term B-2 Loans); provided that
a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees);
 
(r) Indebtedness incurred by a Non-Loan Party, and guaranties thereof by any
Non-Loan Party, in an aggregate principal amount for all such Non-Loan Parties
not to exceed the greater of (a) $8,500,000 and (b) 1.00% of the aggregate Total
Assets of all such Non-Loan Parties at the time of incurrence;
 
(s) Indebtedness existing on the Closing Date and listed on Schedule 7.02(s)
(the "Surviving Indebtedness") and any Permitted Refinancing thereof;
 
(t) (i) unsecured Indebtedness of the Mission Entities incurred to finance a
Permitted Acquisition; provided that (A) immediately before and immediately
after giving Pro Forma Effect to any such Permitted Acquisition, no Default
shall have occurred and be continuing, (B) after giving Pro Forma Effect to any
such Permitted Acquisition and the incurrence of such Indebtedness and any
related Specified Transaction, the Nexstar Borrower is in compliance with the
Consolidated First Lien Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio Financial Covenants, in each case computed on a Pro Forma Basis
as of the end of the most recent Test Period, (C) such Indebtedness has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Term B-2 Loans, (D) the terms and conditions of such
Indebtedness (excluding pricing and optional prepayment or redemption terms)
reflect market terms on the date of issuance; provided that such Indebtedness
shall not contain covenants (including financial maintenance covenants), taken
as a whole, that are materially tighter (or in addition to), with respect to the
borrower of such Indebtedness and its Restricted Subsidiaries and guarantors,
than those contained in this Agreement and the Financial Covenants contained in
the Nexstar Credit Agreement on the date of issuance with respect to the Mission
Entities (except for covenants applicable only to the period after the Maturity
Date of the Term B-2 Loans) (provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees)) and (E) the aggregate principal amount of Indebtedness that
is incurred by Non-Loan Parties pursuant to this Section 7.02(t) and
Section 7.02(g), and Section 7.02(t) and Section 7.02(g) of the Nexstar Credit
Agreement shall not exceed $25,000,000 at any one time outstanding; and (ii) any
Permitted Refinancing thereof;
 
(u) so long as immediately before and immediately after giving Pro Forma Effect
to any such incurrence no Default shall have occurred and be continuing,
(i) subject to the terms of Section 2.05 with respect to the occurrence of a
Repricing Transaction, unsecured or second Lien secured Indebtedness incurred by
the Mission Entities to the extent that 100% of the Net Cash Proceeds therefrom
are, immediately after the receipt thereof, applied solely to the prepayment of
Term Loans in accordance with Section 2.05(b)(iii); provided that (A) such
Indebtedness shall not mature earlier than the Maturity Date with respect to the
relevant tranche of Term Loans being refinanced, (B) as of the date of the
incurrence of such Indebtedness, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than that of the remaining Term Loans being
refinanced, (C) no Restricted Subsidiary is a borrower or guarantor with respect
to such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently guaranteed the
Obligations pursuant to the applicable Guaranty, (D) the other terms and
conditions of such Indebtedness (excluding pricing and optional prepayment or
redemption terms) reflect market terms on the date of issuance; (E) with respect
to the incurrence of second lien secured Indebtedness, a customary intercreditor
agreement is entered into for the benefit of the Secured Parties and providing
that such Liens securing such Indebtedness are second Liens and subordinate to
the Liens securing the Obligations for the benefit of the Secured Parties,
(F) such Indebtedness shall not contain covenants (including financial
maintenance covenants), taken as a whole, that are not materially tighter than
(or in addition to) those contained in this Agreement and the Financial
Covenants contained in the Nexstar Credit Agreement on the date of issuance
(except for covenants applicable only to the period after the Maturity Date of
the Term B-2 Loans); provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement,
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(G) the Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower, together with all relevant financial
information reasonably requested by the Administrative Agent, including
reasonably detailed calculations demonstrating compliance with clauses (A), (B),
(C) and (D), and (ii) any Permitted Refinancing thereof;
 
(v) Guarantee Obligations of the Mission Entities in connection with the
provision of credit card payment processing services for the Mission Entities;
 
(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above;
 
(x) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;
 
(y) unsecured Indebtedness consisting of promissory notes issued by the Mission
Entities to any current or former employee, director or consultant of the
Mission Entities (or permitted transferees, assigns, estates, or heirs of such
employee, director or consultant), to finance the purchase or redemption of
Equity Interests of the Borrower that is permitted by Section 7.09;
 
(z) Indebtedness in an aggregate outstanding principal amount which, when taken
together with (i) any refinancing Indebtedness in respect thereof, (ii) the
principal amount of all other Indebtedness incurred pursuant to this clause (z)
and then outstanding, (iii) all Indebtedness of the Nexstar Entities incurred
pursuant to Section 7.02(z) of the Nexstar Credit Agreement and then
outstanding, and (iv) all refinancing Indebtedness in respect of Indebtedness
described in clause (iii) preceding, (in each case, without duplication) will
not exceed $30,000,000 in the aggregate outstanding at any time;
 
(aa) Management Advances;
 
(bb) Intentionally Left Blank; and
 
(cc) so long as the Nexstar Credit Agreement has not been terminated, the
Nexstar Entities may incur Indebtedness permitted under the terms of
Section 7.02 of the Nexstar Credit Agreement.
 
For purposes of determining compliance with this Section 7.02, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (v) above, the Borrower may, in
its sole discretion, divide, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) in one or more
of the above clauses; provided that all Obligations and other Indebtedness
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this Section 7.02.
 
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.02.
 
7.03 Investments.  Make any Investments, except:
 
(a) Investments by the Mission Entities in assets that were Cash Equivalents
when such Investment was made;
 
(b) Management Advances;
 
(c) asset purchases of the Borrower and its Restricted Subsidiaries (including
purchases of inventory, supplies, materials and equipment) and the licensing,
leasing or contribution of intellectual property pursuant to joint marketing or
other arrangements with other Persons, in each case in the ordinary course of
business;
 
(d) Investments (i) by any Mission Entity in the Borrower or any Loan Party that
is a Subsidiary of the Borrower, (ii) by any Subsidiary of the Borrower in the
Borrower or any Loan Party that is a Subsidiary of the Borrower and (iii) by any
Non-Loan Party in any other Non-Loan Party that is a Subsidiary of the Borrower;
 
(e) Investments of the Borrower and its Restricted Subsidiaries consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business to the extent reasonably necessary in order to
prevent or limit loss;
 
(f) Investments of the Mission Entities consisting of Liens, Indebtedness,
fundamental changes, Dispositions, redemptions and Restricted Payments permitted
under Section 7.01, Section 7.02 (other than Section 7.02(e)), Section 7.04
(other than Section 7.04(e)), Section 7.05 (other than Sections 7.05(d)(ii), (e)
and (t)), Section 7.06 and Section 7.09 (other than Section 7.09(c)),
respectively; provided, however, that no Investments may be made solely pursuant
to this Section 7.03(f);
 
(g) Investments existing on the Closing Date and set forth on Schedule 7.03(g)
and Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the Closing Date;
provided that the amount of any Investment permitted pursuant to this
Section 7.03(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.03;
 
(h) Investments of the Mission Entities in Swap Contracts permitted under
Section 7.02(c);
 
(i) promissory notes and other non-cash consideration received by the Borrower
and its Restricted Subsidiaries in connection with Dispositions permitted by
Section 7.05 (other than Sections 7.05(d)(ii), (e) and (q));
 
(j) the purchase or other acquisition by the Borrower or a Wholly-Owned Domestic
Subsidiary of the Borrower that is a Guarantor of (A) 100% of the Equity
Interests of any Person primarily engaged in the Television Broadcasting
Business, (B) a television broadcasting station and all related necessary assets
to operate such television broadcasting station or (C) all or substantially all
of the Television Broadcasting Business assets of another Person, or any
Television Broadcasting Business or division of another Person; provided that
(1) immediately before and immediately after giving Pro Forma Effect to the
consummation of any such purchase or other acquisition, no Default shall have
occurred and be continuing, (2) after giving Pro Forma Effect to any such
purchase or other acquisition and the incurrence and repayment of any
Indebtedness in connection therewith, the Nexstar Borrower shall be in
compliance with each of the Consolidated Total Net Leverage Ratio and the
Consolidated First Lien Net Leverage Ratio Financial Covenants as of the end of
the most recent Test Period, (3) after giving effect to such acquisition, the
Borrower shall be in compliance with Sections 6.11 and 6.14, to the extent
applicable (within the time periods specified therein) and Section 7.11, (4) all
FCC Licenses acquired in connection with any such acquisition shall be acquired
by the Borrower or a domestic Wholly-Owned Restricted Subsidiary of the
Borrower, the Equity Interests of which are pledged to secure the Obligations
pursuant to Section 6.11 and (5) if the aggregate purchase price paid or
guaranteed by the Nexstar Entities and the Mission Entities for such acquisition
exceeds $35,000,000 (in one or more series of transactions), the Borrower shall
provide the Administrative Agent prior to the consummation of such acquisition
(or thereafter to the extent acceptable to the Administrative Agent) with a
certificate of a Responsible Officer of the Borrower certifying as to the
conditions specified in clauses (1) and (2) above, together with such additional
financial information as shall be reasonably requested by the Administrative
Agent; provided further that, notwithstanding clause (i)(A) preceding, the
Mission Entities may acquire non-wholly-owned Equity Interests under this
clause (j) so long as (I) such Mission Entity acquires not less than 80% of all
such Equity Interests in such target Person, (II) such Mission Entity is
complying with every other provision of this subsection (j), (III) the aggregate
consideration for all such non-wholly-owned acquisitions of Equity Interests
over the term of this Agreement under this clause (j) when added together with
the aggregate consideration for all such non-wholly-owned acquisitions of Equity
Interests by the Nexstar Entities under clause (j) of Section 7.03 of the
Nexstar Credit Agreement does not exceed $50,000,000 and (IV) such acquired
Person executes the appropriate Guaranties to Guarantee the Obligations and the
Nexstar Obligations, and pledges its assets and properties to secure the
Obligations and Nexstar Obligations, in each case as if such Person was a
Wholly-Owned Restricted Subsidiary;
 
(k) the Transaction;
 
(l) Investments of the Borrower and its Restricted Subsidiaries in the ordinary
course of business consisting of endorsements for collection or deposit and
customary trade arrangements with customers consistent with past practices;
 
(m) Investments of the Borrower and its Restricted Subsidiaries (including debt
obligations and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon foreclosure in connection with any secured
Investment or other transfer of title with respect to any secured Investment or
in satisfaction of judgments or pursuant to any plan of reorganization;
 
(n) Investments by the Mission Entities valued at cost at the time each such
Investment is made and including all related commitments for future Investments,
in an amount not exceeding the Available Amount; provided that (i) at the time
of any such Investment, no Default shall have occurred and be continuing or
would result therefrom and (ii) with respect to any such Investment in an amount
in excess of $15,000,000 (in one or more series of transactions related to any
such Investment), the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower, together with all relevant
financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount;
 
(o) advances by the Mission Entities of payroll payments to employees in the
ordinary course of its business;
 
(p) so long as immediately before and immediately after giving Pro Forma Effect
to any such transaction, no Default shall have occurred and be continuing,
Investments held by a Restricted Subsidiary acquired after the Closing Date or
of a corporation merged into the Borrower, or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
 
(q) Guarantee Obligations of the Mission Entities in respect of leases of the
Loan Parties (other than Capitalized Leases) or of other obligations of the Loan
Parties that do not constitute Indebtedness;
 
(r) Intentionally Left Blank;
 
(s) Guarantee Obligations of the Mission Entities in connection with the
provision of credit card payment processing services in the ordinary course of
business;
 
(t) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business;
 
(u) Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisition, in each case
only to the extent the underlying transaction is permitted by this Section;
 
(v) Investments of the Borrower and its Restricted Subsidiaries to the extent
acquired in connection with Permitted Asset Swaps under Section 7.05(m);
 
(w) so long as immediately before and immediately after giving Pro Forma Effect
to any such Investment and the transactions related thereto, no Default shall
have occurred and be continuing, Investments by the Mission Entities which, when
added together with all other Investments made under this clause (w) and all
Investments made by the Nexstar Entities under Section 7.03(w) of the Nexstar
Credit Agreement, do not exceed $20,000,000;
 
(x) so long as (i) Sharing Arrangements between the Nexstar Entities and the
Borrower or one or more Restricted Subsidiaries of the Borrower, covering all of
the Stations with respect to such acquisitions, are in full force and effect,
(ii) the Nexstar Credit Agreement has not been terminated, (iii) all Collateral
and Nexstar Collateral secures both the Obligations and the Nexstar Obligations,
and (iv) such acquisitions are permitted under applicable Law, including the
Communications Laws, acquisitions by the Borrower and its Restricted
Subsidiaries of any assets of any Nexstar Entity;
 
(y) so long as the Nexstar Credit Agreement has not been terminated, the Nexstar
Entities may make Investments permitted by Section 7.03 of the Nexstar Credit
Agreement;
 
(z) the Little Rock Acquisition in all material respects in accordance with the
terms of the Mission Acquisition Agreement without giving effect to any
modifications, amendments, consents or waivers by the Borrower thereto that are
material and adverse to the Lenders (as reasonably determined by the
Administrative Agent) without the written prior consent of the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned);
and
 
(aa) any Sharing Arrangement with a Nexstar Entity.
 
For purposes of determining compliance with this Section 7.03, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described in clauses (a) through (v) above, the Borrower may, in its
sole discretion, divide, classify and, except with respect to any Investment
made under Section 7.03(n), reclassify such Investment (or any portion thereof)
in one or more of the above clauses.
 
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Investment for purposes of this Section 7.03.
 
7.04 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
 
(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any Restricted Subsidiary that
is a Loan Party is merging with another Restricted Subsidiary, such Loan Party
that is a Subsidiary of the Borrower shall be the continuing or surviving
Person;
 
(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party, and (ii) any Subsidiary of the Borrower may liquidate or dissolve and,
any Restricted Subsidiary may change its legal form, in each case, only to the
extent permitted by the Indenture Documentation and only so long as (A) the Lien
on or security interest in any Collateral held by it under the Loan Documents
shall remain in effect to the same extent as immediately prior to such change,
and (B) with respect to any change in legal form, the Guarantee of the
Obligations by such Restricted Subsidiary shall remain in effect to the same
extent as immediately prior to such change;
 
(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party that is a Subsidiary of the
Borrower or (ii) to the extent constituting an Investment, such Investment must
be a permitted Investment in or Indebtedness of a Restricted Subsidiary which is
not a Loan Party in accordance with Section 7.03 (other than Section 7.02 and
Section 7.03(f)), respectively;
 
(d) the Borrower may merge with any other Person; provided that the Borrower
shall be the continuing or surviving corporation;
 
(e) any Restricted Subsidiary may merge with any other Person in order to effect
an Investment permitted pursuant to Section 7.03 (other than Section 7.03(f));
provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of its Restricted Subsidiaries, shall have
complied with the requirements of Section 6.11;
 
(f) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)), may be effected;
 
(g) Intentionally Left Blank; and
 
(h) so long as the Nexstar Credit Agreement has not been terminated, the Nexstar
Entities may enter into transactions permitted under the terms of Section 7.04
of the Nexstar Credit Agreement.
 
7.05 Dispositions.  Make any Disposition, except:
 
(a) Dispositions by the Mission Entities of (i) obsolete, worn out or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business, (ii) property no longer used or useful in the conduct of the business
of the Mission Entities and (iii) motor vehicles in the ordinary course of
business;
 
(b) Dispositions by (i) the Borrower and its Subsidiaries of inventory in the
ordinary course of business and (ii) the Mission Entities or immaterial assets
in the ordinary course of business;
 
(c) Dispositions by the Mission Entities of equipment or real property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property that is promptly purchased or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property (which replacement property is actually promptly
purchased);
 
(d) Dispositions by the Mission Entities of property to the Borrower or a
Restricted Subsidiary; provided that if the transferor of such property is a
Mission Entity (i) the transferee thereof must be a Loan Party that is a
Subsidiary of the Borrower or (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 7.03 (other than
Section 7.03(f));
 
(e) Dispositions permitted by Section 7.03 (other than Section 7.03(f)),
Section 7.04 (other than Section 7.04(f)) and Section 7.09 and Liens permitted
by Section 7.01 (other than Section 7.01(l));
 
(f) Dispositions by the Mission Entities in the ordinary course of business of
Cash Equivalents;
 
(g) leases, subleases, licenses or sublicenses of the Mission Entities, in each
case in the ordinary course of business and which do not materially interfere
with the business of the Mission Entities, taken as a whole;
 
(h) transfers of property of the Mission Entities subject to Casualty Events
upon receipt of the Net Cash Proceeds of such Casualty Event;
 
(i) Dispositions of Investments in joint ventures by the Mission Entities to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements;
 
(j) Dispositions by the Mission Entities of accounts receivable in the ordinary
course of business in connection with the collection or compromise thereof;
 
(k) the unwinding of any Swap Contract of the Mission Entities pursuant to its
terms;
 
(l) so long as immediately before and immediately after giving Pro Forma Effect
to any such transaction no Default shall have occurred and be continuing,
Permitted Sale Leasebacks;
 
(m) Dispositions by the Borrower and its Restricted Subsidiaries of a
broadcasting asset or 100% of the Equity Interests of a Restricted Subsidiary
owning a broadcasting asset provided that such Disposition is made together with
a concurrent sale and purchase of, or exchange for, a broadcasting asset (or
100% of the Equity Interests of a Restricted Subsidiary owning a broadcasting
asset) of another Person (an "Asset Swap"), in each case so long as
(i) immediately before and immediately after giving Pro Forma Effect to any such
Disposition, no Default shall have occurred and be continuing, (ii) the EBITDA
Percentage attributable to such assets Disposed of in connection with such Asset
Swap together with the EBITDA Percentage attributable to all other such assets
Disposed of by the Nexstar Entities and the Mission Entities in connection with
Asset Swaps and Nexstar Asset Swaps consummated during the immediately preceding
12-month period, shall not exceed 25%, (iii) the EBITDA Percentage attributable
to such assets Disposed of in connection with such Asset Swap together with the
EBITDA Percentage attributable to all other assets disposed of by the Nexstar
Entities and the Mission Entities in connection with Asset Swaps and Nexstar
Asset Swaps consummated during the term of this Agreement shall not exceed 50%,
(iv) all FCC Licenses acquired in connection with any such Asset Swap will be
acquired by the Borrower or a domestic Wholly-Owned Restricted Subsidiary of the
Borrower which is a Guarantor and the Equity Interests of which are pledged to
secure the Obligations pursuant to Section 6.11, (v) after giving effect to such
Asset Swap, the Borrower shall be in compliance with Sections 6.11 and 6.14
(within the time period specified therein) to the extent applicable, and
Section 7.11, and (vi) if the asset value of such Asset Swap exceeds
$35,000,000, the Borrower shall provide the Administrative Agent prior to the
consummation of such Asset Swap (or thereafter to the extent acceptable to the
Administrative Agent) with a certificate of a Responsible Officer of the
Borrower certifying as to the requirements of clause (i), (ii) and (iii) above,
together with such additional financial information as shall be reasonably
requested by the Administrative Agent;
 
(n) Dispositions by the Mission Entities not otherwise permitted pursuant to
this Section 7.05; provided that (i) immediately before and immediately after
giving Pro Forma Effect to any such Disposition, no Default shall have occurred
and be continuing, (ii) such Disposition shall be for fair market value as
reasonably determined by the Borrower or the applicable Restricted Subsidiary in
good faith based on sales of similar assets, if available, (iii) the Borrower or
the applicable Mission Entity complies with the applicable provisions of
Section 2.05, (iv) the EBITDA Percentage attributable to such assets to be
Disposed of together with the EBITDA Percentage attributable to all other such
assets sold or exchanged by the Nexstar Entities and the Mission Entities during
the immediately preceding 12-month period shall not exceed 10%, (v) the EBITDA
Percentage attributable to all assets sold or exchanged by the Nexstar Entities
and the Mission Entities during the term of this Agreement shall not exceed 25%;
and (vi) with respect to any Disposition pursuant to this clause (n) for a
purchase price in excess of $5,000,000, the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents; provided, however, that for the purposes of this clause (vi),
(A) any liabilities (as shown on the most recent balance sheet of the Borrower
provided hereunder or in the footnotes thereto) of the Mission Entities, other
than liabilities that are by their terms subordinated in right of payment to the
Obligations under the Loan Documents, that are assumed by the transferee with
respect to the applicable Disposition and for which the Mission Entities shall
have been validly released by all applicable creditors in writing, shall be
deemed to be cash, (B) any securities received by the Mission Entities from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
shall be deemed to be cash and (C) any Designated Non-Cash Consideration
received by the Mission Entities in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (n) and pursuant to
Section 7.05(n) of the Nexstar Credit Agreement that is at the time outstanding,
not in excess of $10,000,000 at the time of the receipt of such Designated
Non-Cash Consideration, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;
 
(o) the sale by the Borrower of the real property that formerly housed the
operations of the KODE station, the ABC affiliate in Joplin, Missouri;
 
(p) the abandonment or other Disposition of intellectual property by the Mission
Entities in the ordinary course of business or which are reasonably determined
by the Borrower, in good faith, to be no longer material to its business;
 
(q) any forgiveness, writeoff or writedown of any intercompany obligations;
provided that any forgiveness of obligations owing by a Non-Loan Party shall not
result in additional ability to make Investments in Non-Loan Parties in the
amount of such forgiven obligations;
 
(r) any disposition of Equity Interests in an Unrestricted Subsidiary;
 
(s) any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;
 
(t) condemnation or any similar action by a Governmental Authority with respect
to any property or other assets, or foreclosure in connection with any Lien
permitted to exist under Section 7.01; and
 
(u) so long as the Nexstar Credit Agreement has not been terminated, the Nexstar
Entities may make Dispositions permitted under the terms of Section 7.05 of the
Nexstar Credit Agreement;
 
(v) with respect to any Station, the Mission Entity owning such Station may
(subject to the FCC's rules and regulations) enter into one or more Sharing
Arrangements with a Nexstar Entity, provided that (i) such Sharing Arrangements
shall specifically permit the assignment to, and first priority Liens and
security interests for the benefit of the Secured Parties to secure the
Obligations, and (ii) not less than five Business Days prior to the entering
into of such agreement, the Borrower shall have delivered to the Administrative
Agent a certificate of the Borrower executed on its behalf by a Responsible
Officer of the Borrower, which certificate shall contain (A) a summary of the
terms of such agreement comparing it to the agreement (if any) that such
agreement is replacing, (B) such other information reasonably requested by the
Administrative Agent and (C) a certification that no Default exists and is
continuing before and after giving effect to such agreement;
 
To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Guarantor, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is expressly permitted by this Agreement,
the Administrative Agent or the Collateral Agent, as applicable, shall be
authorized to take and shall take any actions deemed appropriate in order to
effect the foregoing.
 
7.06 Prepayments, Etc. of Indebtedness; Amendments.
 
(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (i) Indebtedness incurred pursuant
to Sections 7.02(b), (q), (t) or (u) or (ii) the Senior 6⅞% Notes due 2020 or
any Subordinated Debt (it being understood that payments of regularly scheduled
interest and mandatory prepayments under Indebtedness incurred pursuant to
Sections 7.02(b), (q), (t) or (u), such Senior 6⅞% Notes due 2020 or such
Subordinated Debt Documents shall be permitted), except for
 
(i) the refinancing thereof with the Net Cash Proceeds of any Indebtedness (to
the extent such Indebtedness constitutes a Permitted Refinancing);
 
(ii) Intentionally Left Blank; and
 
(iii) prepayments, redemptions, purchases, defeasances and other payments
thereof prior to their scheduled maturity in an aggregate amount not to exceed
the Available Amount; provided that (A) at the time of any such payment, no
Event of Default shall have occurred and be continuing or would result therefrom
and (B) in the case of any such payment in an amount in excess of $15,000,000,
the Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower, together with all relevant financial
information reasonably requested by the Administrative Agent, demonstrating the
calculation of the Available Amount;
 
(b) amend, modify or change any term or condition of
 
(i) any Subordinated Debt Documents or any Indenture Documentation (except in
connection with a Permitted Refinancing) in any manner resulting in terms which,
if any such terms existed on the date of issuance, the terms of this Agreement
would not have permitted the issuance of such Subordinated Debt or such public
debt hereunder, as applicable, or
 
(ii) the Senior 6⅞% Notes due 2020 Indenture Documentation in any manner
resulting in terms which would not be permitted in a Permitted Refinancing of
such Indebtedness; and
 
(c) so long as the Nexstar Credit Agreement has not been terminated, the Nexstar
Entities may make prepayments permitted under the terms of Section 7.06 of the
Nexstar Credit Agreement.
 
7.07 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.08 Transactions with Affiliates.  Enter into or conduct any transaction or any
series of transactions, directly or indirectly, of any kind (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Nexstar Entity or Mission Entity, whether or
not in the ordinary course of business (an "Affiliate Transaction"), involving
aggregate value in excess of $5,000,000 unless:
 
(1)           the terms of such Affiliate Transaction taken as a whole are not
materially less favorable to such Mission Entity, as the case may be, than those
that could be obtained in a comparable transaction at the time of such
transaction or the execution of the agreement providing for such transaction in
arm's length dealings with a Person who is not such an Affiliate; and
 
(2)           in the event such Affiliate Transaction involves an aggregate
value in excess of $10,000,000, the terms of such transaction have been approved
by a majority of the members of the Board of Directors.
 
Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in clause (2) of this paragraph if such Affiliate Transaction is approved
by a majority of the Disinterested Directors, if any.
 
The provisions of the preceding paragraph will not apply to:
 
(a) any transaction between or among the Borrower and any Restricted Subsidiary
(or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries;
 
(b) transactions on terms not less favorable to a Mission Entity as would be
obtainable by such Mission Entity at the time in a comparable arm's-length
transaction with a Person other than an Affiliate;
 
(c) the Transaction and the payment of fees and expenses related to the
Transaction;
 
(d) Intentionally Left Blank;
 
(e) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Mission Entities, but
only to the extent specifically permitted under this Article VII;
 
(f) loans, Investments and other transactions by and among the Mission Entities,
and joint ventures, but only to the extent specifically permitted under this
Article VII;
 
(g) employment and severance arrangements between the Mission Entities and their
respective officers and employees, in each case in the ordinary course of
business as determined in good faith by the board of directors or senior
management of the relevant Person and transactions pursuant to stock option
plans and employee benefit plans and arrangements;
 
(h) payments by the Mission Entities pursuant to the tax sharing agreements
among the Mission Entities disclosed on Schedule 7.08 and in each case on
customary terms to the extent attributable to the ownership or operation of the
Mission Entities;
 
(i) the payment by the Mission Entities of compensation, customary fees and
reasonable out-of-pocket costs to, and indemnities (including under customary
insurance policies) and employee benefit and pension expenses provided on behalf
of, directors, officers, employees and consultants of the Mission Entities in
the ordinary course of business to the extent attributable to the ownership or
operation of the Mission Entities;
 
(j) transactions of the Mission Entities pursuant to permitted agreements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;
 
(k) Restricted Payments by the Mission Entities to the extent permitted under
Section 7.09;
 
(l) any purchases by the Borrower's Affiliates of Indebtedness or Disqualified
Equity Interests of the Mission Entities the majority of which Indebtedness or
Disqualified Equity Interest is purchased by Persons who are not Affiliates of
any Nexstar Entity or Mission Entity; provided that such purchases by the
Borrower's Affiliates are permitted under the terms of this Agreement and are on
the same terms as such purchases by such Persons who are not Affiliates of any
Nexstar Entity or any Mission Entity;
 
(m) so long as (i) Sharing Arrangements between the Mission Entities and the
Nexstar Borrower or one or more Restricted Subsidiaries of the Nexstar Borrower,
covering all of the Stations, are in full force and effect, (ii) the Nexstar
Credit Agreement has not been terminated, (iii) all Collateral and Nexstar
Collateral secures both the Obligations and the Nexstar Obligations, and
(iv) such acquisitions are permitted under applicable Law, including the
Communications Laws, transactions among the Nexstar Entities and the Mission
Entities;
 
(n) Management Advances; and
 
(o) so long as the Nexstar Credit Agreement has not been terminated, the Nexstar
Entities may enter into transactions permitted under the terms of Section 7.08
of the Nexstar Credit Agreement.
 
7.09 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except that:
 
(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly-Owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);
 
(b) Intentionally Left Blank;
 
(c) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.03 (other than Section 7.03(f)) or
Section 7.04 respectively; provided, however, that no such Restricted Payment
may be made solely pursuant to the terms of this Section 7.09(c);
 
(d) payment made directly in connection with, or to effectuate, the
Transactions, and the fees and expenses related thereto;
 
(e) the Mission Entities may, in good faith, pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
the Borrower held by any future, present or former employee, director, officer
or consultant (or any Affiliates, spouses, former spouses, other immediate
family members, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) pursuant to any employee, management or
director equity plan, employee, management or director stock option plan or any
other employee, management or director benefit plan or any agreement (including
any stock subscription or shareholder agreement) with any employee, director,
officer or consultant of a Mission Entity; provided that such payments under
this Section 7.09(e) together with payments made under Section 7.09(e) of the
Nexstar Credit Agreement do not exceed $5,000,000 in the aggregate in any fiscal
year; provided that any unused portion of the preceding basket for any calendar
year may be carried forward to succeeding calendar years, so long as the
aggregate amount of all Restricted Payments made pursuant to this
Section 7.09(e) and Section 7.09(e) of the Nexstar Credit Agreement in any
calendar year (after giving effect to such carry forward) shall not exceed
$10,000,000;
 
(f) netting of shares under stock option plans of the Borrower to settle option
price payments owed to employees and officers of the Mission Entities with
respect thereto, and netting of shares to settle such employees' and officers'
federal, state and income tax liabilities (if any) related to restricted stock
units and similar stock based awards thereunder;
 
(g) the Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if on the
date of declaration such payment complied with, and was permitted to be made by,
another provision of this Section 7.09;
 
(h) the Mission Entities may (i) pay cash in lieu of fractional Equity Interests
in connection with any dividend, split or combination thereof or in connection
with any Permitted Acquisition and (ii) honor any conversion request by a holder
of convertible Indebtedness and make cash payments in lieu of fractional shares
in connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms so long as such convertible
Indebtedness was permitted to be issued under Section 7.02;
 
(i) Intentionally Left Blank;
 
(j) so long as immediately before and immediately after giving Pro Forma Effect
to any such Restricted Payment no Default shall have occurred and be continuing,
the Borrower and the Restricted Subsidiaries may make additional Restricted
Payments in an amount in the aggregate not to exceed the Available Amount;
provided that in the case of any such Restricted Payment in an amount in excess
of $15,000,000, the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower, together with all relevant
financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount;
 
(k) the declaration and payment of dividends on Disqualified Equity Interests or
preferred equity that was issued and incurred in accordance with the terms of
Section 7.02;
 
(l) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of preferred stock of a Mission Entity made by exchange for or out of
the proceeds of the substantially concurrent sale of preferred stock of such
Mission Entity, that, in each case, is permitted to be issued and incurred
pursuant to Section 7.02; and
 
(m) so long as the Nexstar Credit Agreement has not been terminated, the Nexstar
Entities may make Restricted Payments permitted under the terms of Section 7.09
of the Nexstar Credit Agreement.
 
7.10 Intentionally Left Blank.
 
7.11 Change in Nature of Business.  Engage in any material line of business
fundamentally and substantially different from the character of the Television
Broadcasting Business of the Mission Entities taken as a whole.
 
7.12 Burdensome Agreements.  Enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of (a) any Restricted
Subsidiary or Nexstar Entity to make Restricted Payments to any Restricted
Subsidiary, (b) any Mission Entity to Guarantee the Indebtedness of the Borrower
hereunder and under the Loan Documents, and the Nexstar Borrower under the
Nexstar Credit Agreement and the Nexstar Loan Documents or make loans or
advances to the Borrower or any of its Restricted Subsidiaries that is a Loan
Party, (c) any Nexstar Entity to Guarantee the Indebtedness hereunder and under
the Loan Documents and of the Nexstar Borrower under the Nexstar Credit
Agreement and the Nexstar Loan Documents or make loans or advances to any
Nexstar Entity that is a Loan Party, (d) any Restricted Subsidiary or Mission
Entity to transfer any of its property to the Borrower or any of its Restricted
Subsidiaries that is a Loan Party, (e) any Nexstar Restricted Subsidiary or
Nexstar Entity to transfer any of its property to any Nexstar Entity that is a
Loan Party, (f) any Mission Entity or any Nexstar Entity to pledge its property
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (g) any Loan Party or Subsidiary of a Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, for
the benefit of the Secured Parties with respect to the Obligations under the
Loan Documents, or any renewals, refinancings, exchanges, refundings or
extension thereof, except in respect of any of the matters referred to in
clauses (a) through (e) above:
 
(i) restrictions and conditions imposed under any Loan Document, and the Senior
6⅞% Notes due 2020 Indenture Documentation;
 
(ii) restrictions and conditions existing on the Closing Date or to any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;
 
(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;
 
(iv) customary provisions in leases, licenses and other contracts restricting
the assignment thereof;
 
(v) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;
 
(vi) restrictions or conditions set forth in any agreement in effect at any time
any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any other Restricted
Subsidiary;
 
(vii) restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.02 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance (as
determined by the Borrower in good faith) or, in the case of Indebtedness of any
Non-Loan Party, are imposed solely on such Non-Loan Party and its Subsidiaries
and are market terms at the time of issuance (as determined by the Borrower in
good faith); provided that any such restrictions or conditions permit compliance
with the Collateral and Guarantee Requirement and Section 6.11 and Section 6.14;
 
(viii) encumbrances and restrictions under the Organization Documents of JV
Entities;
 
(ix) any encumbrance or restriction: (A) that restricts in a customary manner
the subletting, assignment or transfer of any property or asset that is subject
to a lease, license or similar contract or agreement, or the assignment or
transfer of any lease, license or other contract or agreement; or (B) pursuant
to customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of the Borrower or any Restricted
Subsidiary;
 
(x) any encumbrance or restriction pursuant to Swap Contracts; provided that any
such restrictions or conditions permit compliance with the Collateral and
Guarantee Requirement and Section 6.11 and Section 6.14;
 
(xi) encumbrances or restriction arising or existing by reason applicable Law or
any applicable rule, regulation or order, or required by any regulatory
authority; and
 
(xii) so long as the Nexstar Credit Agreement has not been terminated, the
Nexstar Entities may enter into such transactions permitted under the terms of
Section 7.12 of the Nexstar Credit Agreement.
 
7.13 Amendments and Other Documents.
 
(a) The Borrower shall not, and shall not permit any Nexstar Entity or Mission
Entity, or any Affiliate to, (i) modify, change, consent to, waive any provision
with respect to, or otherwise not comply with or effectuate any change to, any
Sharing Arrangement with a Shared Services Party, except (1) any immaterial
clarifying amendment correcting an error, and (2) any amendment requested or
required by a Governmental Authority and so long as, in each case, no consent
fee is payable in connection therewith, (ii) allow any Sharing Arrangement with
a Shared Services Party to lapse, expire or terminate, or otherwise not be in
full force and effect against any party thereto, except to the extent any
television station owned by a Shared Services Party is sold in accordance with
the terms hereof and the other Loan Documents and of the Nexstar Credit
Agreement and the other Nexstar Loan Documents, or (iii) permit, allow or suffer
to exist any Sharing Arrangement with a Shared Services Party not being subject
to a Lien and security interest on behalf of the Secured Parties to secure the
Obligations.
 
(b) The Borrower shall not, and shall not permit any Nexstar Entity or Mission
Entity, or any Affiliate to, (i) modify, change, consent to, waive any provision
with respect to, or otherwise not comply with or effectuate any change to, any
written agreement between or among the Borrower and the Nexstar Borrower, or any
Nexstar Entity and any Mission Entity, including, without limitation, the
Nexstar/Mission Agreements, except (1) any immaterial clarifying amendment
correcting an error and (2) any amendment requested or required by a
Governmental Authority and so long as, in each case, no consent fee is payable
in connection therewith, (ii) allow any Nexstar/Mission Agreement to lapse,
expire or terminate, or otherwise not be in full force and effect against any
party thereto, except to the extent any television station owned by the Nexstar
Borrower is sold in accordance with the terms hereof and of the Nexstar Credit
Agreement and the other Nexstar Loan Documents, (iii) permit, allow or suffer to
exist any Nexstar/Mission Agreement then in effect not being subject to a Lien
and security interest on behalf of the Secured Parties to secure the Obligations
or (iv) enter into any other agreement or other transaction between any Nexstar
Entity and any Mission Entity except to the extent such agreement or transaction
is in the ordinary course of business and is in each case on terms not less
favorable to the Nexstar Entities and the Mission Entities than are obtainable
in an arm's length third party transaction, except, in each case, the
Nexstar/Mission Agreements set forth on Schedule 1.01(a).
 
(c) The Borrower shall not, and shall not permit any Nexstar Entity or Mission
Entity, or any Affiliate to, modify, change, consent to, waive any provision
with respect to, or otherwise not comply or effectuate any change to, any loan
document entered into by any Nexstar Entity or Mission Entity that (i) increases
the maximum principal amount of the obligations, the stated rate of interest or
the amount of any fees or any other amounts (including expenses) due thereunder
(including, without limitation, any change in the method for determining the
stated rate of interest or the amount of any fees due thereunder), (ii) changes
to an earlier date any date upon which payments of principal, interest, fees,
expenses or any other amounts are due thereunder, (iii) adds, removes or changes
any default or covenant which would have the effect of making the defaults or
covenants therein more restrictive, when taken as whole, on any Nexstar Entity
or Mission Entity, (iv) changes or amends any other term or provision if such
change or amendment would result in a Default or an Event of Default hereunder
or (v) would otherwise be material and adverse to the rights and interests of
the Administrative Agent and the Lenders, in each case, without the prior
written consent of the Administrative Agent.
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following events referred to in any of
clauses (a) through (r) shall constitute an "Event of Default":
 
(a) Non-Payment.  Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five Business
Days after the same becomes due, any interest on any Loan, or any fee due
hereunder, or any Loan Party fails to or deposit any funds as Cash Collateral in
respect of any amount payable hereunder or with respect to any other Loan
Document; or
 
(b) Specific Covenants.  (i) The Borrower or any other Nexstar Entity or Mission
Entity fails to perform or observe any term, covenant or agreement contained in
any of Sections 2.18, 6.03(a), 6.04(a), 6.12 or Article VII, Sections 2.18,
6.03(a), 6.04(a) (solely with respect to the Borrower), 6.12 or Article VII of
the Nexstar Credit Agreement, or (ii) any Nexstar Entity fails to perform or
observe any term, covenant or agreement contained in Article VI deemed
applicable to each such Nexstar Entity in each case as if such Nexstar Entity is
"the Borrower" under each such provision; or
 
(c) Other Defaults.  The Borrower or any other Mission Entity or Nexstar Entity
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document or any Nexstar Loan
Document on its part to be performed or observed and such failure continues for
30 days after receipt by the Borrower of written notice thereof by the
Administrative Agent or the Majority Lenders; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Mission Entity or Nexstar Entity herein, in any other Loan Document, any
Nexstar Loan Document or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or
 
(e) Cross-Default.  Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, after giving effect to any grace period,
with the giving of notice if required, all such Indebtedness to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem all such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided, further, that such failure is unremedied and is not
waived by the holders of such Indebtedness; or
 
(f) Insolvency Proceedings, Etc.  Any Loan Party or any Restricted Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property, or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days, or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of the Nexstar Entities and the Mission
Entities, taken as a whole, and is not released, vacated or fully bonded within
60 days after its issue or levy; or
 
(h) Judgments.  There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of
60 consecutive days; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (ii) any Loan
Party, any Restricted Subsidiary thereof, or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; or
 
(j) Invalidity of Loan Documents.  Any material provision of this Agreement, or
any Security Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder (including as a
result of a transaction permitted by Section 7.04 or 7.05) or solely as a result
of acts or omissions by the Administrative Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect, or any Security Document shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien on
the Collateral purported to be covered thereby (to the extent required hereby or
thereby), or any Loan Party or any Subsidiary thereof contests in writing in any
manner the validity or enforceability of any material provision of any Loan
Document, or any Loan Party or any Restricted Subsidiary thereof denies in
writing that it has any or further liability or obligation under any provision
of any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke, terminate (other than in connection with payment in full) or
rescind any provision of any Loan Document; or
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) Subordination.  (i) The subordination provisions of the Subordinated Debt
Documents (the "Subordination Provisions") shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the Subordinated Debt, (ii) the Borrower or
any other Loan Party or any Restricted Subsidiary of a Loan Party shall,
directly or indirectly, disavow or contest in any manner the effectiveness,
validity or enforceability of any of the Subordination Provisions, (iii) the
Lien subordination provisions of any second lien Indebtedness included in the
Indenture Documentation (the "Lien Subordination Provisions") shall, in whole or
in part, terminate, cease to be effective or cease to be legally valid, binding
and enforceable against any holder of any such second lien Indebtedness, or
(iv) the Borrower or any other Loan Party or Restricted Subsidiary of a Loan
Party shall, directly or indirectly, disavow or contest in any manner the
effectiveness, validity or enforceability of any of the Lien Subordination
Provisions; or
 
(m) Material Cessation of Broadcasting.  The over-the-air broadcast operations
at any Station or any Nexstar Station shall be interrupted at any time for more
than 48 hours, whether or not consecutive, during any period of 14 consecutive
days, and such interruption could reasonably be expected to have a Material
Adverse Effect; or
 
(n) Sharing Arrangements.  Any Sharing Arrangement between a Mission Entity
and  a Shared Services Party, shall (i) be revoked, cancelled, terminated or
expired by its terms and not renewed or any default has occurred under any such
Sharing Arrangement, in each case which would have a Material Adverse Effect or
(ii) be amended at the request of any Governmental Authority, which amendment
would have a Material Adverse Effect, or (iii) cause any Nexstar Entity or
Mission Entity not to comply with the multiple ownership rules of the
Communications Laws, which non-compliance would have a Material Adverse Effect;
or
 
(o) Termination of Material Licenses.  Any (i) material Licenses (including
Broadcast Licenses) issued by the FCC shall be revoked or cancelled or expired
by its terms and not be renewed, or shall be modified, in each case in a matter
which would have a Material Adverse Effect, (ii) any administrative law judge or
other representative of the FCC shall have issued an initial decision in any
renewal or revocation proceeding to the effect that any material License should
be revoked or not be renewed, or (iii) any other proceeding shall have been
instituted by the FCC or shall have been commenced before any court, the FCC or
any other regulatory body that could reasonably be expected to result in
(A) cancellation, termination, rescission, revocation, suspension, material
impairment or denial of renewal of a material License, (B) a modification of a
material License in a material adverse respect or a renewal thereof on terms
that materially and adversely affect the economic or commercial value or
usefulness thereof or (C) a forfeiture (within the meaning of 47 C.F.R. § 1.80
of the FCC regulations) or other materially adverse effect on or with respect to
any License that would reasonably be expected to have a Material Adverse Effect;
or
 
(p) Termination of Nexstar Loan Documents or Repayment in Full; Nexstar
Default.  (i) Any one or more of the following shall occur: the Nexstar Credit
Agreement is terminated, or the Nexstar Loans are repaid in full, or for any
reason any Nexstar Loan Document ceases to be in full force and effect, or cease
to be binding on the Nexstar Borrower (or the Nexstar Borrower shall allege or
claim any of the foregoing); or (ii) there shall occur an Event of Default under
the Nexstar Credit Agreement; or
 
(q) Intentionally Omitted.
 
(r) Breach of Statement.  Any statement, certification, representation,
warranty, or statement of fact on Exhibit J is incorrect or misleading in any
material respect on the Closing Date, or on any date of any Credit Extension.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
 
(c) exercise on behalf of itself, the Lenders all rights and remedies available
to it, the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
 
8.03 Exclusion of Immaterial Subsidiaries.  Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless (a) the Consolidated EBITDA of such Subsidiary together with
the Consolidated EBITDA of all other Subsidiaries affected by such event or
circumstance referred to in such clause (in each case determined using the
definition of "Consolidated EBITDA" and the other defined terms used therein as
if references to the Borrower and the Restricted Subsidiaries therein were to
such Subsidiary and its Subsidiaries), shall exceed 5% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries or (b) the total assets
of such Subsidiary together with the total assets of all other Subsidiaries
affected by such event or circumstance referred to in such clause (in each case
determined using the definition of "Total Assets" and the other defined terms
used therein as if references to the total assets of the Nexstar Entities and
the Mission Entities on a consolidated basis therein were to such Subsidiary and
its Subsidiaries), shall exceed 5% of the Total Assets of the Nexstar Entities
and the Mission Entities (taken as a whole).
 
8.04 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), including in any bankruptcy or insolvency proceeding, any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.16, be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest) on the
Loans and other Obligations arising under the Loan Documents, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Cash Management Obligations and Obligations then owing
under Secured Hedge Agreements, ratably among the Secured Parties, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them;
 
Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
 
Last, the balance, if any, after all of the Obligations (other than contingent
indemnity obligations) have been paid in full, to the Borrower or as otherwise
required by Law.
 
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section 8.04.
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.  (a) Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  Except for
the consent rights of the Borrower pursuant to Section 9.06, the provisions of
this Article are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any other Loan Party or any Restricted
Subsidiary shall have rights as a third party beneficiary of any of such
provisions.  Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Administrative Agent shall have no
duties or responsibilities, except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term "agent" herein or in any other Loan Documents (or
any other similar term) with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
(b) Intentionally Left Blank.
 
(c) The Administrative Agent shall also act as the "collateral agent" under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties or any Restricted Subsidiary to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
"collateral agent" and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the "collateral
agent" under the Loan Documents) as if set forth in full herein with respect
thereto.
 
9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable to any Lender or any Affiliate of
any Lender for any action taken or not taken by it (i) with the consent or at
the request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04 Reliance by Agents.  Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in good faith in accordance with the advice of
any such counsel, accountants or experts.
 
9.05 Delegation of Duties.  Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent.  Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.  Each Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.
 
9.06 Resignation of Administrative Agent and Collateral Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Majority Lenders shall have the right, with the consent of the Borrower
(except during the existence of an Event of Default under Sections 8.01(f)
or (g)), which consent shall not be unreasonably withheld or delayed, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Majority Lenders) (the "Resignation Effective Date"), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders (without the consent of any Lender), appoint a successor Administrative
Agent meeting the qualifications set forth above, subject so long as there
exists no Event of Default under Sections 8.01(f) or (g), to the consent of the
Borrower, which consent shall not be unreasonably withheld or delayed.  Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.
 
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor, which appointment of a successor agent shall
require the consent of the Borrower (except during the existence of an Event of
Default under Sections 8.01(f) or (g)), which consent shall not be unreasonably
withheld or delayed.  If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Majority Lenders) (the "Removal
Effective Date"), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
 
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Majority Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent's resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
 
(d) The Collateral Agent may at its option at any time give notice of its
resignation to the Administrative Agent, the Lenders and the Borrower, in each
case effective on the date that is 30 days after the date specified in such
notice.  Additionally, any resignation by Bank of America as Administrative
Agent pursuant to this Section shall, at the option of Bank of America,
constitute its resignation as Collateral Agent.  If Bank of America or any other
Collateral Agent resigns as Collateral Agent, it shall retain all the rights,
powers, privileges and duties of Collateral Agent hereunder with respect to all
Collateral and the Loan Documents until an assignment of such duties has been
made by Bank of America or such Collateral Agent to a successor Collateral
Agent.  Upon the appointment by Bank of America or any other Collateral Agent of
a successor Collateral Agent hereunder (A) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Collateral Agent, and (B) the retiring Collateral Agent shall be
discharged from all of its respective duties and obligations hereunder or under
the other Loan Documents.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent or their
respective Related Parties.
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party or any Restricted Subsidiary, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
9.10 Collateral and Guarantee Matters.  Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) irrevocably authorize the
Administrative Agent to, and the Administrative Agent will, upon the request of
the Borrower,
 
(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (including
Secured Hedge Agreements and Cash Management Obligations, but excluding other
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Nexstar Letters of Credit (other than
(x) Nexstar Letters of Credit, (y) obligations under Secured Hedge Agreements
not yet due and payable, and (z) Cash Management Obligations not yet due and
payable, in each case of (x), (y) and (z) as to which other arrangements
satisfactory to the Administrative Agent, and the relevant Nexstar L/C Issuer,
the relevant Hedge Bank or the relevant Cash Management Bank, as applicable,
shall have been made), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any sale or
other Disposition permitted hereunder or under any other Loan Document,
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Majority Lenders, or (iv) if the property subject to such Lien is owned
by a Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to this Section;
 
(b) release any Guarantor from its obligations under any of the Guaranties if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;
 
(c) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);
 
(d) release any Subsidiary Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction or designation permitted hereunder; and
 
(e) release any Subsidiary Guarantor that ceases to be a Material Subsidiary
(after receipt by the Administrative Agent of a written certificate of a
Responsible Officer certifying thereto) and release any Liens granted by such
Subsidiary Guarantor.
 
Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the applicable Guaranty pursuant to
this Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower's expense, execute and deliver to the
applicable Loan Party or any Restricted Subsidiary such documents as the
Borrower may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the applicable Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
 
9.11 Cash Management Obligations and Secured Hedge Agreements.  No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Cash
Management Obligations and Obligations arising under Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
 
ARTICLE X
 
MISCELLANEOUS
 
10.01 Amendments, Etc.  Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower, any other Loan Party
or any Restricted Subsidiary therefrom, shall be effective unless (i) in writing
signed by the Majority Lenders and the Borrower or the applicable Loan Party, as
the case may be, (ii) a comparable amendment or waiver, or consent to departure,
is entered into among the required parties to the Nexstar Credit Agreement and
the Nexstar Loan Documents (but only to the extent the provisions of the Nexstar
Credit Agreement and the Nexstar Loan Documents subject to such amendment,
waiver or consent to departure are comparable to this Agreement and the other
Loan Documents, as applicable) and (iii) acknowledged by the Administrative
Agent, and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided, that
no such amendment, waiver or consent shall:
 
(a) extend or increase the Commitment of any Lender (except pursuant to
Section 10.21, the Revolver Reallocation Letter, and the Term A Reallocation
Letter) (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of each Lender directly adversely affected thereby
(it being understood that a waiver of any condition precedent set forth in
Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);
 
(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08 without the written
consent of each Lender entitled to such payment, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;
 
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly adversely affected thereby;
provided, however, that only the consent of the Majority Lenders shall be
necessary to amend the definition of "Default Rate" or to waive any obligation
of the Borrower to pay interest at the Default Rate;
 
(d) change Section 8.04 or Section 2.13 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender adversely affected thereby;
 
(e) change (i) any provision of this Section 10.01 or the definition of
"Majority Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender materially and adversely affected thereby, or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities and Incremental Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b)
or 2.06(b), respectively, in any manner that materially and adversely affects
any tranche under the Facilities and Incremental Facility without the written
consent of the majority of the holders (such majority to be determined in a
manner consistent with the methodology used in the definition of Required
Revolving Credit Lenders) of each such tranche that is materially and adversely
affected thereby;
 
(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Collateral; or
 
(g) release all or substantially all of the value of the Guaranties in any
transaction or series of related transactions, without the written consent of
each Lender; provided that any transaction permitted under Section 7.04 or
Section 7.05 shall not be subject to this clause (g) to the extent such
transaction does not result in the release of all or substantially all of the
Collateral;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Collateral Agent, as
applicable, in addition to the Lenders required above, affect the rights or
duties of the Administrative Agent or the Collateral Agent, as applicable, under
this Agreement or any other Loan Document, (ii) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (iii) any amendment or waiver that by its terms affects the
rights or duties of Lenders holding Loans or Commitments of a particular Class
(but not the Lenders holding Loans or Commitments of any other Class) will
require only the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto if such Class of Lenders were
the only Class of Lenders and (iv) with respect to reallocation of (A) the
Revolving Credit Commitment in connection with the Revolver Reallocation Letter,
the Revolver Reallocation Letter and any waiver, consent or other amendment to
any term or provision of this Agreement necessary or advisable to effectuate any
reallocation of the Revolving Credit Commitments in accordance with the terms or
the intent of the Revolver Reallocation Letter, shall be effective when executed
by the Borrower, the Administrative Agent and the Required Revolving Credit
Lenders, and (B) the Term A Commitment in connection with the Term A
Reallocation Letter, the Term A Reallocation Letter and any waiver, consent or
other amendment to any term or provision of this Agreement necessary or
advisable to effectuate any reallocation of the Term A Commitments in accordance
with the terms or the intent of the Term A Reallocation Letter, shall be
effective when executed by the Borrower, the Administrative Agent and the
Required Term A Lenders.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Majority Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit and all related
obligations and liabilities from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the Term Loans, the Revolving Credit
Loans, the Incremental Revolving Facilities, the Incremental Term Loans, if any,
and the accrued interest and fees in respect thereof and (ii) in connection with
the foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Majority Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Majority Lenders or by any other number, percentage or class of Lenders
hereunder.
 
Notwithstanding anything to the contrary contained in this Section 10.01,
(a) the Borrower and the Administrative Agent may, without the input or consent
of the Lenders, effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Sections 2.14 and 2.15 or to integrate or effectuate
the Rocky Creek Loan, (b) the Administrative Agent is hereby authorized by the
Lenders to approve the forms of Security Documents as contemplated herein, and
to enter into any Loan Documents in such forms as approved by it on or prior to
the Closing Date (and thereafter as contemplated by the provisions of this
Agreement), (c) the Administrative Agent shall be permitted to agree to the form
of, and approve such modifications to, the Schedules hereto on or prior to the
Closing Date as shall be reasonably satisfactory to the Administrative Agent,
(d) the Borrower and the Administrative Agent may (and the Borrower, solely to
the extent required pursuant to the Arranger Fee Letter, shall), without the
input or consent of the Lenders, effect amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate in the opinion of the
Arrangers in connection with the syndication of the Facilities that are
consistent with the market flex provisions of the Arranger Fee Letter as in
effect on the Closing Date or, with the consent of the Borrower, otherwise not
materially adverse to the Lenders (or one or more Facilities thereof), (e) if
the Administrative Agent and the Borrower have jointly identified an obvious
error or any error or omission, in each case, in any Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
without the input or consent of the Lenders and (f) any guarantees, collateral
security documents, Intercreditor Agreements and related documents executed by
the Borrower or any Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.
 
10.02 Notices; Effectiveness; Electronic Communications.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower, any other Loan Party or any Restricted Subsidiary or the
Administrative Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received, and notices and other communications sent by facsimile shall be deemed
to have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
 
(c) The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower's or any other Loan
Party's, or the Administrative Agent's transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrower and the Administrative Agent,
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the "Private Side Information" or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the "Public Side Information" portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e) Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance in good
faith by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
(f) Notice to Other Mission Entities.  The Borrower agrees that notices to be
given to any other Mission Entity under this Agreement or any other Loan
Document may be given to the Borrower in accordance with the provisions of this
Section 10.02 with the same effect as if given to such other Mission Entity in
accordance with the terms hereunder or thereunder.
 
10.03 No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties and the Restricted Subsidiaries,
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent and the Collateral Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party or any Restricted Subsidiary under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Majority Lenders, enforce
any rights and remedies available to it and as authorized by the Majority
Lenders.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower agrees to pay or reimburse (i) all
reasonable and documented or invoiced out-of-pocket costs and expenses incurred
by the Administrative Agents and the Arrangers associated with the syndication
of the Term Loans and Revolving Credit Loans (including reasonable and
documented out-of-pocket travel expenses) and the preparation, negotiation and
enforcement of this Agreement and the other Loan Documents (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of Winstead PC (and any other counsel retained with the Borrower's consent), one
special FCC counsel to the Administrative Agent and, if necessary, one local and
foreign counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions), (ii) the Agents and the
Lenders for all reasonable and documented or invoiced out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all costs and
expenses incurred in connection with any workout in respect of the Loans), all
such costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
counsel to the Agents and the Lenders (and any other counsel retained with the
Borrower's consent), one special FCC counsel to the Administrative Agent and, if
necessary, one local and foreign counsel in each relevant jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and, in
the case of an actual or perceived conflict of interest where the Person
affected by such conflict informs the Borrower of such conflict of interest and
thereafter retains its own counsel, of another firm for counsel for such
affected Person, and (iii) the Administrative Agent for all reasonable and
documented or invoiced out-of-pocket costs and expenses associated with the
administration, amendment, modification, waiver and/or enforcement of this
Agreement and the other Loan Documents, including, without limitation,
assignment and unwind costs under Section 10.06, including all Attorney Costs of
one counsel to the Administrative Agent (and any other counsel retained with the
Borrower's consent), one special FCC counsel to the Agents and the Lenders, and,
if necessary, one local and foreign counsel in each relevant jurisdiction (which
may include a single special counsel acting in multiple jurisdictions).  The
foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent.  The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.  All amounts due under this
Section 10.04 shall be paid within ten Business Days of receipt by the Borrower
of an invoice relating thereto setting forth such expenses in reasonable
detail.  If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Person by the Administrative Agent in its sole
discretion.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify each Agent
(and any sub-agent thereof), each Arranger, the Syndication Agent, the
Documentation Agent, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, liabilities, damages, claims, and
reasonable and documented or invoiced out-of-pocket expenses, including, without
limitation, assignment and unwind costs under Section 10.06 (including the
reasonable and documented fees, charges and disbursements and other charges of
(i) one counsel for all Indemnitees and, in the case of an actual or perceived
conflict of interest, where the Indemnitee affected by such conflict informs the
Borrower of such conflict of interest and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee, and (ii) if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions)) of any such Indemnitee
arising out of or relating to any claim or any litigation or other proceeding
(regardless of whether such Indemnitee is a party thereto and whether or not
such proceedings are brought by the Borrower, the Nexstar Borrower, their equity
holders, their Affiliates, creditors or any other third person) that relates to
the Transaction including the financing contemplated hereby in any way relating
to, arising out of, in connection with, or as a result of (A) the execution,
delivery or enforcement of this Agreement, any other Loan Document or any
agreement, instrument or letter contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (B) any
Commitment, Loan or the use or proposed use of the proceeds therefrom, (C) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (D) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, Subsidiary of a Loan Party or any of the Borrower's or such
Loan Party's or Subsidiary of a Loan Party's directors, equityholders,
Affiliates or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(1) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or its Related Indemnified Persons,
(2) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from a material breach of the Loan
Documents by such Indemnitee or one of its Affiliates or (3) disputes to the
extent such disputes do not arise from any act or omission of the Borrower or
any of its Affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than claims against an Indemnitee acting is its capacity as an
Arranger, Syndication Agent, Documentation Agent or similar role under the Loan
Documents or an Arranger or an Initial Lender, solely in connection with its
syndication activities, but, in each case, solely to the extent that such
indemnification would not be denied pursuant to subclause (A) preceding).
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
such Agent (or any such sub-agent), or such Related Party, as the case may be,
such Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender's share
of the total credit exposure under the Facilities and Incremental Facilities,
this Agreement and under the Nexstar Credit Agreement and Nexstar Loan Documents
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders' Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent (or any such sub-agent), or against any Related
Party of any of the foregoing acting for such Agent (or any such
sub-agent).  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  No Indemnitee or any Loan Party shall
have any liability for any special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor, provided, however, that any
Indemnitee that has received any indemnification payment pursuant to the express
provisions of clause (b) preceding, shall promptly refund such payment to the
extent that there is a final and nonappealable judgment of a court of competent
jurisdiction that such Indemnitee was not entitled to such indemnification
payment pursuant to the express provisions of clause (b) preceding.
 
(f) Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent and
the Collateral Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as otherwise
provided herein (including without limitation as permitted under Section 7.04)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that (in each case with respect to any Facility and any
Incremental Facility) any such assignment shall be subject to the following
conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment under any Facility or Incremental Facility and/or the Loans
at the time owing to it under such Facility or Incremental Facility or
contemporaneous assignments to related Affiliates or Approved Funds of a Lender
that equal at least the amount specified in subsection (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or the Term A Loans or the Term A
Commitments, or $1,000,000, in the case of any assignment in respect of the
Term B-2 Facility, unless each of the Administrative Agent and, so long as no
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities and separate Incremental Facilities on a non-pro rata
basis.  Notwithstanding the foregoing or any other provision in any Loan
Document to the contrary, each assignment of Loans hereunder must be consummated
simultaneously with an assignment among the same parties of a corresponding
percentage of the corresponding Class under the corresponding Nexstar Facility
or Nexstar Incremental Facility of Nexstar Loans and/or Nexstar Commitments (as
applicable) under the Nexstar Credit Agreement in accordance with the terms of
the Nexstar Credit Agreement;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment, or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and provided, further, that notwithstanding the foregoing, during the
30 day period following the Closing Date, the Borrower shall be deemed to have
consented to an assignment to any Lender if such Lender was previously
identified in the initial allocations of the Loans provided by the Arrangers to
the Borrower and reviewed and approved by the Borrower (such approval not to be
unreasonably withheld or delayed) in writing on or prior to the Closing Date;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Commitment, Revolving Credit Loan or Loan in respect of an  Incremental
Revolving Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility or Incremental Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and
 
(C) Intentionally Left Blank.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that (A) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment and
(B) only one such fee shall be payable with respect to the assignment of Loans
hereunder and the simultaneous assignment among the parties of a corresponding
percentage of the corresponding Class of Nexstar Loans and/or Nexstar
Commitments (as applicable).  The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire and any
documentation required by Section 3.01.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Affiliate of the Borrower, (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to a
natural person, (D) to any Disqualified Lender, (E) to any Affiliate of any
Nexstar Entity (other than Affiliated Debt Funds, so long as such assignment to
an Affiliated Debt Fund is made in accordance with subsections (b), (g), (h)
and (i) of this Section 10.06), (F) to any Mission Entity or any Nexstar Entity
or (G) to any Person, if such assignment would cause any Loan Party or the
assignee to be in material violation of the Communication Laws.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.  Upon request, and the surrender by the
assigning Lender of its Note (if any), the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.
 
For greater certainty, any assignment by a Lender pursuant to this Section 10.06
shall not in any way constitute or be deemed to constitute a novation,
discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligation.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or a Defaulting Lender) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement, and (iv) no Lender shall sell a
participation if such sale would cause any Loan Party or the Participant to be
in violation of any material Communications Law.  For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
subsection (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant.  To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a "non-fiduciary" agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(e) Certain Pledges.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(f) Resignation as Collateral Agent after Assignment.  Notwithstanding anything
to the contrary contained herein, if at any time Bank of America assigns all of
its Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Bank of America may, upon 30 days notice to the Borrower,
resign as Collateral Agent.  In the event of any such resignation of the
Collateral Agent, the Borrower shall be entitled to appoint from among the
Lenders willing to accept its appointment a successor Collateral Agent hereunder
(as applicable); provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of the Collateral Agent.  If
Bank of America resigns as Collateral Agent, it shall retain all the rights of
the Collateral Agent provided for hereunder with respect to Collateral as of the
effective date of such resignation.  Upon the appointment of a successor
Collateral Agent, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Collateral Agent.
 
(g) Assignments to Affiliated Debt Funds.  Any Lender may, at any time, assign
all or a portion of its Term Loans to a Person who is or will become, after such
assignment, an Affiliated Debt Fund and any Affiliated Debt Fund may assign Term
Loans, subject to the following additional limitations:
 
(i) the aggregate principal amount of all (A) Term A Loans, Term B-2 Loans and
Incremental Term Loans and Term Loan Commitments held at any one time by
Affiliated Debt Funds may not exceed 30% of the aggregate principal amount of
all Term A Loans, Term B-2 Loans and Incremental Term Loans and Term Loan
Commitments at such time outstanding, and any and each assignment in excess of
such amount shall be null and void ab initio and (B) Nexstar Term A Loans,
Nexstar Term B-2 Loans and Nexstar Incremental Term Loans and Nexstar Term Loan
Commitments held at any one time by Affiliated Debt Funds may not exceed 30% of
the aggregate principal amount of all Nexstar Term A Loans, Nexstar Term B-2
Loans and Nexstar Incremental Term Loans and Nexstar Term Loan Commitments at
such time outstanding, and any and each assignment in excess of such amount
shall be null and void ab initio;
 
(ii) no interest in the Revolving Credit Facility, the Nexstar Revolving Credit
Facility or any Incremental Revolving Facility or Nexstar Incremental Revolving
Facility may be assigned to any Affiliated Debt Fund; and
 
(iii) each such assignment hereunder must be consummated concurrently with a
corresponding assignment of Nexstar Term A Loans, Nexstar Term B-2 Loans or
Nexstar Incremental Term Loans (as applicable) in a corresponding percentage.
 
(h) Notwithstanding anything in Section 10.01 or the definition of "Majority
Lenders" "Required Term A Lenders" or "Required Term B-2 Lenders" to the
contrary, for purposes of determining whether the Majority Lenders, Required
Term A Lenders or Required Term B-2 Lenders, have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Loans held by
Affiliated Debt Funds shall be deemed to be not outstanding to the extent such
Loans would account for more than 50% of the amount of Loans and Commitments
included in determining whether the Majority Lenders, Required Term A Lenders or
Required Term B-2 Lenders have taken or consented to any action (it being
understood that such excess amount of Loans and Commitments shall be deemed not
to be outstanding on a pro rata basis among all Affiliated Debt Funds in
accordance with the respective amounts of such Loans and Commitments held by
them).
 
(i) Each Affiliated Debt Fund agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within 10 Business Days) if it acquires any
Person who is also a Lender, and each Lender agrees to notify the Administrative
Agent and the Borrower promptly (and in any event within ten (10) Business Days)
if it becomes an Affiliated Debt Fund.  The Administrative Agent may
conclusively rely upon any notice delivered pursuant to the immediately
preceding sentence and shall not have any liability for any resulting losses
suffered by any Person as a result of any purported assignment to or from an
Affiliated Debt Fund.  Each of the parties hereto acknowledge that the
Administrative Agent may conclusively rely upon the Register in connection with
any amendment or waiver hereunder and shall not have any responsibility for
(A) monitoring any acquisition or disposition of Term A Loans, Term B-2 Loans or
Incremental Term Loans by any Affiliated Debt Fund, (B) maintaining any register
of Affiliated Debt Funds or otherwise tracking assignments to Affiliated Debt
Funds or (C) any losses suffered by any Person as a result of the failure of any
Person to comply with any provisions of this Section 10.06.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the Agents and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such Person agrees (except with respect to any
audit or examination conducted by bank accountants or regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14 or
Section 10.01 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section, "Information" means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to any Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary, provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
 
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, or
any such Affiliate to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all of the obligations of the
Borrower, such Loan Party or such Subsidiary of any Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party or such Subsidiary
of any Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its respective Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate").  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10 Counterparts; Integration; Effectiveness.  This Agreement and each other
Loan Document may be executed in one or more counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement and each other Loan Document by facsimile or other
electronic imaging means (e.g. "pdf" or "tif") shall be effective as delivery of
a manually executed counterpart of this Agreement and such other Loan Document.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Nexstar Letter of
Credit shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which come as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 10.12,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.
 
10.13 Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(d) such assignment does not conflict with applicable Laws;
 
(e) such assignment must be pro rata between the Obligations and the Nexstar
Obligations, in each case with a concurrent assignment under the Nexstar Credit
Agreement of the same pro rata percentage amount of the same Class of Loans and
Commitments and other Obligations evidenced by (i) this Agreement and (ii) the
Nexstar Credit Agreement being assigned; and
 
(f) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY AND EACH
SUBSIDIARY OF ANY LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER, ANY OTHER LOAN PARTY, ANY SUBSIDIARY OF ANY LOAN PARTY, OR
ANY OF THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWER, EACH OTHER LOAN PARTY AND EACH SUBSIDIARY OF
EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (b)
OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower, each other Loan Party and each Subsidiary of each Loan
Party acknowledges and agrees, and acknowledges its Affiliates' understanding,
that: (a) (i) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Arrangers, and the Lenders are arm's-length
commercial transactions between the Borrower, each other Loan Party, each
Subsidiary of each Loan Party and their respective Affiliates, on the one hand,
and the Administrative Agent, each Arranger, and the Lenders, on the other hand,
(ii) each of the Borrower and the other Loan Parties, and each Subsidiary of
each Loan Party, has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) each of the Borrower
and each other Loan Party, and each Subsidiary of each Loan Party, is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents, (b) (i) the
Administrative Agent each Arranger and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party, any Subsidiary of a Loan
Party, or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, nor any Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party, any Subsidiary of a Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, and (c) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties, each Subsidiary of each Loan Party, and their respective
Affiliates, and neither the Administrative Agent nor any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party, any Subsidiary of each Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower, each
other Loan Party and each Subsidiary of each Loan Party hereby waives and
releases any claims that it may have against the Administrative Agent, any
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
10.17 Electronic Execution of Assignments and Certain Other Documents.  The
words "execute," "execution," "signed," "signature," and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
10.18 Termination.  The Borrower agrees, and will cause its Restricted
Subsidiaries and the other Mission Entities to agree, that the Borrower's and
each other Mission Entity's obligations under this Agreement and the other Loan
Documents (including, without limitation the Borrower's and each Mission
Entity's obligations under Articles VI and VII) will not terminate (irrespective
of any repayment in full or reduction of the Aggregate Commitments to zero)
until the concurrent repayment in full of all "Obligations" as defined in the
Nexstar Credit Agreement and the termination of the Nexstar Commitments.  All of
the Borrower's and each Mission Entity's obligations under this Section 10.18
shall survive the termination of the Aggregate Commitments, termination of this
Agreement and repayment of the Obligations.
 
10.19 USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies each Loan Party and each Subsidiary of each Loan Party, which
information includes the name and address of each Loan Party and each Subsidiary
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party and each
Subsidiary of each Loan Party in accordance with the Act.  The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
"know your customer" and Anti-Money Laundering Laws, including the Act.
 
10.20 Amendment and Restatement.
 
(a) This Agreement constitutes an amendment, restatement and extension of the
Existing Credit Agreement and as such supersedes the Existing Credit Agreement
in its entirety; provided, however, that in no event shall the Liens or guaranty
agreements securing the Existing Credit Agreement or the obligations thereunder
be deemed affected hereby, it being the intent and agreement of the Borrower
that the guaranty agreements and the Liens on the Collateral granted to secure
the obligations of the Borrower in connection with the Existing Credit Agreement
and/or the guaranty agreements, shall not be extinguished and shall remain
valid, binding and enforceable securing the obligations under the Existing
Credit Agreement as amended and restated hereby.
 
(b) Each of the Lenders hereby consents to amendments to and/or amendments and
restatements of each of the Security Documents to conform the definitions and
references set forth therein to the applicable definitions and references set
forth in this Agreement.  Each of the Lenders hereby authorizes the Collateral
Agent and the Administrative Agent to execute and deliver the Security
Documents.
 
10.21 Pro Rata Nature of the Loans and Nexstar Loans; Administrative Agent Right
to Adjust.
 
(a) Except with respect to the reallocation in accordance with the provisions of
Section 2.01(d) and the making of the Rocky Creek Loan by certain of the
Lenders, it is the intention of the parties to this Agreement (and the parties
to the Nexstar Credit Agreement) that the Lenders and the Nexstar Lenders are
and will remain at all times pro rata in terms of percentage holdings of the
respective Facilities and Incremental Facilities between (i) the Loans and other
Credit Extensions under this Agreement and (ii) the Nexstar Loans and other
Nexstar Credit Extensions under the Nexstar Credit Agreement.
 
(b) The parties hereto acknowledge and agree that (x) on the Closing Date and at
all times thereafter during the term of this Agreement, each Lender hereunder
shall be a Nexstar Lender with the same percentage of holdings of Revolving
Credit Borrowings, Revolving Credit Exposure and Revolving Credit Commitments as
Nexstar Revolving Credit Borrowings, Nexstar Revolving Credit Exposure and
Nexstar Revolving Credit Commitments, respectively (such pro rata holdings
referred to as the "Nexstar/Mission Ratable Status"), (y) on the First Amendment
Closing Date and at all times thereafter during the term of this Agreement, each
Lender hereunder shall be a Nexstar Lender with the same percentage of holdings
of Term A Borrowings, Term A Loans and Term A Commitments as Nexstar Term A
Borrowings, Nexstar Term A Loans and Nexstar Term A Commitments, respectively
(such pro rata holdings referred to as the "First Amendment Nexstar/Mission
Ratable Status") and (z) on the Third Amendment Closing Date and at all times
thereafter during the term of this Agreement, each Lender hereunder shall be a
Nexstar Lender with the same percentage of holdings of Term B-2 Borrowings and
Term B-2 Loans as Nexstar Term B-2 Borrowings and Nexstar Term B-2 Loans,
respectively (such pro rata holdings referred to as the "Third Amendment
Nexstar/Mission Ratable Status").
 
(c) Notwithstanding anything herein, in any Loan Document, in the Nexstar Credit
Agreement or any Nexstar Loan Document to the contrary, and subject only to
clause (e) below, each Lender (in its capacity hereunder as a Lender and as a
Nexstar Lender) hereby authorizes and directs the Administrative Agent, at any
time and from time to time, without notice or consent, to cause the Lenders and
the Nexstar Lenders to purchase assignments and sell assignments, as necessary,
of holdings and commitments, and to purchase and sell participations in Nexstar
Letters of Credit, Nexstar Swing Line Loans and other Nexstar Obligations under
the Nexstar Credit Agreement and Obligations under this Agreement among each
other, in such amounts and at such times as is necessary to maintain the
Nexstar/Mission Ratable Status, the First Amendment Nexstar/Mission Ratable
Status and the Third Amendment Nexstar/Mission Ratable Status.
 
(d) Each such purchase and sale under this Section 10.21 will be effected
pursuant to an Assignment and Assumption Agreement, and each Lender hereby
authorizes and directs the Administrative Agent, as its appointed attorney, to
enter into such Assignment and Assumption Agreements on its behalf for the sole
purpose of effectuating the terms and provisions of this Section 10.21 and
maintaining the Nexstar/Mission Ratable Status, the First Amendment
Nexstar/Mission Ratable Status and the Third Amendment Nexstar/Mission Ratable
Status.  Notwithstanding the provisions of Section 10.06, in connection with any
assignment effected under this Section 10.21 among existing Lenders and Nexstar
Lenders, (i) no minimum amounts shall be required, (ii) there shall be no
requirement of proportionate amounts assigned, (iii) no consents will be
required and (iv) no assignment fee will be due and payable.
 
(e) Notwithstanding the foregoing, with respect to any Lender affected by this
Section 10.21, in no event shall (i) the sum of the Revolving Credit Commitment
of such Lender plus the Nexstar Revolving Credit Commitment of such Lender be
increased by any such action under this Section 10.21, (ii) the sum of the
Incremental Revolving Commitment of such Lender plus the Nexstar Incremental
Revolving Commitment of such Lender be increased by any such action under this
Section 10.21, (iii) the sum of the Incremental Term Loans of such Lender plus
the Nexstar Incremental Term Loans of such Lender, be increased by any such
action under this Section 10.21, (iv) the sum of the Term A Loans of such Lender
plus the Nexstar Term A Loans of such Lender, be increased by any such action
under this Section 10.21 or (v) the sum of the Term B-2 Loans of such Lender
plus the Nexstar Term B-2 Loans of such Lender, be increased by any such action
under this Section 10.21.
 
10.22 Intentionally Omitted.
 
10.23 Keepwell.  Each Loan Party that is a Qualified ECP Guarantor hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support by each other Loan Party to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.23 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.23, or otherwise under its Guaranty, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been paid and
performed in full.  Each Qualified ECP Guarantor intends this Section 10.23 to
constitute, and this Section 10.23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) Commodity Exchange Act.
 
10.24 Time of the Essence.  Time is of the essence of the Loan Documents.
 
10.25 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 


 
[SIGNATURE PAGES FOLLOW]
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

  The Borrower:         MISSION BROADCASTING, INC.      

        By: /s/ Dennis P. Thatcher   Name: Dennis P. Thatcher   Title: President
and Treasurer      

 



Fourth Amended and Restated Credit Agreement – Signature Page
 
 

--------------------------------------------------------------------------------

 
                             
 



  The Administrative Agent:        
BANK OF AMERICA, N.A., as Administrative Agent
     

        By: /s/ Don B. Pizon   Name: Don B. Pizon   Title: Vice President      


Fourth Amended and Restated Credit Agreement – Signature Page
 
 

--------------------------------------------------------------------------------

 
                                                   
 



 
BANK OF AMERICA, N.A., as a Lender
     

        By: /s/ William A. Bowen, Jr.   Name: William A. Bowen, Jr.   Title:
Managing Director      


 

Fourth Amended and Restated Credit Agreement – Signature Page
 
 

--------------------------------------------------------------------------------

 

                   [other Lenders]